Exhibit 10.47

 

COMMITTED OILFIELD SERVICES AGREEMENT

This COMMITTED OILFIELD SERVICES AGREEMENT (this “Agreement”) is entered into on
December 13, 2012 (the “Effective Date”) by and between NABORS INDUSTRIES, INC.,
a Delaware corporation, on behalf of itself and its subsidiaries (“Nabors”) and
NFR HOLDINGS LLC, a Delaware limited liability company (together with its
subsidiaries, the “Company”).  Each of Nabors and the Company is referred to
herein as a “Party” and collectively as the “Parties”.

RECITALS

A.On November 16, 2012, the Company, Ramshorn Investment Holdings, LLC
(“Ramshorn”), FR NFR Holdings LLC (“Holdings”) and First Reserve Fund XI, L.P.
(“Fund XI”) entered into a Unit Purchase Agreement (the “UPA”), whereby Ramshorn
agreed to sell all of its membership interest in the Company, excluding the
Contingent/Deferred Consideration (as defined in the UPA), to Holdings and Fund
XI.

B.As the indirect owner of Ramshorn, certain of Nabors’ subsidiaries (the
“Service Providers”) have provided certain oilfield well services to the Company
in the past and desire to continue to provide services to the Company in the
future.

C.In connection with the transactions contemplated by the UPA, the Company has
agreed to award and/or cause its subsidiaries to award Nabors an agreed minimum
volume of oilfield well services required by the Company on the terms and
conditions specified in this Agreement.

AGREEMENT

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the Parties agree as
follows:

Article I
SCOPE OF SERVICES

Section 1.1 Covered Services.  The services to be performed by Nabors that are
subject to the Minimum Revenue Commitment (as defined below) are  hydraulic
fracturing services (“Frac Services”) and  drilling and directional drilling
services (“Drilling Services”, and together with Frac Services, the “Covered
Services”).

Section 1.2 Minimum Revenue Commitment.  The Company shall award service
contracts to Nabors with revenue under such contracts equal to or exceeding the
following independent minimum commitments:  firm Frac Services contracts with
Gross Revenue  under such contracts, in the aggregate, no less than 20% of Gross
Company Spend on Frac Services over the Term (as defined below); and  firm
Drilling Services contracts with Gross Revenue under such contracts, in the
aggregate, no less than 75% of Gross Company Spend on such Drilling Services
over the Term (the “Minimum Revenue Commitment”).  For purposes of this
Agreement, “Gross Revenue” shall mean all revenue received by Nabors under the
applicable service contracts, even if portions of such revenue are payable in
whole or in part by joint



1

--------------------------------------------------------------------------------

 



interest partners, farmees, farmors or other contracting parties of the
Company.  “Gross Company Spend” shall mean all expenditures made by the Company
and its subsidiaries during the relevant time period for the Covered Services
(whether or not such Covered Services were performed by Nabors).  Each Party,
or, as appropriate, one of its affiliates shall, contemporaneously with the
execution of this agreement, enter into the master services agreements attached
hereto as Exhibit A-1,  Exhibit A-2 and Exhibit A-3 (the “Master Services
Agreements”).

Section 1.3 Minimum Purchase Commitment. Contemporaneously with the execution of
this Agreement, each Party, or, in the case of Nabors, Nabors Drilling USA, L.P.
shall enter into the contracts for three new-build Pace®-X rigs a take-or-pay
basis attached hereto as Exhibit B-1,  Exhibit B-2, and Exhibit B-3 (the “Rig
Contracts”).  The Parties agree that the revenue received by Nabors under the
Rig Contracts shall be credited towards the minimum requirement for Drilling
Services contracts set forth in 0 above.  However, amounts paid by the Company
under contracts in place on the date of this Agreement for rigs M-44, M-20 and
M-17 shall not be credited toward the requirement for Drilling Services
contracts set forth in 0 above.

Section 1.4 Annual Certification.  The Company shall provide an annual
certification of its aggregate Gross Company Spend with respect to the Frac
Services and the Drilling Services.  During the Term and for a one year period
thereafter, Nabors shall have the right to audit the Company’s financial records
relevant to the Gross Company Spend on the Covered Services for the relevant
period, using independent third party auditors and at Nabor’s sole expense.

Article II
TERMS OF SERVICE

Section 2.1 Rates.  Nabors shall provide Covered Services requested under this
Agreement at rates equal to prevailing market rates.  Rates for Covered Services
provided under 0 that are provided on a spot rate basis arrangements shall be
reviewed and adjusted by Nabors every 90 days.  If there is any dispute between
the Parties as to the prevailing market rates, such rates shall be determine by
averaging the four most recent Nabors work orders executed at arms’ length with
separate, unaffiliated third parties (without other subsidies) for comparable
services, with comparability to be measured with respect to geographic area,
services performed and type of equipment, as adjusted to reflect any difference
in duration, conditions, materials or other variables (the “Market Rate
Calculation”).  At the Company’s request, Nabors shall promptly provide
documentation to the Company to establish compliance with the Market Rate
Calculation.  The other terms and conditions of the Covered Services shall be
governed by the appropriate Master Services Agreement or Rig Contract.

Section 2.2 Provision of Services.  Nabors shall use its commercially reasonable
efforts to provide all Covered Services requested by the Company during the Term
at the prevailing market rates in good faith, and consistent with good oilfield
practices.





2

--------------------------------------------------------------------------------

 



Article III
TERM; TERMINATION

Section 3.1 Term.  This Agreement shall continue in full force and effect until
December 13, 2016 (the period between the date of the agreement and such date,
the “Term”).

Section 3.2 Effect of Termination.  Upon expiration or termination of this
Agreement, all rights and obligations of the Parties under this Agreement shall
cease, except with respect to claims, obligations and liabilities resulting from
events occurring and Covered Serviced provided prior to the effective date of
such termination.  Section 1.4,  Article IV, and the Master Services Agreements
and Rig Contracts shall survive any termination of this Agreement.

Section 3.3 Suspension/Termination Under UPA.  Notwithstanding the foregoing,
performance under this Agreement shall be suspended or terminated as set forth
in Section 5.4 of the UPA, and in the event of a termination under such
provision, no Party shall have any liability under this Agreement.  If this
Agreement is suspended under Section 5.4 of the UPA but later reinstated, each
Party’s obligations under this Agreement shall be deemed to have been tolled
during such period.

Article IV
MISCELLANEOUS

Section 4.1 Liquidated Damages.  If at any of December 13, 2013, December 13,
2014, December 13, 2015, or December 13, 2016 (each an “Anniversary”) the
Company has failed to meet either Minimum Revenue Commitment for the preceding
12-month period and Nabors has complied with the terms of service set forth in
Article II, the Company will pay, within 30 days after such Anniversary,
liquidated damages in an amount equal to  the amount by which actual Gross
Revenues paid to Nabors during such 12-month period are less than the applicable
Minimum Revenue Commitment for such 12-month period, multiplied by  40%.  If at
any Anniversary of this agreement the Company has exceeded the Minimum Revenue
Commitment for the preceding 12-month period (including any revenue credited
from a prior period), the Company may apply the dollar amount of any such excess
towards the next 12 month period’s requirement for Minimum Revenue
Commitment.  Any such excess may be applied to successive 12 month periods to
the extent not required to meet the Minimum Revenue Commitment for any such
period.

Section 4.2 Amendment and Modification.  This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each Party.

Section 4.3 Waiver.  No failure or delay of any Party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power.  Any agreement on the part of any Party to any such waiver
shall be





3

--------------------------------------------------------------------------------

 



valid only if set forth in a written instrument executed and delivered by a duly
authorized officer on behalf of such Party.

Section 4.4 Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed duly given  on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, or otherwise,  on the first Business Day following the date of
dispatch if delivered utilizing a next-day service by a recognized next-day
courier or  on the earlier of confirmed receipt or the fifth Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid.  All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the Party to receive such
notice:

(i)if to Nabors, to:

 

Nabors Industries, Inc.

515 West Greens Road. Suite 1200

Houston, Texas  77067

Attention:  General Counsel

Facsimile:  281-775-8431

 

(ii)if to the Company to:

 

NFR Holdings LLC

1415 Louisiana Street, Suite 1600

Houston, TX  77002

Attention:  David Sambrooks, CEO

Facsimile:  (832) 242-9560

With copies (which shall not constitute notice) to:

 

First Reserve Fund XI, L.P

c/o First Reserve Corporation

600 Travis, Suite 6000

Houston, TX 77002

Attention:  Michael G. France, Managing Director

Facsimile:  (713) 821-7155

 

And

 

First Reserve Corporation

600 Travis, Suite 6000

Houston, TX 77002

Attention: Joel C. Lambert, Associate General Counsel

Facsimile: (713) 437-5108



4

--------------------------------------------------------------------------------

 



And

Gibson, Dunn & Crutcher LLP
1801 California St., Suite 4200
Denver, Colorado 80202
Attention:  Beau Stark
Facsimile:  (303) 313-2839

Section 4.5 Interpretation.  The headings contained in this Agreement are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  All words used in this Agreement
will be construed to be of such gender or number as the circumstances
require.  The word “including” and words of similar import when used in this
Agreement will mean “including, without limitation,” unless otherwise specified.

Section 4.6 Entire Agreement.  This Agreement constitutes the entire agreement
and supersede all prior written agreements, arrangements, communications, and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications, and understandings among the Parties with respect to the subject
matter hereof and thereof, including in the operating agreement of the
Company.  This Agreement shall not be deemed to contain or imply any
restriction, covenant, representation, warranty, agreement, or undertaking of
any Party with respect to the transactions contemplated hereby or thereby other
than those expressly set forth herein or therein or in any document required to
be delivered hereunder or thereunder, and none shall be deemed to exist or be
inferred with respect to the subject matter hereof.

Section 4.7 Parties in Interest.  This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the Parties any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 4.8 Governing Law.  This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of New York, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of New York (other than Section 5 1401 of the New York General Obligations Law).

Section 4.9 Submission to Jurisdiction.  Each of the Parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by any other party or its successors or assigns shall be brought and
determined in any New York  State or federal court sitting in the Borough of
Manhattan in The City of New York (or, if such court lacks jurisdiction, in any
appropriate New York State or federal court), and each of the Parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby.  Each of the Parties agrees
not to commence any action, suit or proceeding relating thereto except in the
courts described above in New York, other than actions in any court of competent



5

--------------------------------------------------------------------------------

 



jurisdiction to enforce any judgment, decree or award rendered by any such court
in New York as described herein.  Each of the Parties further agrees that notice
as provided herein shall constitute sufficient service of process and the
parties further waive any argument that such service is insufficient.  Each of
the Parties hereby irrevocably and unconditionally waives, and agrees not to
assert, by way of motion or as a defense, counterclaim or otherwise, in any
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby,  any claim that it is not personally subject
to the jurisdiction of the courts in New York as described herein for any
reason,  that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and  that  the suit, action or
proceeding in any such court is brought in an inconvenient forum,  the venue of
such suit, action or proceeding is improper or  this Agreement, or the subject
matter hereof, may not be enforced in or by such courts.

Section 4.10 Personal Liability.  This Agreement shall not create or be deemed
to create or permit any personal liability or obligation on the part of any
direct or indirect holder of stock, units, or partnership interest of any Party
or any officer, director, employee, representative or investor of any Party
hereto.

Section 4.11 Assignment; Successors.  Neither this Agreement nor any of the
rights, interests or obligations under this Agreement (including, any part of
the Retained Interest) may be transferred, assigned or delegated, in whole or in
part, by operation of law or otherwise, by any Party without the prior written
consent of the other Parties, and any such assignment without such prior written
consent shall be null and void.  Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors and assigns.

Section 4.12 Enforcement.  The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  Accordingly,
each of the Parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any New York State or federal court, this being in addition to any other
remedy to which such party is entitled at law or in equity.  Each of the Parties
hereby further waives  any defense in any action for specific performance that a
remedy at law would be adequate and   any requirement under any law to post
security as a prerequisite to obtaining equitable relief.

Section 4.13 Currency.  All references to “dollars” or “$” or “U.S. $” in this
Agreement refer to United States dollars, which is the currency used for all
purposes in this Agreement.

Section 4.14 Severability.  Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal, or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality, or unenforceability shall not affect any other provision
or



6

--------------------------------------------------------------------------------

 



portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision or portion of any provision had never been
contained herein.

Section 4.15 Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 4.16 Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties.  This Agreement may be executed
by facsimile signature and a facsimile signature shall constitute an original
for all purposes.

Section 4.17 No Consequential Damages.  The Parties hereto expressly acknowledge
and agree that no Party hereto shall have any liability under any provision of
this Agreement for any punitive, incidental, consequential, special, or indirect
damages, including business interruption, diminution of value, loss of future
revenue, profits or income, or loss of business reputation, or opportunity
relating to the breach or alleged breach of this Agreement.

Section 4.18 No Presumption Against Drafting Party.  Each of the Parties
acknowledges that each Party to this Agreement has been represented by legal
counsel in connection with this Agreement and the transactions contemplated by
this Agreement.  Accordingly, any rule of law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
drafting party has no application and is expressly waived.

[The remainder of this page is intentionally left blank.]





7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

 

 

 

 

 

NABORS INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

/s/ Anthony G. Petrello

 

 

Name:

Anthony G. Petrello

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

NFR HOLDINGS LLC

 

 

 

 

 

 

 

 

 

By:

/s/ David Sambrooks

 

 

Name:

David Sambrooks

 

 

Title:

Chief Executive Officer

 

 

 

8

--------------------------------------------------------------------------------

 

 

Exhibit A-1  

 

 

Exhibit A-1

--------------------------------------------------------------------------------

 

 

 

pic [sogc-20141231ex1047e4e1eg001.jpg]

 

NOTE: This form agreement is a suggested guide only and use of this form or any
variation thereof shall be at the sole discretion and risk of the user parties.
Users of the form Agreement or any portion or variation thereof are encouraged
to seek the advice of counsel to ensure that their Agreement reflects the
complete agreement of the parties and applicable law. The Association of Energy
Service Companies and its members disclaim any liability whatsoever for loss or
damages which may result from use of the form agreement or portions or
variations thereof.

 

Modified Version of

 

ASSOCIATION OF ENERGY SERVICE COMPANIES

 

MASTER SERVICE AGREEMENT

 

THIS AGREEMENT CONTAINS PROVISIONS RELATING TO INDEMNITY, RELEASE OF LIABILITY,
AND ALLOCATION OF RISK

THIS MASTER SERVICE AGREEMENT (the “Agreement”) is made and entered into as of
the date of execution below, by and between the parties herein designated as
“Operator” and “Contractor.” Operator and Contractor may sometimes be referred
to herein as a “Party” or collectively as the “Parties”.

 

OPERATOR

 

CONTRACTOR

NFR Energy LLC

 

Nabors Completion & Production Services Co.

1415 Louisiana Street, Suite 1600

 

515 West Greens Road, Suite 1170

Houston, Texas 77002

 

Houston, Texas 77067

Attention:

 

 

Attention:

 

Facsimile Number:

832-242-9560

 

Facsimile Number:

(281) 775-4855

Telephone Number:

832-242-9600

 

Telephone Number:

(281) 874-0035

Email Address:

 

 

Email Address:

 

Department: Contracts Department

 

Department: Contracts Department

 

IN CONSIDERATION of the mutual promises, conditions and agreements herein
contained, the sufficiency of which is hereby acknowledged, and the
specifications and special provisions set forth in any exhibits attached and
hereby incorporated, the Parties mutually agree as follows:

1.0



NATURE AND TERM OF AGREEMENT

1.1



At any time and from time to time during the term of this Agreement, when
Operator desires work to be performed by Contractor, a representative of the
Operator shall give Contractor a request for such work. The request may be in
the form of a written work order, purchase order, letter, memorandum or other
document, or it may be oral. Upon acceptance of any such request (collectively,
the “Work Order”), Contractor shall thereafter commence the performance of the
work in accordance with the terms of the Work Order and this Agreement. Work
Orders shall not, however, include separate written agreements executed between
the Parties and intended to cover specific work defined therein. This Agreement
shall control and govern all work performed by Contractor under Work Orders,
either oral or written except for separate service contracts covering specific
work executed by an authorized representative of Operator and a Corporate
Officer of Contractor in which the parties specifically agree that this
Agreement shall not govern such





A-1-1

--------------------------------------------------------------------------------

 

 



specific work. Agreements or stipulations in any such Work Order inconsistent
with the terms and provisions hereof shall be null and void. No waiver of any
terms, provisions, or conditions hereof shall be effective unless in writing.
This Agreement shall remain in force and effect until canceled by either Party
by giving the other Party ten (10) days’ notice in writing at the respective
address of said Party. No termination of this Agreement shall operate to
terminate any Work Order then being performed, and such Work Order(s) shall
continue under the terms of this Agreement until completed or terminated in the
sole discretion of Operator or Contractor unless prohibited by the terms of the
applicable Work Order. If a Work Order is in writing, it must be executed by an
authorized representative of Operator and a Corporate Officer of Contractor All
payment obligations and indemnity provisions shall survive termination.

1.2



Nothing herein shall be construed to obligate Operator to order work from
Contractor or obligate Contractor to accept work from Operator. The provision of
any services by Contractor will be subject to availability of excess equipment,
labor, and materials at the area yard from which the services are requested.

1.3



Operator may, at any time and in its sole discretion, terminate any Work Order,
oral or written, issued hereunder, for Operator’s convenience, in which event
Contractor shall be paid, at the applicable rates stipulated in Contractor’s
rate schedule or bid, for services properly rendered up to and including the
date of such termination plus Contractor’s demobilization charges, including
charges for transporting its equipment to its principal place of business, plus
any cancellation fees incurred by Contractor for stopping the work plus any
termination payments set forth in any Work Order that is terminated. On notice
of such termination, Contractor shall promptly remove its personnel, machinery,
and equipment from the location and shall reasonably cooperate with Operator or
its designee to ensure an orderly and expeditious transition and termination of
the work.

1.4



Contractor may, at any time, in its sole discretion terminate work covered by
any Work Order, oral or written, issued hereunder due to Operator’s
non-performance or breach of this Agreement, including but not limited to
Operator’s failure to pay any undisputed invoices within the time period
prescribed herein, in which event Contractor shall be paid, at the applicable
rates stipulated in Contractor’s Rate Schedule or Bid, for services rendered up
to and including the date of such termination plus Contractor’s demobilization
charges, including charges for transporting its equipment to its principal place
of business.

1.5



Operator may terminate any Work Order, oral or written, issued hereunder, for
Contractor’s breach of any of its obligations under this Agreement or any
relevant Work Order if such breach is not cured within fifteen (15) days of
written notice from Operator. In the event of such termination for cause,
Contractor shall be paid for all work properly performed prior to termination,
and Operator shall have no other obligation to Contractor.

2.0



LABOR, EQUIPMENT, MATERIALS, SUPPLIES, AND SERVICES

2.1



When agreement is reached, either orally or by written Work Order, for the
services or equipment desired or when work is commenced, Contractor shall
commence furnishing same at the agreed upon time, and continue such operations
diligently and without delay, in conformity with the specifications and
requirements contained herein and in such Work Orders.

2.2



Contractor warrants that all work or services rendered or performed by
Contractor shall be done in a good and workmanlike manner in accordance with
good oilfield practices. All materials, equipment, supplies, or manufactured
articles furnished by Contractor in the performance of the work or services
shall be selected and used in accordance with good oilfield practices.
Contractor shall not be liable for claims due to latent defects.

2.3



In the event that Contractor’s services do not meet the foregoing standards,
Contractor agrees to perform such corrective services of the type originally
performed as may be necessary to correct





A-1-2

--------------------------------------------------------------------------------

 

 



 

any such deficiencies, provided that Contractor is notified thereof in writing
by Operator prior to Contractor’s departure from the well site. Contractor’s
sole liability and Operator’s exclusive remedy in any cause of action (whether
in contract, tort, breach of warranty or otherwise) arising out of Contractor’s
failure to perform the services in the manner provided above is expressly
limited to the re-performance of the non-conforming services or at Contractor’s
option, to the refund to the Operator of the cost of such services.

2.4



EXCEPT AS IS OTHERWISE EXPRESSLY PROVIDED PURSUANT TO THE TERMS OF THIS
AGREEMENT, CONTRACTOR MAKES NO WARRANTY OF ANY KIND, EXPRESS OR IMPLIED
(INCLUDING, WITHOUT LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE), REGARDING THE MATERIALS SUPPLIED BY AGREEMENT OR WORK
PERFORMED BY CONTRACTOR.

2.5



Any recommendation, interpretation, or opinion by Contractor is based upon its
understandings as to well and work site conditions and upon inferences and
assumptions which are subject to error, and with respect to which opinions may
differ. Accordingly, Contractor cannot and does not guarantee the results,
accuracy, or correctness of any such recommendation, interpretation, or opinion
beyond generally accepted industry practices.

2.6



Upon request by Operator and after Contractor’s written approval (not to be
unreasonably withheld), Contractor will store, haul, handle and/or pump
fracturing fluids and proppants procured by Operator through a third party
(hereinafter “Third Party Chemicals”). Operator shall be fully responsible for,
and shall release Contractor from, all costs, liabilities and damages associated
with the procurement, transportation, supply and use of the Third Party
Chemicals, and Operator shall provide Contractor (prior to delivery of such
Third Party Chemicals to Contractor) with all applicable MSDS and safety, health
and environmental information regarding the Third Party Chemicals.

3.0



PAYMENT

3.1



The Operator agrees to pay Contractor and Contractor agrees to accept payment
for the work to be performed hereunder at the applicable rates set forth in the
Work Order or, if not set forth therein, at the applicable rates set forth in
the then-current version of Contractor’s published price book.

3.2



The Contractor shall render to Operator an itemized invoice showing the amount
due for services rendered, reimbursable costs and charges incurred by Contractor
on behalf of Operator hereunder, such invoice to be accompanied in each case by
supporting vouchers and receipts. Except to the extent they are contested in
good faith by Operator, the Operator shall, within thirty (30) days following
receipt of such invoice, remit payment of the undisputed portion of same in full
in United States funds by check payable to Contractor at its offices. In the
event Operator, in good faith, disputes the amount of any invoice, it shall
notify Contractor of such dispute within thirty (30) days of receipt of the
invoice and shall pay any undisputed amount of the invoice within said thirty
(30) day period. No payment of any amount, disputed or undisputed, shall operate
as a waiver of any rights of Operator, including the right to later contest such
payment and obtain reimbursement.

3.3



If the Operator fails to pay any properly submitted and supported invoice, or
portions thereof, of Contractor within said thirty (30) day period, the unpaid
amount thereof shall bear interest until paid at a rate of 1-1/2% per month or
such lesser maximum rate allowed by applicable law, until paid.

3.4



If Operator fails to pay any undisputed amounts due in accordance with
Subparagraph 3.3, upon written notice from Contractor to Operator of such failed
payment, and failure by Operator to cure such nonpayment within fifteen (15)
days after receipt of such notice, Contractor may, in its sole discretion,
suspend all work being performed for Operator under this Agreement. . If
Contractor terminates a Work Order, in whole or in part, Operator shall be
liable to Contractor for services





A-1-3

--------------------------------------------------------------------------------

 

 



rendered up to and including the date of termination plus Contractor’s
demobilization charges, including charges for transporting its equipment to its
principal place of business, plus any termination payments set forth in any Work
Order that is terminated.

3.5



Contractor shall keep adequate records of transactions and costs hereunder for a
period of three (3) years after such costs are incurred. Any audit by Operator
shall be conducted within three (3) years after the relevant cost has been
incurred; provided Operator shall not be entitled to review Contractor’s
proprietary information or any underlying information where Work was performed
on a lump sum basis.

4.0



REPORTS TO BE FURNISHED BY CONTRACTOR

4.1



The quantity and description of the materials and supplies or services furnished
shall be verified and checked by Contractor, and all daily field tickets shall
be acknowledged by Contractor’s representative. Contractor must obtain approval
of Operator’s representative by furnishing delivery tickets for materials and
supplies for which Contractor is to be reimbursed by Operator or include such
items on the daily field tickets delivered by the Contractor’s representative.

4.2



Operator shall acknowledge receipt of daily field tickets. If such tickets are
not rejected by Operator’s representative, Contractor may submit such field
tickets as support for invoices for payment in accordance with Article 3.0
above; provided that, Operator may still dispute any such charges, in good
faith, in accordance with Subparagraph 3.2.

4.3



Parties shall orally report to one another, as soon as practicable, followed by
an appropriate written report, all accidents or occurrences resulting in death
or injuries to their employees or third parties or resulting in unanticipated
property damage to either Party’s property or the property of a third party
arising out of or during the course of work to be performed hereunder.

5.0



INDEPENDENT CONTRACTOR RELATIONSHIP

5.1



In the performance of any work by Contractor for Operator, Contractor shall be
deemed to be an independent contractor, with the authority and right to direct
and control all of the details of the work, including the stoppage of work,
Operator being interested only in the results obtained. However, all work shall
be subject to a general right of inspection except to the extent that such
inspection unreasonably interferes with the work or creates unsafe working
conditions. Operator shall have no right or authority to supervise or give
instructions to the employees, agents, or representative of Contractor, and such
employees, agents or representatives at all times shall be under the direct and
sole supervision and control of Contractor. It is the understanding and
intention of the Parties hereto that no relationship of master and servant,
principal and agent or employer and employee shall exist between Operator and
Contractor, its employees, agents, or representatives.

6.0



INSURANCE

6.1



As a separate and independent obligation from the parties’ obligation to support
their indemnity obligations with insurance, each Party shall at each Party’s own
expense maintain, with an insurance company or companies authorized to do
business in the state where the work is to be performed or through a
self-insurance program, insurance coverage of the kind and in the minimum
amounts as follows:

(a)



Workers’ Compensation Insurance complying with applicable state laws and
Employers’ Liability Insurance with limits of $1,000,000 covering each Party’s
respective employees working under this Agreement or at the work site or
location.





A-1-4

--------------------------------------------------------------------------------

 

 



 

(b)



Commercial (or Comprehensive) General Liability Insurance, including contractual
obligations covered in this Agreement and proper coverage for all other
obligations assumed in this Agreement. The limit shall be $1,000,000 combined
single limit per occurrence for Bodily Injury and Property Damage.

(c)



Comprehensive Automobile Liability Insurance with Bodily Injury limits of
$1,000,000 for each person and $1,000,000 for each accident; and Property Damage
limits of $1,000,000 for each accident or $1,000,000 combined single limit for
Bodily Injury and Property Damage.

(d)



Excess Liability Insurance over that required in Subparagraph 6.1(a),  (b), and
(c) with limits of $4,000,000 specifically including Contractual Liability.

6.2



Operator and Contractor shall cause their respective underwriters to waive all
rights of subrogation against the other party and its Group, but not any right
to a lien or credit against the proceeds of settlement or judgment against the
other Party but only to the extent of the risks and liabilities expressly
assumed by the named insured in this Agreement.

6.3



All required insurance shall be maintained in full force and effect during the
term of this Agreement, and shall not be canceled, altered or amended without
thirty (30) days prior written notice to the other Party. Operator and
Contractor shall cause their respective underwriters to name the other Party and
its Group as additional insured (except Workers’ Compensation, property damage
on the insured’s own property and OEE insurance) but only to the extent of the
risks and liabilities expressly assumed in this Agreement, and only to the
extent of the terms and conditions of such insurance. To the extent of such
risks and liabilities assumed herein, all such insurance shall be primary to any
insurance of the other Party and its Group that may apply to any occurrence,
accident, or claim. Each Party agrees to have its insurance carrier furnish the
other Party a certificate or certificates evidencing insurance coverage in
accordance with the above requirements.

6.4



Special Insurance Provisions

The indemnity obligations set forth in Article 7  shall only be effective to the
maximum extent permitted by the applicable law. In particular, but without
limiting the generality of the foregoing, if federal or state statute dictates
or it is judicially determined that the monetary limits of insurance required or
the indemnities voluntarily assumed hereunder exceed the maximum limits
permitted under applicable law, the Parties hereby agree that said indemnities
or insurance requirement shall automatically be amended to conform to the
maximum extent permitted by law. In addition, applicable provisions of relevant
state statutes are attached hereto as Exhibit A.

6.5



Failure to Acquire Insurance or Endorsements

If either Party fails to acquire the type (including endorsements) or minimum
amounts of insurance as agreed to herein, then such Party shall be liable to the
other Party for amounts that would have been payable by the underwriter, had
such policy been in place. Failure to request proof of insurance by either Party
from the other Party shall not constitute a waiver of any requirement to obtain
such insurance as provided herein.

6.6



Operator will maintain, at Operator’s expense, Operators Extra Expense (OEE) or
Energy Exploration and Development (EED) insurance covering the liabilities
specifically assumed by Operator in this Agreement, including but not limited to
those related to well control issues (including Underground Control of Well);
Re-drilling/Extra Expense (including Unlimited Re-drill); Seepage and Pollution;
Cleanup and Containment; and such other extensions of coverage as may be
considered appropriate in the amounts listed below:





A-1-5

--------------------------------------------------------------------------------

 

 



(a)



For work outside of cased hole: 

$10 million for work outside of cased hole

(b)



For work inside of cased hole:

$10 million for work inside cased hole in wells with a total measured depth
greater than 15,000;

$5 million for work inside cased hole in wells with a total measured depth
greater than 9,500’ but equal to or less than 15,000’;

$3 million for work inside cased hole in wells with a total measured depth of
9,500’ or less;

(c)



In addition to the insurance required in (a) and (b) above, $5 million for
stimulation, cementing, wireline, or coil tubing services.

Operator may submit a written request to Contractor to reduce the insurance
requirements set forth within this Article 6 on a particular well. Contractor
will consider such requests on a case by case basis and approval shall be
effective only upon receipt by Operator of a written approval notice executed by
a Corporate Officer of Contractor. Such approval will only apply to the specific
well referenced therein and such approval will expire upon completion of the job
for which the request was made.

6.7



Contractor will not be obligated to provide any equipment or services or to
commence work prior to receiving Operator’s Certificate of Insurance evidencing
coverage as required herein.

7.0



RESPONSIBILITY FOR LOSS OR DAMAGE, INDEMNITY, RELEASE OF LIABILITY, AND
ALLOCATION OF RISK

7.1



Except as expressly provided in this Article 7.0, Contractor hereby releases
Operator from any liability for, and shall protect, defend, indemnify, and hold
harmless Operator, its partners, parents, subsidiaries, and affiliates, its and
their customers, and its and their contractors and subcontractors of every tier
(excluding Contractor and its subcontractors), and their respective officers,
directors, employees, agents, shareholders, and joint owners (“Operator Group”)
from and against all losses, claims, demands, liabilities, expenses, and causes
of action of every kind and character, without limit and without regard to the
cause or causes thereof or the negligence of any degree or character of any
person, Party, or other entity, including the person, Party, or entity seeking
the benefit of such release or indemnity, arising in connection herewith on
account of any bodily injury, illness, or death or loss or damage to property of
Contractor Group (as defined in 7.2 below). Contractor’s indemnity under this
Agreement shall be without regard to and without any right to contribution from
any insurance maintained by Operator. If it is judicially determined that the
monetary limits of insurance required hereunder or of the indemnities assumed
under this Agreement (which Contractor and Operator hereby agree will be
supported either by available liability insurance or voluntarily self-insured,
in part or in whole) exceed the maximum limits permitted under applicable law,
it is agreed that said insurance requirements or indemnities shall automatically
be amended to conform to the maximum monetary limits permitted under such law.

7.2



Except as expressly provided in this Article 7, Operator hereby releases
Contractor from any liability for, and shall protect, defend, indemnify, and
hold harmless Contractor, its partners, parents, subsidiaries, and affiliates,
its and their subcontractors of every tier, and its and their respective
officers, directors, employees, agents, servants, invitees, shareholders, and
joint owners (“Contractor Group”) from and against all losses, claims,
demands, liabilities, expenses, and causes of action of every kind and
character, without limit and without regard to the cause or causes thereof or
the negligence of any degree or character of any person, Party, or other entity,
arising in connection herewith on account of bodily injury, illness death or
damage to property of Operator Group. Operator’s indemnity under





A-1-6

--------------------------------------------------------------------------------

 

 



this Agreement shall be without regard to and without any right to contribution
from any insurance maintained by Contractor. If it is judicially determined that
the monetary limits of insurance required hereunder or of the indemnities
assumed under this Agreement (which Contractor and Operator hereby agree will be
supported either by available liability insurance, or voluntarily self-insured,
in part or in whole) exceed the maximum limits permitted under applicable law,
it is agreed that said insurance requirements or indemnities shall automatically
be amended to conform to the maximum monetary limits permitted under such law.

7.3



Except as may be otherwise provided in this Agreement each Party shall notify
the other Party immediately of any claim, demand, or suit that may be presented
to or served upon it by any party arising out of or as a result of work
performed under this Agreement affording such other Party full opportunity to
assume the defense of such claim, demand, or suit and to protect itself
according to this article.

7.4



The liability and indemnity provisions of this Agreement shall be without limit
and shall include reasonable attorneys’ fees and costs incurred by the party
receiving indemnification. Except as provided in the foregoing sentence, neither
Party or its Group shall be liable to the other for such other party’s indirect
or consequential damages resulting from or arising out of this Agreement,
including, without limitation, loss of profit or business interruptions
including loss or delay of production, however caused.

7.5



Contractor’s In-Hole Equipment: Operator shall assume liability at all times for
damage to or destruction of Contractor Group’s and its subcontractors’ (of any
tier) in-hole equipment, including, but not limited to, drill pipe, drill
collars, wireline and tools affixed thereto, coil tubing, and tool joints, and
Operator shall reimburse Contractor Group for the depreciated replacement cost
new including cost of delivery F.O.B. location, for any such loss or damage. As
used in this Agreement, “depreciated replacement cost” or “depreciated
replacement value” shall be calculated based on two percent (2%) depreciation
per month with a maximum total depreciation of twenty percent (20%).

7.6



Contractor’s Equipment – Environmental Loss or Damage: Notwithstanding the
provisions of subparagraphs 7.1, Operator shall assume liability at all times
for damage to or destruction of Contractor’s equipment caused by exposure to
H2S, CO2, or other highly corrosive or otherwise destructive elements introduced
into the drilling fluid, and Operator shall reimburse Contractor the depreciated
replacement value, including costs of delivery F.O.B. Location, for any such
damage or destruction

7.7



Sound Location: Operator shall prepare a sound location adequate in size and
capable of properly supporting Contractor’s equipment, provide permanent anchors
acceptable to Contractor, provide adequate road access sufficient to move
Contractor’s equipment to and from location (or provide assistance to move
equipment if road access is inadequate), and shall be responsible for a
conductor pipe program adequate to prevent soil and subsoil wash out. It is
recognized that Operator has superior knowledge of the location and access
routes to the location, and must advise Contractor of any subsurface conditions,
or obstructions (including, but not limited to, mines, caverns, sink holes,
streams, pipelines, power lines and communication lines) which Contractor might
encounter while en route to the location or during operations hereunder. In the
event subsurface conditions cause a cratering or shifting of the location
surface, and loss or damage to the rig or its associated equipment resulting
therefrom, Operator shall, without regard to other provisions of this Agreement,
including Subparagraph 7.5 hereof, reimburse Contractor Group, for all such loss
or damage including payment of deductible and payment of force majeure or
standby rate during repair and/or demobilization if applicable; provided,
however, that the Operator shall only be responsible for the first $5,000,000 of
such loss or damage, and provided, further, that the maximum number of days for
which the force majeure or standby rate may be applicable with pursuant to this
Section 7.7 shall be 20; provided, further, that if any failure of





A-1-7

--------------------------------------------------------------------------------

 

 



Operator to comply with the obligation to prepare a sound location under this
Section 7.7 causes a delay of more than 20 days, Contractor may, at its option,
terminate the applicable Work Order.

7.8



Rental Equipment: In the event that Operator rents equipment from Contractor
that does not include any of Contractor’s personnel to operate, upon delivery of
such equipment by Contractor to Operator’s location or pick up by Operator (as
applicable, herein called “Delivery”) and continuing until such time as the
equipment is returned to Contractor’s yard or picked up by Contractor at
Operator’s location (as applicable, herein called “Return”), such equipment
shall be deemed to be in the care, custody and control of Operator. Risk of loss
of or damage to such equipment shall pass to Operator upon its Delivery and
shall remain with Operator until its Return. During this period, Operator shall
assume all obligations and liability concerning the equipment, and for its safe
use, maintenance, operation, condition, and storage, including without
limitation, liability for the loss, theft, destruction, or damage to the
equipment (or any part thereof) and for all other risks and liabilities arising
from the use, operation, condition, possession, or storage of the equipment from
any cause whatsoever. Operator shall repair damaged equipment or pay Contractor
the depreciated replacement value of equipment of like quality for any equipment
which is lost, stolen, destroyed, or damaged beyond repair.

7.9



Operator’s Equipment: Operator shall assume liability at all times for damage to
or destruction of Operator Group’s and Operator’s subcontractors’ (of any tier)
equipment, including, but not limited to, casing, tubing, well head equipment,
cellar, and platform if applicable, regardless of when or how such damage or
destruction occurs, and Operator hereby releases Contractor Group from any
liability of any such loss or damage and shall protect, defend, indemnify and
hold harmless Contractor Group from any and all losses, claims, liabilities,
expenses, and causes of action related thereto.

7.10



The Hole: In the event the hole is lost or damaged, Operator shall be solely
responsible for such damage to or loss of the hole, including the casing
therein. Operator hereby releases Contractor Group of any liability for damage
to or loss of the hole, and shall protect, defend, indemnify and hold harmless
Contractor Group from and against any and all losses, claims, liabilities, and
expenses, and causes of action relating to such damage to or loss of the hole.

7.11



Underground Damage: Operator hereby releases Contractor Group from any liability
for, and shall protect, defend, indemnify and hold harmless Contractor Group
from and against any and all claims, liabilities, expenses, and causes of action
resulting from operations under this Agreement on account of injury to,
destruction of, or loss or impairment of any property right in or to oil, gas,
or other mineral substance or water, if at the time of the act or omission
causing such injury, destruction, loss, or impairment, said substance had not
been reduced to physical possession above the surface of the earth, and for any
loss or damage to any formation, strata, or reservoir beneath the surface of the
earth.

7.12



Materials Furnished by Operator: Contractor shall not be liable for any loss or
damage resulting from the use of materials furnished by Operator Group or
Operator’s subcontractors (of any tier), including, without limitation, Third
Party Chemicals, and Operator hereby releases Contractor Group from, and shall
protect, defend, indemnify and hold harmless Contractor Group from and against,
any such losses, claims, liabilities, expenses, and causes of action related
thereto.

7.13



Liability for Wild Well: In the event of an explosion, blow-out, fire, or other
wild well condition resulting in loss or damage to the well; or to the casing
therein; or to any reservoir, geological formation, or underground strata; or to
oil or gas therefrom, Operator shall be liable for the cost of regaining control
of any wild well, as well as for cost of removal of any debris, and hereby
releases Contractor Group from and Operator shall protect, defend,





A-1-8

--------------------------------------------------------------------------------

 

 



indemnify and hold harmless Contractor Group from and against any losses,
claims, liabilities, expenses, and causes of action related thereto.

7.14



Pollution and Contamination: It is understood and agreed by and between
Contractor and Operator that the responsibility for pollution and contamination
shall be as follows:

(a)



Contractor shall assume all responsibility for, including control and removal
of, and shall release, protect, defend, indemnify and hold harmless Operator
Group from and against all claims, demands and causes of action of every kind
and character arising from pollution or contamination that originates from above
the surface of the land or water from spills of fuels, lubricants, motor oils,
pipe dope, paints, solvents, ballast, bilge and garbage (except pollution from
reserve pits) directly associated with Contractor’s equipment and facilities and
in Contractor Group’s control or possession.

(b)



Subject to 7.1, Operator shall assume all responsibility for, including control
and removal of, and shall release, protect, defend, indemnify and hold harmless
Contractor Group from and against all claims, demands, and causes of action of
every kind and character arising directly or indirectly from all pollution or
contamination arising out of or related to the work performed under this
Agreement (other than pollution or contamination for which Contractor is liable
in accordance with Subparagraph 7.15(a)), including, but not limited to, that
which may result from fire, blowout, cratering, seepage or any other
uncontrolled flow of oil, gas, water or other substance, as well as the use or
disposition of all drilling fluids or fracturing fluids (including any Third
Party Chemicals).

(c)



In the event a third party commits an act or omission which results in pollution
or contamination for which either Contractor or Operator, for whom such party is
performing work, is held to be legally liable, the responsibility therefore
shall be considered, as between Contractor and Operator, to be the same as if
the Party for whom the work was performed had performed the same and all of the
obligations respecting protection, defense, indemnity and limitation of
responsibility and liability, as set forth in (a) and (b) above, shall be
applied.

7.15



Termination of Location Liability: After Contractor has concluded all operations
at Operator’s location, complied with all of Operator’s reasonable requests
regarding location restoration as required in an applicable Work Order, and
removed its vehicles and equipment, Operator shall thereafter be liable for
damage to property, personal injury or death of any person which occurs as a
result of conditions of the location and Operator shall protect, defend,
indemnify, and hold Contractor harmless with respect to such liabilities.

7.16



In addition to Contractor’s right to terminate performance under Subparagraphs
1.4, Operator hereby expressly agrees to protect, defend and indemnify
Contractor from and against any claims, demands and causes of action, including
all costs of defense, in favor of Operator, Operator’s co-venturers, co-lessees,
and joint owners, or any other parties arising out of or related in any way to
any drilling commitments, lease termination or cessation clauses, or other
obligations contained in any lease, farmout agreement or other agreement, which
may be affected by such suspension of operations or termination of performance
hereunder.

7.17



When, at Operator’s request and with Contractor’s agreement for the convenience
of Operator, the Contractor arranges for certain items or services by a third
party which are paid directly by Operator or are paid by Contractor and
reimbursed by Operator on a pass-through basis without any markup for purposes
of the indemnity and release provisions of this Agreement, said items or
services shall be deemed to be Operator furnished items or





A-1-9

--------------------------------------------------------------------------------

 

 



services. Any subcontractors so hired shall be deemed to be Operator’s
contractors, and Operator shall not be relieved of any of its liabilities in
connection therewith.

7.18



Unless otherwise provided herein the liability and indemnity provisions of this
Agreement shall be without limit and shall include the obligation to indemnify
for any punitive damages which might be awarded and reasonable attorneys’ fees
and costs incurred by the Party receiving indemnification. Regardless of the
enforceability of any of the foregoing insurance and indemnity obligations, the
Parties shall owe each other a separate duty to investigate, handle, respond to
and provide defense for any claim, demand or suit for which it extends indemnity
in this Agreement, and shall satisfy any and all judgments or decrees which may
be entered. As used herein, a party which owes this duty shall be called the
“Defending Party” and a party to whom this duty is owed shall be called the
“Indemnified Party”:

(a)



the duty of defense shall require the Defending Party to retain counsel of
Defending Party’s choice at Defending Party’s sole cost and expense to represent
the Indemnified Party;

(b)



if for any reason the Defending Party does not provide the insurance, indemnity,
or defense required by this Agreement, then the duty of defense shall extend to
payment of the Indemnified Party’s reasonable costs and expenses of defense,
including reasonable costs and expenses associated with recovery of the
Indemnified Party’s claim for defense, insurance, or indemnity;

(c)



the Indemnified Party shall notify the Defending Party within a reasonable
period of time of any facts which might give rise to a claim, demand, or suit
for which a defense will be required regardless of whether or not the claim,
demand, or suit has been made or filed;

(d)



if a tender of defense and indemnity is made by the Indemnified Party and
accepted by the Defending Party, then the Indemnified Party shall:

(i)



afford the Defending Party a reasonable opportunity to investigate the facts
relating to the claim, demand, or suit, including but not limited to
interviewing witnesses, inspecting property, and reviewing trial of the case;
and

(ii)



cooperate at all times with the Defending Party’s efforts to prepare the case,
including but not limited to timely responding to interrogatories and document
requests, making witnesses available for depositions, and attending trial of the
case.

7.19



Exclusive Remedies: Notwithstanding anything in this Agreement to the contrary,
redress under the release and indemnity provisions set forth in this Article 7
shall be the exclusive remedies available to the Parties for the matters,
claims, and damages covered by such provisions. The provisions of this Article 7
shall control any claims made by any party pursuant to any other provision of
this Agreement which might be interpreted to allocate liability for damages to,
or destruction of, property; or illness, injury or death of any person described
in Article 7 based on a breach of any warranty, representation, covenant,
agreement, or obligation created pursuant to this Agreement.

7.20



Equipment or property that has been rented or leased to Operator by any of
Contractor’s wholly owned rental tool affiliates without a Contractor supplied
service consultant or operator, shall be deemed to be equipment or property of
Operator for purposes of the indemnity provisions of this Article 7 and Operator
shall protect, defend and indemnify





A-1-10

--------------------------------------------------------------------------------

 

 



Contractor from and against all claims, demands and causes of action of every
kind and character arising directly or indirectly therefrom.

7.21



Except as otherwise expressly limited by this Agreement, it is the intent of the
Parties that all indemnity obligations and liabilities assumed by such Parties
under the terms of paragraphs 7.1 through 7.21, be without limit and without
regard to the cause or causes thereof (including but not limited to preexisting
conditions), strict liability, regulatory or statutory liability, breach of
representation or warranty (express or implied), breach or alleged breach of
this Agreement, breach or alleged breach of duty (statutory or otherwise), any
theory of tort or the negligence of any degree or character of any person,
Party, or other party or parties, whether such negligence be ordinary or gross;
sole, joint, or concurrent; or active or passive. The indemnities, releases and
assumptions of liability extended by the Parties under the provisions of Article
7 shall inure to the benefit of the Parties, their parent, holding, and
affiliated companies and their respective officers, directors, employees,
agents, shareholders, and servants. The terms and provisions of paragraphs 7.1
through 7.21 shall have no application to claims or causes of action asserted
against Operator or Contractor by reason of any agreement of indemnity with a
person or entity not a Party to this Agreement.

7.22



The indemnity obligations set out hereinabove shall only be effective to the
maximum extent permitted by the applicable law. In particular, but without
limiting the generality of the foregoing, if it is judicially determined that
the monetary limits of insurance required hereunder or of the indemnities
assumed under this Agreement (which Contractor and Operator hereby agree will be
supported either by available liability insurance, or voluntarily self-insured,
in part or in whole) exceed the maximum limits permitted under applicable law,
it is agreed that said insurance requirements or indemnities shall automatically
be amended to conform to the maximum monetary limits permitted under such law.

7.23



EACH PARTY SHALL SUPPORT ITS MUTUAL INDEMNITY OBLIGATIONS WITH RESPECT TO THE
INJURY TO OR DEATH OF ANY PERSON OR DAMAGE TO OR LOSS OF PROPERTY WITH LIABILITY
INSURANCE COVERAGE IN FAVOR OF THE OTHER PARTY AND ITS GROUP IN AT LEAST THE
AMOUNTS SET FORTH IN ARTICLE 6 OF THE AGREEMENT. THE PARTIES AGREE THAT SUCH
INSURANCE SHALL SUPPORT, BUT NOT LIMIT THEIR INDEMNITY OBLIGATIONS EXCEPT TO THE
EXTENT MANDATED BY APPLICABLE LAW.

7.24



Notwithstanding anything to the contrary contained herein, in the event Operator
contracts directly with a third party trucking company to transport Contractor’s
equipment to, from, or between wells then Operator will assume liability for
Contractor’s equipment and shall reimburse Contractor for any damage to or
destruction of Contractor’s equipment associated with such move, including
payment of the normal rates for such equipment during repair of such damages and
Operator shall release, defend, protect, indemnify and hold harmless Contractor
from any claims arising therefrom except for personal injury claims as provided
under Paragraph 7.1.

8.0



TAXES AND CLAIMS

8.1



Contractor agrees to pay all taxes, licenses, and fees levied or assessed on
Contractor in connection with or incident to the performance of this Agreement
by any governmental agency and unemployment compensation insurance, old age
benefits, social security, or any other taxes upon the wages of Contractor, its
agents, employees, and representatives. Contractor agrees to require the same
agreements and be liable for any breach of such agreements by any of its
subcontractors. Any sales or use taxes incurred by Contractor as a result of the
performance of the work under this Agreement shall be itemized by Contractor in
its invoices and reimbursed by Operator.





A-1-11

--------------------------------------------------------------------------------

 

 



8.2



Contractor agrees to reimburse Operator on demand for all such taxes or
governmental charges, State or Federal that Operator may be required or deem it
necessary to pay, which arise out of work performed under this Agreement by
Contractor. Contractor agrees to furnish Operator with the information required
to enable it to make the necessary reports and to pay such taxes or charges.

8.3



Contractor agrees to pay all claims by any of its subcontractors for labor,
materials, services, and supplies incurred by Contractor, and Contractor agrees
to allow no lien or charge to be fixed upon the equipment, the lease, the well,
the land on which the well is located, or other property of Operator or the
party for whom Operator is performing services. Contractor agrees to indemnify,
protect, defend, and hold Operator harmless from and against all such claims,
charges, and liens. If Contractor shall fail or refuse to pay any claims or
indebtedness incurred by Contractor in connection with the services as provided
hereunder, it is agreed that Operator shall have the right to pay any such
claims and seek immediate recourse from Contractor. Notwithstanding the
foregoing, Operator agrees that it will not pay any such claim or indebtedness
as long as same is being actively contested by Contractor and Contractor has
taken all actions necessary (including the posting of a bond when appropriate)
to protect the property interests of Operator and any other party affected by
such claim or indebtedness. Contractor expressly reserves the right to use any
remedies available at law or in equity to collect undisputed amounts owed under
this Agreement, including but not limited to the right to place liens on
properties for which Contractor supplies services.

9.0



LAWS, RULES AND REGULATIONS

9.1



Operator and Contractor agree to comply with all laws, rules, and regulations
which are now or may become applicable to activities at the work site and
operations covered by this Agreement or arising out of the performance of such
operations. Subject to the provisions of Article 7 of this Agreement, if either
Party is required to pay any fine or penalty resulting from the other Party’s
failure to comply with such laws, rules, or regulations, the Party failing to
comply shall immediately reimburse the other for any such payment.

9.2



In the event any provision of this Agreement is inconsistent with or contrary to
any applicable law, rule or regulation, said provision shall be deemed to be
modified to the extent required to comply with said law, rule, or regulation and
this Agreement, as so modified, shall remain in full force and effect.

9.3



This Agreement shall be construed, governed, interpreted, enforced, and
litigated and the relations between the Parties determined in accordance with
the laws of the State of Texas without regard to any choice of laws or conflicts
of laws provisions that would direct the application of the laws of another
jurisdiction. In the event of any dispute arising out of or related to this
Agreement, the parties agree that jurisdiction will lie exclusively with the
state and federal courts in Houston, Harris County, Texas. Operator and
Contractor agree and consent to the jurisdiction of the state and federal courts
in Houston, Harris County, Texas, and waive any objection that such courts are
an improper or inconvenient venue or forum for such disputes.

10.0



FORCE MAJEURE

Except for the duty to make payments when due including payments for services
already provided along with force majeure or standby payments during the Force
Majeure Event and the indemnification and insurance provisions under this
Agreement, neither Operator nor Contractor shall be responsible to the other for
any delay, failure to perform caused by or occasioned by a Force Majeure Event.
As used in this Agreement, “Force Majeure Event” means acts of God, action of
the elements, warlike action, insurrection, revolution or civil strife, piracy,
civil war or hostile action, strikes, differences with workers, acts of public
enemies, federal or state laws, rules and regulations of any governmental
authorities having jurisdiction in the premises or any other group, organization
or informal association (whether or not formally recognized as a government),
acute and unusual labor, material or equipment shortages, or any other causes
(except





A-1-12

--------------------------------------------------------------------------------

 

 



financial) beyond the reasonable control of the affected Party provided that
such event could not have been prevented or mitigated by due diligence and
reasonable preparation. Delays due to the above causes or any of them shall not
be deemed to be a breach of or failure to perform under this Agreement. Neither
Operator nor Contractor shall be required against its will to adjust any labor
or similar disputes except in accordance with applicable law. In the event of
Force Majeure, the party affected shall take all reasonable steps to overcome
the delay and mitigate its effects.

11.0



PATENTS

In addition to all other indemnity provisions contained herein, Contractor and
Operator represents and warrant that the use or construction of any and all
tools, equipment, and other materials furnished by that Party and used in the
work provided for herein does not infringe on any known license or patent issued
or applied for, and the Parties agree to protect, defend and indemnify the
non-furnishing Party from and against any and all claims, demands, and causes of
action of every kind and character in favor of or made by a patentee, licensee
or claimant of any rights or priority to tools or equipment, or the use or
construction thereof, that may result from or arise out of furnishing or use, of
any such tools, equipment and other materials in connection with the work.

12.0



ASSIGNMENTS

Operator and Contractor agree that neither will assign nor delegate this
Agreement or any of the work or services required under this Agreement except
for work normally performed by subcontractors, without the prior written consent
of the other Party, which shall not unreasonably be withheld. If any assignment
by Operator is made that significantly alters Contractor’s financial burden,
Contractor’s compensation shall be adjusted to give effect to any change in
Contractor’s operating costs. Contractor may assign its right to payment to any
person or entity with Operator’s consent, which shall not be unreasonably
withheld.

13.0



GIFTS AND GRATUITIES

13.1



It is considered to be in conflict with the Parties’ interests for their
employees or any member of their employees’ immediate families to accept gifts,
payments, extravagant entertainment, services, or loans in any form from anyone
soliciting business, or who may already have established business relations with
the Parties. Gifts of nominal value and entertainment, meals and social
invitations that are customary and proper under the circumstances and do not
place the recipient under obligation are acceptable.

13.2



If any employee of a Party should solicit a gift or gratuity from the other
Party, such Party shall notify an officer of the Party whose employee made such
solicitation of such act. It is agreed that each Party receiving such
notification will hold the source of such notification in confidence. It is
further understood that failure by a Party to comply with this policy regarding
gifts and gratuities may, at such Party’s option, result in the termination of
this Agreement and may further preclude any future dealings between the Parties.
Each Party hereby agrees to protect, defend, and indemnify and hold the other
Party harmless from any claims, suits, liabilities, or causes of action brought
by such Party’s employees who assert that they were wrongfully accused,
sanctioned, or dismissed as a result of such notification.

14.0



ILLEGAL DRUGS, ALCOHOL AND FIREARMS

14.1



To the extent that it is the policy of Operator or a requirement under its third
party contracts, that Operator’s drug, alcohol, firearm, and similar policies
shall be applicable to all subcontractors of Operator, Contractor represents
that it, and, if applicable, its employees and subcontractors, when provided
with copies of such policies will comply with them while engaged in all work
provided such policies have been reviewed by and approved in writing by a
Corporate Office of Contractor. In order to ensure compliance with such
policies, Contractor, and, if applicable, Contractor’s employees and
subcontractors, may, where permitted by law and at Operator’s sole cost and





A-1-13

--------------------------------------------------------------------------------

 

 



expense, be required to submit to and pass a drug or alcohol test prior to
reporting to work on Operator’s premises or a third party owned job site and at
random intervals when any work is being performed pursuant to this Agreement.

14.2



Individuals failing the drug or alcohol test will be immediately removed from
the premises or well location where work is being performed pending completion
of testing in accordance with DOT standards (whether or not the employee is
subject to those standards), including but not limited to the use of certified
testers complete with GCMS confirmation and medical review.

14.3



To the extent the work performed by Contractor falls under the drug and alcohol
testing requirements of the U.S. Department of Transportation, Contractor shall
comply with such requirements.

14.4



Operator and any third party for which Operator is performing work specifically
reserve the right to carry out lawful and reasonable searches of individuals,
their personal effects, and vehicles when entering, on, or leaving the premises
where work is performed. The searches will be initiated by Operator without
prior announcement. Individuals found in violation will be immediately removed
from the premises where work is performed. Submission to such a search is
strictly voluntary however, refusal may be cause for not allowing that
individual on the well site or Operator’s other premises. It is Contractor’s
responsibility to notify its employees of this policy and its enforcement.

14.5



Operator hereby agrees to protect, defend and indemnify, and hold Contractor
harmless from any claims, suits, liabilities, or causes of action brought by
Contractor’s employees who assert that they were wrongfully accused, sanctioned,
or dismissed as a result of such tests or searches.

15.0



ENTIRETY

This Agreement consists of this document and its attached Exhibits and
Addendums, if any, which are hereby incorporated herein. This Agreement sets
forth the entire and complete agreement of the Parties as to the subject matter
hereof, and supersedes any and all proposals, negotiations, and representations
of the Parties prior to the execution hereof, including without limitation,
prior drafts of this Agreement.

16.0



EXHIBITS

The following exhibits and riders, when attached hereto, are made a part of this
Agreement for all purposes:

Exhibit A – Indemnity Provisions for Specific States.

17.0



INFORMATION CONFIDENTIAL

Operator’s non-public, proprietary information obtained by Contractor in the
conduct of work under this Agreement, including, but not limited to, depth,
formations penetrated, the results of coring, testing and surveying, shall be
considered confidential and shall not be divulged by Contractor or its
employees, to any person, firm, or corporation other than Operator’s designated
representatives. Information is not confidential under this article 17 if at the
time of disclosure to Contractor (1) it is in the public domain or later becomes
part of the public domain other than through a breach of confidentiality, (2) it
was known to Contractor prior to its disclosure to Contractor by Operator.
Contractor may disclose confidential information if required by law or judicial
order, provided that Contractor shall, to the extent reasonably practicable,
notify Operator of such requirement with sufficient time for Operator to seek an
injunction.

18.0



NOTICES AND PLACE OF PAYMENT

All notices to be given with respect to this Agreement, unless otherwise
provided for, shall be given to the Operator and the Contractor respectively at
the address hereinabove shown and shall be sufficient if





A-1-14

--------------------------------------------------------------------------------

 

 



personally delivered as evidenced by a signed receipt; delivered by overnight
carrier; faxed (followed by notice by personal delivery, overnight carrier, or
certified mail); or sent certified mail, return receipt requested, postage
prepaid to the individual and address indicated for such Party on the first page
of this Agreement. All sums playable hereunder to Contractor shall be payable at
its address hereinabove shown unless otherwise specified herein.

19.0



AMENDMENTS

No amendment or modification of this Agreement, or any of additional terms and
conditions, shall be valid unless evidenced in a writing specifically
identifying this Agreement and signed by a duly authorized representative of
Contractor and a duly authorized representative of Operator.

20.0



INTERPRETATION

The Parties agree that each has had the opportunity to review this Agreement and
seek advice of counsel and that this Agreement shall not be construed against
one Party or the other as the drafter of this Agreement.

21.0



COUNTERPARTS

Intending to be legally bound, the Parties, or their duly authorized
representatives, may have executed this Agreement in multiple original
counterparts, each of which shall be deemed to be an original document for all
purposes, as of the date first written above. Executed copies of this Agreement
submitted to a Party via electronic means including but not limited to
facsimiles, PDF, TIFF, or other electronic files, shall be completely valid and
fully enforceable.

22.0



COURT COSTS AND ATTORNEY FEES

In the event either Party retains an attorney to enforce any part of this
Agreement against the other Party, then the prevailing Party shall be entitled
to recover from the other Party reasonable attorneys’ fees, court costs and
expenses incurred.

23.0



CAPTIONS AND HEADINGS

The captions and headings used in this Agreement are intended for convenience
only and shall not be used for purposes of construction or interpretation.

24.0



CONFLICT OF PROVISIONS

In the event there should be any conflict between the provisions of this
Agreement and any field work order, purchase order, or service agreement, work
ticket, invoice, statement, published rate schedule or any other type of
memoranda by either Party, whether written or oral, between Operator and
Contractor pertaining to the subject matter hereof, the provisions of this
Agreement shall control.

25.0



SPECIAL PROVISIONS

25.1



Operator shall not solicit for employment nor hire Contractor’s employees or
former employees during the term of this Agreement or for a period of twelve
(12) months from the end of the any Work Order that such employee is associated
with, unless Operator first obtains Contractor’s consent.

25.2



The Agreement must be executed by Contractor’s President, Executive Vice
President or Vice President (a “Corporate Officer of Contractor”).





A-1-15

--------------------------------------------------------------------------------

 

 



25.3



WAIVER: No benefit, right or duty provided by this Contract shall be deemed
waived unless the waiver is reduced to writing, expressly refers to this
Contract, and is signed by the Party granting the waiver. The waiver of one
instance of any act, omission, condition, or requirement shall not constitute a
continuing waiver unless specifically so stated in the aforesaid written waiver
instrument. Further, a waiver by either Party of any one or more defaults by the
other hereunder shall not operate as a waiver of any other defaults (whether
past or future) of a like or of a different character.

25.4



PARTIAL INVALIDITY: In the event any provision (or portion thereof) of this
Agreement is inconsistent with or contrary to any applicable law, rule, or
regulation, said provision (or portion thereof) shall be deemed to be amended to
partially or completely modify such provision or portion thereof to the extent
necessary to make it comply with said law, rule, or regulation, and this
Agreement as so modified, shall remain in full force and effect. If necessary,
this Agreement shall be deemed to be amended to delete the unenforceable
provision or portion thereof, in which event such invalidity or unenforceability
shall not affect the remaining provisions or application thereof which can be
given effect without the invalid portion or application.

25.5



THIS MASTER SERVICE AGREEMENT CONTAINS INDEMNIFICATION PROVISIONS, RELEASE OF
LIABILITY AND ALLOCATION OF RISK. BY EXECUTING THIS MASTER SERVICE AGREEMENT AND
COMMENCING THE WORK, BOTH CONTRACTOR AND OPERATOR AGREE TO BE BOUND BY ALL OF
THESE PROVISIONS. BOTH PARTIES AGREE THAT THIS STATEMENT COMPLIES WITH THE
REQUIREMENT, KNOWN AS THE “EXPRESS NEGLIGENCE RULE,” TO EXPRESSLY STATE IN A
CONSPICUOUS MANNER TO AFFORD FAIR AND ADEQUATE NOTICE THAT THIS AGREEMENT HAS
PROVISIONS REQUIRING ONE PARTY (THE INDEMNITOR) TO BE RESPONSIBLE FOR THE
NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANOTHER PARTY (THE INDEMNITEE).
BOTH PARTIES REPRESENT TO EACH OTHER (i) THAT THEY HAVE CONSULTED AN ATTORNEY
CONCERNING THIS AGREEMENT OR, IF THEY HAVE NOT CONSULTED AN ATTORNEY, THAT THEY
WERE PROVIDED THE OPPORTUNITY AND HAD THE ABILITY TO SO CONSULT, BUT MADE AN
INFORMED DECISION NOT TO DO SO, AND (ii) THAT THEY FULLY UNDERSTAND THEIR RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT.

25.6



OPERATOR, its parent, subsidiary and affiliated entities, as well as the
employees, officers, and directors of each (collectively, referred to within
this subparagraph as “Operator”) is cognizant of the Nabors Dispute Resolution
Program and wishes to become an Electing Entity, as defined in that Program.
Accordingly, Operator and Contractor, whose parent company is Nabors Industries,
Inc. (“Nabors”), hereby agree that Operator is an Electing Entity as to all
Disputes between Operator and the present and former Employees and Applicants of
Nabors pursuant to the Nabors Dispute Resolution Program as it currently exists
and as may be amended from time to time. In the event the Program is amended,
Nabors agrees to provide a copy of the amendment(s) to Operator. Operator may
withdraw this election to participate in the Program at any time by giving
notice of such withdrawal to Nabors, such revocation to be effective with
respect to any claims not yet instituted as of the date of revocation. Operator
understands that it is bound by the terms of the Program with respect to all
Disputes with Nabors employees, regardless of whether such Dispute is initiated
by the employee or by Operator. Operator and Nabors acknowledge that the Program
does not apply to disputes between Operator and Nabors and that the Program does
not alter the terms of any indemnification agreement or obligation between them.





A-1-16

--------------------------------------------------------------------------------

 

 



26.0



ACCEPTANCE OF AGREEMENT

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement upon the
date below shown in several counterparts, each of which shall be considered as
an original.

 

 

 

 

 

 

OPERATOR

 

CONTRACTOR

 

 

 

NFR ENERGY LLC

 

NABORS COMPLETION & PRODUCTION SERVICES CO.

 

 

 

 

 

 

BY:

/s/ David J. Sambrooks

 

BY:

/s/ Ronnie Witherspoon

 

Signature

 

 

Signature

PRINT NAME:

David J. Sambrooks

 

PRINT NAME:

Ronnie Witherspoon

TITLE:

Chief Executive Officer

 

TITLE:

EVP

DATE:

December 14, 2012

 

DATE:

12/14/12

 





A-1-17

--------------------------------------------------------------------------------

 

 



EXHIBIT "A"
PROVISIONS FOR SPECIFIC STATES

TEXAS PROVISIONS

SPECIAL PROVISIONS: IF TEXAS LAW GOVERNS INSURANCE, INDEMNITY:

EACH PARTY SHALL SUPPORT ITS MUTUAL INDEMNITY OBLIGATIONS WITH RESPECT TO THE
INJURY TO OR DEATH OF ANY PERSON OR DAMAGE TO OR LOSS OF PROPERTY WITH LIABILITY
INSURANCE COVERAGE IN FAVOR OF THE OTHER PARTY AND ITS GROUP IN AT LEAST THE
AMOUNTS SET FORTH IN ARTICLE 6 OF THE AGREEMENT. THE PARTIES AGREE THAT SUCH
INSURANCE SHALL SUPPORT, BUT NOT LIMIT THEIR INDEMNITY OBLIGATIONS EXCEPT TO THE
EXTENT MANDATED BY APPLICABLE LAW.

 

LOUISIANA PROVISIONS

SPECIAL PROVISIONS: IF LOUISIANA LAW GOVERNS INSURANCE, INDEMNITY:

 

IN ALL CASES WHERE CONTRACTOR'S EMPLOYEES (DEFINED TO INCLUDE CONTRACTOR'S
DIRECT, BORROWED, SPECIAL, OR STATUTORY EMPLOYEES) ARE COVERED BY THE LOUISIANA
WORKERS' COMPENSATION ACT, LA. R.S. 23:1021 ET SEQ., OPERATOR AND CONTRACTOR
AGREE THAT ALL WORK PERFORMED BY CONTRACTOR AND ITS EMPLOYEES PURSUANT TO THIS
AGREEMENT ARE AN INTEGRAL PART OF AND ARE ESSENTIAL TO THE ABILITY OF OPERATOR
TO GENERATE OPERATOR'S GOODS, PRODUCTS AND SERVICES FOR PURPOSES OF LA R.S.
23:1061 (A)(1). FURTHERMORE, OPERATOR AND CONTRACTOR AGREE THAT OPERATOR IS THE
STATUTORY EMPLOYER OF CONTRACTOR'S EMPLOYEES FOR PURPOSES OF LA. R.S.
23:1061(A)(3). IRRESPECTIVE OF OPERATOR'S STATUS AS THE STATUTORY EMPLOYER OR
SPECIAL EMPLOYER (AS DEFINED IN LA R.S. 23:1031(C)) OF CONTRACTOR'S EMPLOYEES,
CONTRACTOR SHALL REMAIN PRIMARILY RESPONSIBLE FOR THE PAYMENT OF LOUISIANA
WORKERS' COMPENSATION BENEFITS TO ITS EMPLOYEES, AND SHALL NOT BE ENTITLED TO
SEEK CONTRIBUTION FOR ANY SUCH PAYMENTS FROM OPERATOR.

Contractor and Operator agree that as respects all Work performed in Louisiana,
or offshore Louisiana, Operator (on behalf of Operator Group as defined in
Section 7.1) will pay to Contractor’s insurers (or their agent or
representative) the premium required by their insurer for extending all of
Contractor’s insurance policies to include coverage for Company Group as
required under this Agreement, and such insurance protection shall be governed
by Louisiana law. Contractor will arrange to have Operator billed for that
premium by Contractor’s insurers (or their agent or representative), and
Contractor will advise Operator prior to the inception of this Agreement if such
premium will be in excess of $250. At each subsequent renewal of Contractor’s
insurances, Contractor will advise Operator as respects the amount of the
premium required for such extensions and arrange to have Company billed for the
appropriate premium by their insurers (or their agent or representative).
Contractor warrants that such amount constitutes the full cost of extending such
insurance protection to Operator Group.

 

 

A-1-18

--------------------------------------------------------------------------------

 

 

Exhibit A-2  

 

 

Exhibit A-2

--------------------------------------------------------------------------------

 

 

MASTER SERVICE AGREEMENT

BETWEEN

NFR ENERGY LLC

AND

RYAN DIRECTIONAL SERVICES, INC.

 

 

THIS AGREEMENT CONTAINS INDEMNIFICATION OBLIGATIONS





A-2-1

--------------------------------------------------------------------------------

 

 



MASTER SERVICE AGREEMENT
TABLE OF CONTENTS

 

 

A.

GENERAL TERMS

I.

TERM

II.

AREA

III.

WORK

IV.

PRICES

V.

TERMS OF PAYMENT; BILLING INSTRUCTIONS

VI.

TAXES AND CLAIMS

VII.

AUDIT

VIII.

REPORTS TO BE FURNISHED BY CONTRACTOR

IX.

CONFLICTS OF INTEREST

 

 

B.

INDEMNIFICATION AND CERTAIN LEGAL MATTERS

I.

INDEMNITIES

II.

PERFORMANCE OF WORK

III.

WARRANTIES

IV.

REMEDIES

V.

INDEPENDENT CONTRACTOR RELATIONSHIP

VI.

CONTRACTOR’S WORKERS AND EQUIPMENT

VII.

PERMITS AND LICENSES

VIII.

LAWS, RULES, REGULATIONS; SAFETY; ETHICS

IX.

ASSIGNMENTS

X.

CONFIDENTIALITY

XI.

NOTICES

XII.

INSURANCE

XIII.

MISCELLANEOUS

 

 

EXHIBIT “A”

 

INDEMNITIES

 

EXHIBIT “B”

 

INSURANCE

 

EXHIBIT “C”

 

NON-DISCRIMINATION PROVISIONS

 

EXHIBIT “D”

 

WORK ORDER

 





A-2-2

--------------------------------------------------------------------------------

 

 



MASTER SERVICE AGREEMENT

This Master Service Agreement (“Agreement”) is made and entered into effective
as this the 14th day of December, in the year 2012, by and between Ryan
Directional Services,  Inc. (“Contractor”), and NFR Energy LLC (“Company”),
whose addresses are shown on the signature page hereto.

In consideration of the mutual covenants herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Contractor and Company covenant and agree as follows:

A. General Terms

I.



TERM

This Agreement is effective as of the date first set forth above and shall
remain in effect until terminated by thirty (30) days’ prior written notice
given by one party to the other. Notwithstanding the foregoing, if the parties
have agreed to Work pursuant to Section 3.1, such termination shall not be
effective until the completion of all such Work or until termination of the Work
pursuant to Section 3.2.

II.



AREA

The geographical area for performance under this Agreement includes the States
of Texas and Louisiana and any other location where Contractor agrees to perform
services for Company.

III.



WORK

3.1



The work subject to this Agreement shall include any labor, services and/or
goods, inventory, materials, equipment and other personal property, as
applicable, and shall, if applicable, include any vessels, equipment,
appurtenances, and crew (collectively, “Work”) that is requested by Company in
writing and that is provided or agreed to be provided by Contractor during the
term of this Agreement. A work order, purchase order, delivery ticket or other
similar document provided by Contractor or any other party other than Company
containing terms inconsistent with the terms of this Agreement or any work order
or purchase order provided by Company shall not prevail irrespective of express
language to the contrary therein, and irrespective of whether it is signed by an
agent, representative or employee of the Company, and the terms of this
Agreement shall always control in such cases. Upon acceptance of a written
request for Work, Contractor shall commence the Work in compliance with the
specifications and requirements set forth herein, set forth in Company’s request
for the Work or as thereafter specified by Company, and in the work order, if
any, provided by Company. A work order may be in the form attached hereto as
Exhibit “D” if agreed to by the parties at the time such work is requested or in
any other form that may be agreed to by the parties.



A-2-3

--------------------------------------------------------------------------------

 

 



3.2



Company shall not be obligated to call upon Contractor for the performance of
any Work whatsoever, and Contractor shall not be obligated to accept any Work
request of Company, but this Agreement shall control and govern all Work
requested by Company and accepted by Contractor and shall define the rights and
obligations of Company and Contractor during the term hereof. The description of
Work to be performed shall be at the sole discretion of Company, and Company
retains the right, in its sole discretion, to terminate any Work request at any
time without penalty. If any Work request is terminated pursuant to the
preceding sentence, Company shall pay to Contractor (i) all actual and
reasonable demobilization fees and (ii) any early termination fee set forth in
the applicable Work request.

IV.



PRICES

4.1



The prices charged by Contractor for Work performed for or provided to Company
shall be those agreed by Company and Contractor and identified in writing.
Company shall have the right at any time to request and negotiate for prices
lower than Contractor’s published prices or to request bids from Contractor and
other contractors.

4.2



When a rate is on a daily basis, the parties shall agree on the number of hours
which shall constitute a day. If the parties fail to agree on such number, then
twenty-four (24) hours shall constitute a day. Unless otherwise agreed to by the
parties, when less than a full day is worked, Contractor shall be paid on that
proportionate part of the rate per day which the number of hours worked,
computed to the nearest one-half hour, bears to the number of hours agreed to
constitute a day. When a day is agreed to mean a period of twenty-four hours,
the day shall coincide with the calendar day. All time for which payment is due
Contractor shall be the actual time worked, computed to the nearest one-half
hour, and shall be identified in writing by day, date, time worked, services
provided and by whom. In the event Contractor is not working (either because
Contractor is on stand-by or because Contractor’s equipment, including vessels,
is under repair), the applicable rate(s) for such stand-by or repair time as set
forth in an applicable work order, purchase order, delivery ticket or other
document shall be paid to Contractor.

V.



TERMS OF PAYMENT; BILLING INSTRUCTIONS

5.1



Contractor invoices shall be in writing and identify all items related to the
charges. The invoices shall also indicate whether the prices are the published
prices, negotiated prices, or bid price.

5.2



All invoices shall be directed to the following address unless otherwise
specified by Company’s representative:





A-2-4

--------------------------------------------------------------------------------

 

 



NFR Energy LLC

Accounts Receivable

1415 Louisiana, Suite 1600

Houston, Texas 77002

 

5.3



All invoices shall be due and payable thirty (30) days from Company’s receipt
thereof in the form required in paragraph 5.1 above. If part of an invoice is
incomplete, in error or disputed by Company, it will return the invoice to
Contractor for correction. If a dispute cannot be settled within thirty (30)
days from Company’s notice to Contractor of the deficiency, error or dispute,
Company shall have the right to withhold any disputed amount, but Company shall
pay the undisputed amount within the thirty (30) day period. In the event any
amounts remain outstanding for sixty (60) days or more, Contractor shall have
the right to terminate this Agreement and/or any Work upon written notice.

5.4



Contractor shall submit timely written invoices on a monthly basis, unless other
invoicing arrangements are made and agreed to in writing at the time the Work is
requested.

5.5



Payment by Company of Contractor’s invoices shall be without prejudice to
Company’s rights to subsequently challenge the correctness thereof and to seek
reimbursement. In the event of any dispute, Company may withhold payment of the
disputed amount or Company may pay the disputed amount without waiver of any of
its rights, including the right to seek reimbursement.

5.6



Contractor shall pay all claims for labor, goods, equipment, services, supplies,
machinery, and/or facilities of any kind furnished in connection with
Contractor’s obligations under this Agreement and all documents or agreements
executed pursuant thereto, and agrees to allow no lien or charge to be fixed
upon the lease, the well, the land, or other property of Company as a result of
any such claim other than a lien arising out of payment or obligations owed to
Contractor by Company.

5.8Any amounts that remain outstanding after the payment date set forth in
Section 5.3 shall accrue interest at the rate of 1 1/2% per month or at the
maximum rate permitted by applicable law, whichever is lower.

VI.



TAXES AND CLAIMS

6.1



Except as otherwise set forth in this Agreement, Contractor shall pay all taxes,
licenses, and fees levied or assessed on Contractor in connection with or
incident to the performance of this Agreement by any governmental agency,
including, but not limited to, unemployment compensation insurance, old age
benefits, social security, or any other taxes upon the wages or salaries paid by
Contractor, its agents, employees, and representatives, and any income,
transportation, sales, use, excise or other tax, together with any fines,
penalties or liens assessed in connection therewith. Contractor agrees to
require the same actions by any of its



A-2-5

--------------------------------------------------------------------------------

 

 



subcontractors, and Contractor shall be liable for any breach of these
provisions by any of its subcontractors.

6.2



Except as otherwise set forth in this Agreement, Contractor shall promptly
reimburse Company on demand for all undisputed taxes or governmental charges,
state or federal, which Company may be required to pay on account of employees
of Contractor or its subcontractors. Contractor agrees to furnish Company with
the information required to enable it to make the necessary reports and to pay
the taxes or charges.

VII.



AUDIT

During the term of this Agreement and continuing for a an three (3) year period
after termination of this Agreement, Company may after fifteen (15) days written
notice and at any reasonable time during Contractor’s usual business hours
review, audit and inspect (and make copies of) any and all non-privileged
records of Contractor necessary to verify the accuracy of Contractor’s charges
to Company or necessary to determine whether there have been any payments made
or received in violation of any provision of this Agreement. All information
obtained during such audits shall be treated as confidential, and Company shall
not disclose such information to any other person or use such information for
any purpose other than verifying Contractor’s charges.

VIII.



REPORTS TO BE FURNISHED BY CONTRACTOR

At the request of Company, Contractor shall keep and furnish to Company a daily
report and any other report containing such information, and in such form, as
reasonably required by Company.

IX.



CONFLICTS OF INTEREST

Conflicts of interest relating to this Master Service Agreement or any
particular work request are strictly prohibited. Except as otherwise expressly
provided herein, neither Contractor nor any director, employee, agent of
Contractor or its subcontractors or vendors or any subsidiary or other entity of
each shall give to or receive from any director, employee, or agent of Company
any gift, entertainment or other favor of significant value, or any commission,
fee or rebate other than in the ordinary course of business. Contractor shall
promptly notify Company of any violation of this provision. Further, upon any
such notification, Company may express in writing, that any violators of this
provision shall be prohibited from continuing to perform Work for Company, in
whole or in part, and/or be precluded from performing any future Work for
Company, in whole or in part, or receiving compensation in any manner in
connection with said Work.

B. Indemnification and Certain Legal Matters

I.



INDEMNITIES

The indemnity obligations of Contractor and Company are set forth in appropriate
Sections of this Agreement and in Exhibit “A”, the terms and provisions of which
are



A-2-6

--------------------------------------------------------------------------------

 

 



incorporated herein and made a part hereof. SAID INDEMNIFICATION PROVISIONS
INCLUDE REQUIREMENTS FOR INDEMNIFICATION REGARDLESS OF THE NEGLIGENCE OR OTHER
FAULT OF THE PERSON OR ENTITY SEEKING INDEMNITY (AS SET FORTH IN EXHIBIT “A”).
No breach or alleged breach of any representation, warranty, covenant or other
obligation set forth herein shall affect Company’s indemnity obligations set
forth in Exhibit “A”.

II.



PERFORMANCE OF WORK.

Before starting Work, Contractor at its sole cost and risk shall make a thorough
inspection of the work site to determine the difficulties and hazards, if any,
incident to doing the Work. NOTWITHSTANDING THE FOREGOING, COMPANY SHALL PREPARE
SOUND LOCATIONS CAPABLE OF PROPERLY SUPPORTING THE DRILLING RIG, AND SHALL BE
RESPONSIBLE FOR A CONDUCTOR PIPE PROGRAM ADEQUATE TO PREVENT SOIL AND SUBSOIL
WASHOUT. IT IS RECOGNIZED THAT COMPANY HAS SUPERIOR KNOWLEDGE OF THE LOCATION
AND ACCESS ROUTES TO THE LOCATION AND MUST ADVISE CONTRACTOR OF ANY SUBSURFACE
CONDITIONS OR OBSTRUCTIONS WHICH CONTRACTOR MIGHT ENCOUNTER WHILE EN ROUTE TO
THE LOCATIONS OR DURING OPERATION HEREUNDER. IN THE EVENT SUBSURFACE CONDITIONS
CAUSE A CRATERING OR SHIFTING OF THE LOCATION SURFACE, AND LOSS OR DAMAGE OF THE
RIG OR ITS ASSOCIATED EQUIPMENT RESULTS THEREFROM, COMPANY SHALL, WITHOUT REGARD
TO OTHER PROVISIONS OF THIS AGREEMENT, REIMBURSE CONTRACTOR FOR ALL SUCH LOSS OR
DAMAGE INCLUDING PAYMENT OF STANDBY RATE WITH CREW DURING REPAIR; PROVIDED,
HOWEVER, THAT THE OPERATOR SHALL ONLY BE RESPONSIBLE FOR THE FIRST $5,000,000 OF
SUCH LOSS OR DAMAGE, AND PROVIDED, FURTHER, THAT THE MAXIMUM NUMBER OF DAYS FOR
WHICH THE STANDBY RATE MAY BE APPLICABLE WITH PURSUANT TO THIS SECTION ARTICLE
II SHALL BE 20; PROVIDED, FURTHER, THAT IF ANY FAILURE OF OPERATOR TO COMPLY
WITH THE OBLIGATION TO PREPARE A SOUND LOCATION UNDER THIS ARTICLE II CAUSES A
DELAY OF MORE THAN 20 DAYS, CONTRACTOR MAY, AT ITS OPTION, TERMINATE THE
APPLICABLE WORK. Contractor is responsible for initiating, maintaining, and
supervising all necessary safety precautions and programs in connection with its
Work. Contractor shall take all necessary precautions for the safety of all
persons (including, but not limited to, Contractor’s employees) and property
located in or around the work site. Contractor shall comply and cause its
employees, agents, subcontractors, and invitees entering on Company’s premises
in the performance of its Work or in connection therewith to comply with all of
Contractor’s safety rules and with all of Company’s safety rules that may be
disclosed or known to Contractor and with all safety regulations, precautions
and procedures required by applicable statutes, rules or regulations and to
employ all necessary or desirable protective equipment and devices, whether
suggested or required by safety associations, government agencies,
municipalities, customary usage in the industry or otherwise, necessary to
prevent damage or injury to any and all persons and property (including
environmental damage). Contractor shall notify Company of any changes in its
safety precautions and programs and additions to procedures employed in the
ordinary course of business and other industry practices, or required by any and
all applicable



A-2-7

--------------------------------------------------------------------------------

 

 



statutes, rules, and regulations or those suggested by safety associations,
government agencies, municipalities, customary usage in the industry or
otherwise.

III.



WARRANTIES

3.1



Unless otherwise approved by Company in writing, all goods, inventory,
materials, equipment or other personal property incorporated in the Work, if
any, shall be in compliance with good oilfield practices. Rental equipment
provided by Contractor in connection with the Work, if any, need not be new, but
will be in compliance with good oilfield practices. The Work performed shall be
reviewed and/or tested by Company’s representative.

3.2



The Work performed or delivered under this Agreement will, at a minimum, conform
to the specifications given by Company or, if none are given, to applicable
standards in the oil and gas industry, including in compliance with good
oilfield practices and, if the goods, inventory, materials, equipment or other
personal property are manufactured, repaired, or modified by Contractor, that
the goods, inventory, materials, equipment or other personal property will be in
compliance with good oilfield practices.

3.3



EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE III, CONTRACTOR MAKES NO WARRANTY,
EXPRESSED OR IMPLIED, INCLUDING ANY WARRANTY AS TO THE MERCHANTABILITY, OR
FITNESS OF ANY MATERIALS, SUPPLIES OR EQUIPMENT FOR ANY PURPOSE.

IV.



REMEDIES

Except as otherwise provided in this Agreement, in the event of default or
breach under this Agreement by either party, the other party shall have all of
the rights and remedies available under the law.

V.



INDEPENDENT CONTRACTOR RELATIONSHIP

Contractor shall be an independent contractor with respect to performance of all
Work hereunder, and neither Contractor nor anyone employed by Contractor shall
be deemed for any purpose to be the employee, agent, servant, representative or
invitee of Company in the performance of any Work or any part thereof pursuant
to this Agreement. Company shall have no direction or control of the details of
the Work, the Contractor, or its employees and agents except in the results to
be obtained. The Work contemplated herein shall meet the approval of Company and
be subject to the general right of inspection herein provided for Company to
secure the satisfactory completion thereof.

Contractor and Company recognize, acknowledge, and agree that in all cases where
Contractor’s Employees (defined to include Contractor’s and its subcontractors’
direct, borrowed, special, or statutory employees) are performing work in or
offshore the State of Louisiana or are otherwise covered by the Louisiana
Workers’ Compensation Act, La. R.S. 23:1021 et seq., the Work being performed by
Contractor is an integral part of and is essential to



A-2-8

--------------------------------------------------------------------------------

 

 



the ability of Company to generate Company’s goods, products, and services for
the purpose of La. R.S. 23:1061 (A) (1), and Company and Contractor agree that
Company is the statutory employer of Contractor’s Employees for purposes of La.
R.S. 23:1061 (A) (3) and that Company shall be entitled to the protections
afforded a statutory employer under Louisiana law. Contractor shall remain
primarily responsible for the payment of all workers’ compensation and medical
benefits to and/or on behalf of Contractor’s Employees, and shall not be
entitled to seek contribution for any such payments from Company or any other
member of Company Group (as defined in Exhibit “A”), and Contractor further
agrees that it will defend, indemnify, release, and hold Company Group harmless
from and against any such payments or liability.

VI.



CONTRACTOR’S WORKERS AND EQUIPMENT

In performing its duties under this Agreement, Contractor shall not employ any
employee whose employment violates applicable labor laws. Contractor agrees that
Company reserves the right to deny access to Company’s facilities or property to
any employee, agent, representative or invitee of Contractor and, at Company’s
request, Contractor shall, at Contractor’s sole cost and expense, remove from
Company’s property or facilities any employee, agent, representative or invitee
of Contractor. Notwithstanding the above, Company and Contractor agree that
Company shall have no right to terminate, discharge, discipline, or affect any
other term or condition of employment of any employee of Contractor. Any
decision to terminate, discharge, discipline, or otherwise affect any other term
or condition of employment of any employee, agent, representative or invitee of
Contractor shall be the sole act of Contractor and Company shall have no
liability therefore. Contractor agrees and covenants that should any employee,
agent, representative or invitee or former employee, agent representative or
invitee of Contractor assert any claim or cause of action against Company
arising out of or related to Company’s denial of access to such employee, agent,
representative or invitee (or the Company’s removal of same, at Company’s
request), then Contractor shall PROTECT, DEFEND, INDEMNIFY, AND HOLD HARMLESS
Company Group (as defined in Exhibit “A”) from any and all such claims,
liabilities, demands, and causes of action, of every kind and character, whether
legal, equitable or administrative, including legal and other related fees,
without limit, to the maximum extent allowed by law, INCLUDING, BUT NOT LIMITED
TO, THOSE CLAIMS AND CAUSES OF ACTION ARISING OUT OF OR IN ANY WAY ATTRIBUTABLE,
IN WHOLE OR IN PART, TO COMPANY GROUP’S NEGLIGENCE, WILLFUL MISCONDUCT, OR
STRICT LIABILITY. All workers furnished by Contractor and all representatives of
Contractor shall be and remain the agents or employees of Contractor or
Contractor’s subcontractors at all times, and they shall not at any time nor for
any purpose whatsoever be deemed employees, borrowed servants, or agents of
Company. All the workers furnished by Contractor or Contractor’s subcontractors
shall be experienced and qualified for their tasks. Contractor, at its own cost
and expense, shall, except to the extent Company specifically agrees in writing
to the contrary, provide the necessary labor, services, machinery, consumable
materials and supplies, tools, and appliances, including, but not limited to,
safety appliances, that may be necessary or appropriate to the performance of
the Work covered by this Agreement in accordance with good oilfield practices.





A-2-9

--------------------------------------------------------------------------------

 

 



VII.



PERMITS AND LICENSES

7.1



Contractor shall be familiar with all applicable permits procured by Company
for the Work and shall comply with all requirements thereof. All costs and
expenses incurred by Company in the acquisition of any permits and licenses
which Company is required to obtain under the terms hereof, and all costs or
expenses incurred as a result of carrying out the terms of such permits and
licenses, shall be borne solely by Company.

7.2



Contractor, by accepting the Work, acknowledges that it is properly licensed
by the governing federal, state, county or local licensing authority, if
applicable, to do business of the nature contemplated herein in the area where
the Work is to be pursued. Contractor further agrees that if Contractor is
required by applicable law to be bonded or is otherwise required by applicable
law to obtain or provide any security or permit, all such requirements have been
met by Contractor.

VIII.



LAWS, RULES, REGULATIONS; SAFETY; ETHICS

8.1



Contractor shall at all times comply with and shall cause all of its
employees, agents and subcontractors to comply with all federal, state, local,
and municipal laws, rules, and regulations, which are now or may become
applicable to Contractor, and its employees, agents and subcontractors,
including, without limitation, those laws, rules, and regulations described on
Exhibit “C”, which are incorporated herein by reference; provided, however, that
to the extent that Company’s applicable safety rules set forth a higher or
stricter standard than such laws, rules, and regulations, Company’s applicable
safety rules shall be the applicable standard for purposes of this Agreement. In
the event of a failure to comply, Contractor shall immediately notify Company
and begin taking commercially reasonable measures to correct the deficiency at
Contractor’s sole expense. Without limiting the generality of the foregoing,
with respect to any goods, inventory, supplies, equipment, or other personal
property used by Contractor in connection with the Work, Contractor shall use
the same, or cause the same to be used, in a manner consistent with the safest
manner recognized under current or future oil and gas industry standards or
legal standards, whichever is higher, for the purpose of avoiding bodily injury,
death or property damage of any kind whatsoever.

8.2



Wherever located, Contractor is expected to conduct its operations in a
lawful manner and in a manner that is consistent with the highest ethical
standards prevailing in the business communities in which it operates.

8.3



Contractor agrees to conduct its operations and perform the Work in
full compliance with all applicable governmental laws, rules, regulations and
ordinances respecting the environment, including, but not limited to the
identification, transportation and disposal of wastes, if any, and obtaining or
providing all necessary or required permits, authorizations, bonds and
assurances. In the event of any failure to comply with such requirements during
the



A-2-10

--------------------------------------------------------------------------------

 

 



performance of this Agreement, Contractor shall immediately notify Company and
correct the deficiency at Contractor’s sole expense.

IX.



ASSIGNMENTS

Contractor may assign this Agreement, in whole or in part, without Company’s
consent to Contractor’s parent, subsidiary, related and affiliated
corporation(s), limited liability companies, or other entities, or any of its or
their members, or its co-owners, co-lessees, partners, co-venturers, or joint
venturers. Otherwise, Contractor may not assign this Agreement, in whole or in
part, or subcontract any portion of the Work, without the prior written consent
of Company, which shall not be unreasonably withheld. If this Agreement is
assigned or otherwise transferred, it shall be binding on all successors and
assigns. Company may assign this Agreement, in whole or in part, without
Contractor’s consent to Company’s parent, subsidiary, related and affiliated
corporation(s), limited liability companies, or other entities, or any of its or
their members, or its co-owners, co-lessees, partners, co-venturers, or joint
venturers. Otherwise, Company may not assign this Agreement, in whole or in
part, without the prior written consent of Contractor, which shall not be
unreasonably withheld.

X.



CONFIDENTIALITY

All Confidential Information (as defined below) obtained by Contractor or
Company (each party in such capacity, the “Receiving Party”) shall be the
property of the party disclosing the information (each party in such capacity,
the “Disclosing Party”) and shall be kept confidential. The Receiving Party
agrees that it will only disclose such information to third parties to the
extent necessary to complete performance of the Work contemplated in this
Agreement, and the Receiving Party agrees to maintain the confidentiality of any
and all Confidential Information in the same manner it would protect its own
confidential information in the typical and ordinary scope of business. Further,
unless otherwise agreed to in writing, the Receiving Party agrees not to use any
Confidential Information originated or acquired in the performance of any Work
for Company for any purpose other than performance under this Agreement.

“Confidential Information” shall mean all information provided by the Disclosing
Party or received, ascertained, or maintained by the Receiving Party or its
subcontractors from the Disclosing Party as a result of the Work performed
pursuant to this Agreement or derived from the Receiving Party’s Work, and any
and all other matters incidental or otherwise, regardless of whether it is
written, oral, audio tapes, video tapes, computer discs, specifications,
geological data, drawings, human or machine readable documents and data.

XI.



NOTICES

All notices other than billing which shall be given under this Agreement shall
be in writing and shall be delivered, or telecopied followed by delivery or
mailing of original, to the following:





A-2-11

--------------------------------------------------------------------------------

 

 



 

 

 

To Contractor:

Ryan Directional Services, Inc.

 

Address:

c/o Nabors Corporate Services, Inc.

 

 

515 W. Greens Rd, Suite 1200

 

 

Houston, TX 77067

 

Attention:

General Counsel

 

Telecopy:

281-775-8431

 

 

 

 

To Company:

NFR Energy LLC

 

Address:

1415 Louisiana, Suite 1600

 

 

Houston, Texas 77002

 

Attention:

Shane Bayless, CFO

 

 

 

 

Telephone:

 

 

Telecopy:

 

 

 

Either party may change the addresses given herein by advising the other in
writing of its new address. A party shall be deemed notified upon receipt of
said written notification.

XII.



INSURANCE

During the term of this Agreement, each of Contractor and Company (at its own
expense), without limiting in any way the scope of any obligation and/or
liabilities of Contractor, and independent of any agreement to indemnify the
other party or the other party’s group, shall carry and maintain insurance
coverages of the type and in not less than the amounts set forth on, and in
accordance with the provisions of Exhibit “B”, the terms and provisions of which
are incorporated herein and made a part hereof. Under this Agreement, the
obligations and liabilities of each of Contractor and Company and each party’s
insurers, except as provided by applicable law, shall not be limited by the
provisions of Exhibit “B” relative to insurance coverage.

XIII.



MISCELLANEOUS.

13.1



The section and paragraph headings in this Agreement are for convenience only,
and they shall not be employed to construe or interpret the provisions of this
Agreement.

13.2



No benefit, right or duty provided by this Agreement shall be deemed waived
unless the waiver is reduced to writing, expressly refers to this Agreement, and
is signed by both parties.

13.3



If any provision herein is held to be partially or completely contrary to law
and/or unenforceable, the Agreement shall be deemed to be amended to partially
or completely modify such provision or portion thereof to the extent necessary
to make it enforceable, or if necessary, the Agreement shall be deemed to be
amended to delete the unenforceable provision or portion thereof. The provisions
of this Agreement are independent of and separable from each other, and no
provision shall be affected or rendered invalid or unenforceable by virtue of
the



A-2-12

--------------------------------------------------------------------------------

 

 



fact that for any reason that one provision or any combination of provisions may
be invalid or unenforceable in whole or in part.

13.4



If any part of the Work provided for by this Agreement was commenced by
Contractor under oral agreement prior to the execution of this Agreement, but
within the effective dates hereof, this Agreement shall be made retroactive and
apply thereto in the same manner as if made before said services were commenced.

13.5



THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE PARTIES HERETO SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT
AS OTHERWISE PROVIDED IN THIS AGREEMENT, AND THE LAWS OF SAID STATE SHALL APPLY
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

13.6



The foregoing provisions contain in their entirety, the agreements, covenants,
promises, conditions and understandings between Contractor and Company and
supersede all previous communications, representations, or agreements, either
oral or written, with respect to the subject matter. No subsequent alteration,
amendment, change or addition to this Agreement shall be binding upon either
party unless reduced in writing and signed by each, provided, however, that any
order for work performed or currently being performed that was made orally prior
to the execution of this Agreement, shall be incorporated into this Agreement
and the terms and conditions set forth herein shall apply retroactively to the
commencement of said performance, and that if the Work hereunder includes the
supply of anything for which Company issues a work order or purchase order, the
terms of the purchase order shall be effective to the extent that they do not
conflict with the terms of this Agreement. The execution by any Company employee
of any receipts, delivery tickets, work orders, purchase orders or other similar
documents prepared by Contractor and containing any contrary or additional terms
shall not modify or add to the terms of this Agreement, nor shall it create a
new agreement.





A-2-13

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

 

 

 

WITNESS:

 

RYAN DIRECTIONAL SERVICES, INC.

 

 

 

 

/s/ Nick Bignfy

 

 

 

 

 

By:

/s/ Nigel Evans

 

 

Name:

Nigel Evans

Nick Bignfy

 

Title:

President

Printed Name of Witness

 

Address:

19501 Oil Center Drive

 

 

 

Houston, TX 77073

 

 

 

 

 

 

 

 

WITNESS:

 

NFR Energy LLC

 

 

 

 

 

 

 

 

/s/ Shane M. Bayless

 

By:

/s/ David J. Sambrooks

 

 

Name:

David J. Sambrooks

Shane M. Bayless

 

Title:

CEO

Printed Name of Witness

 

Address:

1415 Louisiana, Suite 1600

 

 

 

Houston, Texas 77002

 





A-2-14

--------------------------------------------------------------------------------

 

 



EXHIBIT “A”

Attached to and made a part of that certain Master Service Agreement effective
the 14th day of December, in the year 2012, (the “Agreement”) by and between NFR
Energy LLC (“Company”) and Ryan Directional Services, Inc., (“Contractor”). All
defined terms used herein shall have the same meaning as in the Agreement.

INDEMNITIES

I.



General Indemnity:

(a)



Except as otherwise set forth in this Exhibit “A”, Company agrees to PROTECT,
DEFEND, INDEMNIFY and HOLD HARMLESS Contractor its parent, subsidiary, related
and affiliated corporation(s), limited liability companies, or other entities,
and its and all of their co-owners, co-lessees, partners, co-venturers, joint
venturers, members, managers, and other contractors and subcontractors of every
tier, and the affiliates, officers, directors, employees, agents, assigns,
representatives, managers, consultants, and insurers of all of the foregoing
(individually and collectively referred to as “Contractor Group”), and Company
HEREBY RELEASES EACH MEMBER OF THE CONTRACTOR GROUP, from and against any and
all claims losses, damages and liabilities of any kind whatsoever (including but
not limited to reasonable attorneys’ fees and other costs and expenses, without
limit and without regard to the cause or causes thereof) (hereafter “Claims”)
directly or indirectly arising out of or in connection with the illness,
personal injury, bodily injury, or death of, or loss of, damage or destruction
of property or equipment owned by or provided by, Company or its contractors and
subcontractors (other than Contractor) or its or their employees which in any
way, directly or indirectly, arise out of or are related to this Agreement
(including, without limitation, the performance or subject matter of this
Agreement) including any such Claims resulting from ingress, egress, loading or
unloading of personnel or cargo and INCLUDING ANY SUCH CLAIMS CAUSED BY OR
RESULTING FROM THE SOLE, JOINT OR CONCURRENT NEGLIGENCE, FAULT OR STRICT
LIABILITY OF CONTRACTOR, OR ANY CAUSE WHATSOEVER, INCLUDING PRE-EXISTING DEFECTS
AND ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(b)



Except as otherwise set forth in this Exhibit “A” and Section B(II) of the
Agreement, Contractor agrees to PROTECT, DEFEND, INDEMNIFY and HOLD HARMLESS
Company, and its parent, subsidiary, related and affiliated corporation(s),
limited liability companies, or other entities, and its and all of their
co-owners, co-lessees, partners, co-venturers, joint venturers, members,
managers, and other contractors and subcontractors of every tier (excluding
Contractor and its contractors and subcontractors), and the affiliates,
officers, directors, employees, agents, assigns, representatives, managers,
consultants, and insurers of



A-2-15

--------------------------------------------------------------------------------

 

 



all of the foregoing (individually and collectively referred to as “Company
Group”), and Contractor HEREBY RELEASES EACH MEMBER OF THE COMPANY GROUP, from
and against any and all Claims directly or indirectly arising out of or in
connection with illness, personal injury, bodily injury or death of, or loss of,
damage or destruction of property or equipment owned by or provided by,
Contractor or its contractors and subcontractors, or its or their employees
which in any way, directly or indirectly, arise out of or are related to this
Agreement (including, without limitation, the performance or subject matter of
this Agreement), including any such Claims resulting from ingress, egress,
loading or unloading of personnel or cargo and INCLUDING ANY SUCH CLAIMS CAUSED
BY THE SOLE, JOINT OR CONCURRENT NEGLIGENCE, FAULT OR STRICT LIABILITY OF ANY OF
THE COMPANY GROUP, OR ANY CAUSE WHATSOEVER, INCLUDING PRE-EXISTING DEFECTS AND
ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(c)



Contractor and Company agree to support their mutual indemnity obligations set
forth herein with liability insurance or qualified self-insurance obtained for
the benefit of the other party and its indemnitees with minimum limits not less
than those specified in Exhibit B.

(d)



Contractor’s In-Hole Equipment. Company shall assume liability at all times for
damage to or destruction of Contractor Group’s in-hole equipment, including, but
not limited to, drill pipe, drill collars, wireline and tools affixed thereto,
and tool joints, and Company shall reimburse Contractor Group for the
replacement cost new including cost of delivery DDP Location (INCOTERMS 2000),
for any such loss or damage.

(e)



Contractor’s Equipment – Environmental Loss or Damage. Company shall assume
liability at all times for damage to or destruction of Contractor’s equipment
caused by exposure to H2S, CO2, or other highly corrosive or otherwise
destructive elements, including those introduced into the drilling fluid and
shall protect, defend, and indemnify Contractor Group from any and all losses,
claims, liabilities, expenses, and causes of action related thereto.

(f)



The Hole. In the event the hole is lost or damaged, Company shall be solely
responsible for such damage to or loss of the hole, including the casing
therein. Company hereby releases Contractor Group of any liability for damage to
or loss of the hole, and shall protect, defend and indemnify Contractor Group
from and against any and all losses, claims, liabilities, and expenses, and
causes of action relating to such damage to or loss of the hole.

(g)



Notwithstanding anything to the contrary contained herein, it is understood and
agreed by and between the Contractor and Company that the responsibility for
pollution or contamination shall be as follows:





A-2-16

--------------------------------------------------------------------------------

 

 



 

a.



Contractor shall assume all responsibility for (including control and removal of
the pollutant involved) and shall protect, defend and save Company harmless from
and against all claims, demands and causes of action of every kind and character
arising from all pollution or contamination which originates above the surface
of the land from spills of fuels, lubricants, motor oils, normal water base
drilling fluid and attendant cuttings, pipe dope, paints, solvents, and garbage
in Contractor’s possession or control or directly associated with contractor’s
equipment and facilities..

b.



Company shall assume all responsibility for (including control and removal of
the pollutant involved) and shall protect, defend and save the contractor
harmless from and against all claims, demands, fines, penalties and causes of
action of every kind and character arising from all pollution or contamination,
other than that described in subsection (a) above, which may occur during the
term of this Agreement or as a result of operations hereunder, including but not
limited to, that which may result from fire, blowout, cratering, seepage or any
other uncontrolled flow of oil, gas, water or other substance, as well as the
use or disposition of oil emulsion, oil base drilling fluids, contaminated
cuttings or carvings, lost circulation and fish recovery materials and fluids.

c.



In the event a third party commits an act or omission which results in pollution
or contamination for which either Contractor or Company, for whom such party is
performing work, is held to be legally liable, the responsibility therefor shall
be considered, as between Contractor and Company, to be the same as if the party
for whom the work was performed has performed the same and all of the
obligations respecting defense, indemnity, holding harmless and limitation of
responsibility and liability, as set forth in (a) and (b) above, shall be
specifically applied.





A-2-17

--------------------------------------------------------------------------------

 

 



EXHIBIT “B”

Attached to and made a part of that certain Master Service Agreement effective
the 14th day of December, in the year 2012, (the “Agreement”) by and between NFR
Energy LLC (“Company”) and Ryan Directional Services, Inc., (“Contractor”).  All
defined terms used herein shall have the same meaning as in the Agreement.

INSURANCE

(a)At all times during this Agreement, Contractor is required to carry, and
hereby agrees to carry, at its own expense and with deductibles for its own
account, with insurance companies or through a self-insurance program, insurance
coverage with minimum limits and coverages not less than set forth in Schedule 1
attached hereto and made a part hereof. It is expressly understood and agreed
that coverages required therein represent Contractor’s minimum requirements and
are not to be construed to void or limit Contractor’s indemnity obligations as
contained in this Agreement nor represent in any manner a limitation of
insurance coverages Contractor may voluntarily elect to maintain. Irrespective
of the requirements of insurance to be carried as provided for herein, the
insolvency, bankruptcy or failure of any insurance Company carrying insurance of
Contractor, or the failure of any insurance Company to pay claims accruing,
shall not be held to affect, negate or waive any of the provisions of this
Agreement. Contractor shall furnish for approval by Company appropriate
Certificates of Insurance prior to the commencement of any work or operations
hereunder. Such certificates shall stipulate that no change shall be made in any
insurance policy nor shall any such policy be canceled without notice first
being sent to Company at least thirty (30) calendar days prior to the effective
date of such change or cancellation. All said insurance coverage shall be
maintained in force by Contractor for a period of time coincident with the terms
of the Master Service Agreement. From time to time upon request of Company,
Contractor shall furnish a current Certificate of Insurance. In any event,
Contractor shall not commence or conduct any work or operations until it has
complied with Company’s insurance requirements including providing Certificates
of Insurance, but commencement of any work by Contractor or payment therefore by
Company shall not constitute a waiver of Company’s right to full and proper
performance of all of Contractor’s insurance obligations.

(b)All insurance policies of Contractor (and its subcontractors, if applicable)
which in any way relate to any Work performed under this Agreement or the
subject matter of this Agreement (including, but not limited to, those policies
set forth in Schedule 1 attached to this Exhibit “B”), whether or not such
policy is required by this Agreement, shall, with respect to the risks and
liabilities assumed by Contractor under this Agreement, expressly waive
subrogation as to the Company Group with respect to the risks and liabilities
assumed by Contractor under this Agreement and name each member of the Company
Group as an additional insured (except under Worker’s Compensation coverage), it
being understood that (1) such policies shall be primary to, and shall receive
no contribution from, any insurance policies or coverage maintained by or in
favor of any member of Company Group, (2) any coverage in favor of any member of
the Company Group shall be considered in excess of Contractor’s insurance, (3)
Contractor’s general liability insurance shall include coverage for contractual
liabilities assumed



A-2-18

--------------------------------------------------------------------------------

 

 



in this Agreement with the understanding and agreement that a claim in rem shall
be considered a claim against the Company Group, and (4) THE COMPANY GROUP SHALL
BE COVERED BY SUCH INSURANCE, REGARDLESS OF WHETHER THE CLAIMS, CAUSES OF
ACTION, LOSSES, DAMAGES, LIABILITIES, JUDGMENTS, FINES, COSTS OR EXPENSES
INSURED WERE IN ANY WAY ATTRIBUTABLE, IN WHOLE OR IN PART, TO THE ACTIONS,
OMISSIONS OR NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANY MEMBER OF
COMPANY GROUP. For avoidance of doubt, the additional insured coverage required
by this Agreement shall apply on a broad form basis with such additional insured
coverage including coverage for the sole or concurrent negligence of the
additional insured and not being restricted to (i) “ongoing operations,” (ii)
coverage for vicarious liability, or (iii) circumstances in which the named
insured is partially negligent.

To the extent any Work is performed in or offshore the State of Louisiana, with
respect to Comprehensive General Liability (“CGL”) Insurance and Excess Umbrella
which is in excess of the CGL coverage, Company and Contractor agree that
Company will pay to Contractor’s insurers or brokers (or their agent or
representative) the premium required by Contractor’s insurers for extending
Contractor’s insurance policies to cover Company Group by naming Company Group
as additional insureds, waiving subrogation against Company Group, and being
primary with respect to any other coverage in favor of any member of Company
Group for liability assumed by Contractor under this Agreement. Contractor will
arrange to have Company billed for the premium required by Contractor’s
insurers, and the additional premium for such Additional Assured status shall be
paid by Company based on an invoice provided by Contractor’s insurers or brokers
(or their agent or representative), which shall be over and above the agreed
upon rates and shall not be consideration to Contractor. If the premium to
provide such protection by adding Company Group as additional insureds, waiving
subrogation against Company Group, and being primary with respect to any other
coverage in favor of any member of Company Group will be in excess of $500.00
for any one policy, Contractor prior to adding the Company Group as additional
insureds shall contact Company and obtain Company’s prior written approval.

(c)Prior to the commencement of operations to be conducted under this
Agreement, Contractor shall furnish Company with Certificates of Insurance
evidencing the coverage and conditions required by this Agreement and such
Certificates of Insurance shall provide for not less than thirty (30) days’
written notice to Contractor in the event of cancellation or material change.
After the date on which this Agreement is executed by Contractor, Contractor
shall not cancel or make any material change in any insurance policies described
in this Exhibit “B” without thirty (30) days’ written notice to
Company. Commencement of operations without the required Certificates of
Insurance, or without compliance with any other provision of this Agreement,
shall not constitute a waiver by Company of any rights in this Agreement.

(d)Without prejudice to the parties’ liabilities, Company shall effect and
maintain throughout the duration of the Agreement, at its cost, with similar
insurance companies or through a self-insurance program, insurance coverage of
the same kind and in the same amount as is required of Contractor under this
Exhibit “B”, insuring the risks and liabilities assumed by Company under this
Agreement. The policies that Company will effect shall, but only to the extent
of the risks and liabilities assumed by Company in this Agreement, name
Contractor as an



A-2-19

--------------------------------------------------------------------------------

 

 



additional insured and cause its insurer to waive subrogation against
Contractor, but only for liability Company assumes. For the avoidance of doubt,
each of the provisions in this Exhibit “B”, including, without limitation, the
provisions in Schedule 1 to Exhibit “B”, shall apply equally to Company.





A-2-20

--------------------------------------------------------------------------------

 

 



SCHEDULE 1 $6MM
TO
EXHIBIT “B”

Please forward Certificates of Insurance to:

NFR Energy, LLC
c/o: ICA – Insurance Certificate Administrators
Attn: Kortney Robertson
P.O. Box 2566
Fort Worth, TX 76113
(817) 332-5313 Phone
(817) 877-1906 Fax

All insurance shall be with an insurance company or through a self-insurance
program.

At all times, CONTRACTOR shall provide or cause to be provided the following
types and coverages of insurance:

WORKER’S COMPENSATION (including occupational diseases) as may be required by
the laws of the state in which the work is performed and EMPLOYER’S LIABILITY
COVERAGE with limits of liability to be not less than one million dollars
($1,000,000.00) per occurrence on land and not less than five million dollars
($5,000,000.00) per occurrence on any water body, or higher as required by
applicable laws and regulations.

Such policy or policies shall carry a “Borrowed Servant” and an “Alternate
Employer” endorsement.

If the performance of the Agreement requires the provision by Contractor of
watercraft or is performed on or over water or involves maritime workers:

A.



Contractor shall provide insurance coverage for liability (including cure and
maintenance if applicable) under the U. S. Longshoremen’s and Harbor Workers’
Compensation Act and the Outer Continental Shelf Lands Act with limits of
liability to be not less than five million dollars ($5,000,000.00), or higher as
required by applicable laws or regulations.

B.



A claim “in rem” shall be treated as a claim “in personam.”

EXCESS/UMBRELLA LIABILITY INSURANCE – To bring limits to $4,000,000.00 for
Employers Liability, Comprehensive General Liability, and Comprehensive
Automobile Liability.

COMPREHENSIVE AUTOMOBILE LIABILITY INSURANCE - Covering owned, non-owned and
hired vehicles used by Contractor with a combined single limit of $1,000,000.00
per occurrence for bodily injury, sickness or death of any one person and
property damage.



A-2-21

--------------------------------------------------------------------------------

 

 



COMPREHENSIVE GENERAL LIABILITY INSURANCE - Including but not limited to
products / completed operations liability and equipment and blanket contractual
liability insuring Contractor’s obligations under this Agreement including
coverage whereby any watercraft exclusions are deleted as they relate to any
claims which are or may be brought against the Company Group in their capacity
as vessel owner or charterer including, without limitation, claims brought under
Section 905(b) of the Longshoremen’s and Harbor Worker’s Compensation Act, with
minimum combined single limit of $1,000,000.00 applicable to personal injury,
sickness or death, and loss or damage to property occurring on land or with a
minimum combined single limit of five million dollars ($5,000,000.00) applicable
to personal injury, sickness or death, and loss or damage to property occurring
on any water body REGARDLESS OF WHETHER ATTRIBUTABLE, IN WHOLE OR IN PART, TO
THE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF COMPANY GROUP. SUCH INSURANCE
SHALL CONTAIN A BLANKET CONTRACTUAL LIABILITY ENDORSEMENT.

WATERCRAFT LIABILITY INSURANCE - If the performance of this Agreement requires
Contractor or one of its subcontractors to provide watercraft, Contractor shall
carry or require the contractors, operators, or charterers of the watercraft to
carry: (a) Hull and Machinery (including Collision Liability) insurance in an
amount not less than the market value of the watercraft, and (b) Protection and
Indemnity insurance, including pollution liability and removal of wreck
(including when required by law and when reasonably required by Company) in an
amount not less than the market value of the watercraft or $5,000,000.00,
whichever is greater, and (c) Charterer’s Legal Liability coverage, and (d) if
the watercraft engages in towing operations, tower’s insurance. Such policy or
policies shall cover owned, non-owned, and hired watercraft. All policies
required under this section, and all policies providing coverage excess of said
policies, shall be endorsed as follows:

(a)to provide full coverage to Company Group as additional insured with respect
to the risks and liabilities assumed by Contractor under this Agreement without
limiting coverage to liability “as owner of the vessel” and to delete any “as
owner” clause or any other language purporting to limit coverage to liability of
an insured “as owner of the vessel”; and

(b)to delete any language limiting coverage for Company Group in the event of
the applicability of the Limitation of Liability Statute.

AIRCRAFT LIABILITY INSURANCE - If the performance of this Agreement requires
Contractor to furnish the use of aircraft, Contractor shall carry or require the
contractors providing the aircraft to carry Aircraft Hull “All Risk” Insurance
on the market value of the aircraft, and Aircraft Liability Insurance with a
combined single limit of $10,000,000.00 per occurrence for bodily injury and
property damage, including passenger liability with a limit of not less than
$1,000,000.00 per passenger seat.

OPERATOR’S EXTRA EXPENSE COVERAGE- If the performance of this Agreement requires
drilling/working over/recompleting of wells, Contractor shall carry operator’s
extra expense coverage including: coverage for sudden and accidental seepage and
pollution liability, Clean-Up and Containment Coverage, control of well
coverage, underground blowout and replacement cost coverage, and all risk
redrill coverage with limits of not less than $2,000,000.00 for any one
occurrence plus a separate $5,000,000.00 for all liabilities arising on any
water body.



A-2-22

--------------------------------------------------------------------------------

 

 



 

Contractor shall bear the cost of Contractor’s and Subcontractor’s deductibles
or self-insurance retentions, including defense costs, applicable to the
required insurance coverage. Contractor shall require Subcontractors to provide
statutory Worker’s Compensation insurance and other such insurance as Contractor
deems necessary. To the extent not provided for by the Subcontractor and not
covered by Contractor’s insurance, deficiencies shall be the sole responsibility
of Contractor.





A-2-23

--------------------------------------------------------------------------------

 

 



EXHIBIT “C”

Attached to and made a part of that certain Master Service Agreement effective
the 14th day of December, in the year 2012, (the “Agreement”) by and between NFR
Energy LLC (“Company”) and Ryan Directional Services, Inc., (“Contractor”). All
 defined terms used herein shall have the same meaning as in the Agreement.

NON-DISCRIMINATION PROVISIONS

A.Compliance Generally:

This Agreement shall be performed by the Contractor in compliance with all
applicable laws, proclamations, orders, rules, and regulations, including,
without limitation, the following statutes and executive orders, if applicable,
as well as the regulations, orders, and rules promulgated thereunder where
required by law, and such statutes and executive orders are hereby incorporated
in this Agreement by reference as if fully set out: (1) Equal Opportunity Clause
(applicable to all contracts or purchase orders in excess of $10,000.00, 41 CFR
60-1.4); (2) Employment of the Handicapped (applicable to contracts or purchase
orders of $2,500.00 or more, 41 CFR 60-741); (3) Employment of Disabled Veterans
and Veterans of the Vietnam Era (applicable to contracts or purchase orders of
$10,000.00 or more, 41 CFR 60-250); and (4) Minority Business Enterprises
(Federal Procurement Regulations 1-1.13), including, without limitation, the
Utilization of Minority Business Enterprises and Minority Business Enterprises
Subcontracting Program; as amended, and the rules, regulations, and orders
issued thereunder.

B.Executive Order No. 11246:

During the performance of this Agreement and to the extent required by Executive
Order No. 11246 and any contract between the Contractor and any government
contracting agency, the Contractor agrees to fully comply with paragraphs (1)
through (7) of Section 202 of Executive Order No. 11246 as reprinted in section
60-1.4 of title 41 of the Code of Federal Regulations and the implementing
regulations, which are for the purpose of preventing employment discrimination
against persons on the basis of race, color, religion, sex, or national origin
(“Equal Opportunity Clause”). Paragraphs (1) through (7) of Section 202 of
Executive Order 11246, as amended, are incorporated in this Agreement by
reference. The term “Contractor” as used therein shall be deemed to be
references to the Contractor.

C.Certification of Non-Segregated Facilities:

By entering into this Agreement, the Contractor certifies, as specified in 41
CFR 60 - 1.8, that it does not and will not maintain or provide for its
employees any segregated facilities at any of its establishments and that it
does not and will not permit its employees to perform their services at any
location under its control where segregated facilities are maintained. The
Contractor agrees that a breach of this certification is a violation of the
Equal Opportunity Clause required by Executive Order No. 11246 of September 24,
1965.



A-2-24

--------------------------------------------------------------------------------

 

 



As used in this certification, the term “segregated facilities” means, but is
not limited to, any waiting rooms, work areas, restrooms and washrooms,
restaurants and other eating areas, time clocks, locker rooms and other storage
or dressing areas, parking lots, drinking fountains, recreation or entertainment
areas, transportation, and housing facilities provided for employees, which are
segregated by explicit directive or are in fact segregated on the basis of race,
color, religion, or national origin, because of habit, local custom, or
otherwise.

The Contractor further agrees and understands that a breach of the assurances
contained herein subjects it to the provisions of the Order of the Secretary of
Labor at 41 CFR 60, dated May 28, 1968, and the provisions of the Equal
Opportunity Clause enumerated in applicable contracts.

The Contractor further agrees that (except where it has obtained identical
certifications from proposed subcontractors for specific time periods) it will
obtain identical certifications from proposed contractors and subcontractors
prior to the award of contracts or subcontracts which are not exempt from the
provisions of the Equal Opportunity Clause; that it will retain such
certifications in its file; and that it will forward the following notice to
such proposed subcontractors (except where the proposed subcontractors have
submitted identical certifications for specific time periods).

NOTICE TO PROSPECTIVE SUBCONTRACTORS
OF REQUIREMENT FOR CERTIFICATIONS OF
NON-SEGREGATED FACILITIES

A certification of Non-Segregated Facilities, as required by the May 9, 1967,
order on Elimination of Segregated Facilities, by the Secretary of Labor (32
Fed. Reg. 7439, May 19, 1967), must be submitted prior to the award of a
subcontract exceeding $10,000.00 which is not exempt from the provisions of the
Equal Opportunity Clause. The certification may be submitted either for each
subcontract or for all subcontracts during a period (i.e. quarterly,
semiannually, or annually).

(Note: The penalty for making false statements is prescribed in 18 U.S.C. 1001).





A-2-25

--------------------------------------------------------------------------------

 

 



EXHIBIT “D”

Attached to and made a part of that certain Master Service Agreement effective
the 14th day of December, in the year 2012, (the “Agreement”) by and between NFR
Energy LLC (“Company”) and Ryan Directional Services, Inc., (“Contractor”).  All
defined terms used herein shall have the same meaning as in the Agreement.

WORK ORDER XX

This Work Order is made part of the Agreement which provides for the issuance of
Work Orders by the Company, and is to be performed under the terms and
conditions of said Agreement and those contained herein.

 

Work Order No. 01, entered into by and between Company and Contractor to be
effective from the XXXXXXXX and shall terminate on the XXXXXXX, unless
terminated earlier as permitted by the Agreement.

 

The contract documents which comprise the Agreement are complementary and
Contractor shall carefully study and compare the various documents, as well as
any other information furnished by Company relative to the work contemplated
herein. No contract document should be read in isolation.

 

This Work Order contains provisions that pertain specifically to this Work
Order. The provisions detail geographic specific terms, additional defined
terms, work scope specific terms, and such provisions as necessary to document
the obligations of the parties. Any of these provisions that amend the terms and
conditions of the underlying Agreement must be clearly identified as an



A-2-26

--------------------------------------------------------------------------------

 

 



amendment, and signed concurrent with the Work Order by duly authorized
representatives of the parties.

1.0



Work Order Insurance Requirements

The work associated with this Work Order requires Contractor to have the
insurance policies indicated below as necessary in place in the manner, form,
and coverage amounts as specified under SCHEDULE 1 TO EXHIBIT “B” of the
AGREEMENT.

 

 

 

Insurance Type

Necessary for this
Work Order

 

 

Workers’ Compensation
/ Employers Liability

Yes

General Liability

Yes

Automotive Liability

Yes

Excess / Umbrella

Yes

Aircraft Liability

Not Required

Watercraft Liability

Not Required

 

2.0



Term

The term of this Work Order commences XXXXXX and shall terminate XXXXXX, unless
terminated earlier as permitted by the Agreement. Thereafter, this Work Order
shall remain in full force and effect on a month to month basis until terminated
by either party with a thirty (30) day written notice.

3.0



Scope of Work

3.1



Overview of Scope

3.2



This Work Order #XX shall be for the “callout” on an as needed basis to
perform XXXXXXXX services as prescribed by Company.

3.3



Key Assumptions

3.3.1Company and Contractor may agree to modify the scope of this Work Order in
writing. All modifications shall be documented using a Company approved change
order or amendment to the Work Order.

3.3.2Contractor represents that all Contractor personnel and subcontractors have
the appropriate skills, knowledge, safety certifications, and licensing as
required by applicable code, the Agreement, and applicable law.



A-2-27

--------------------------------------------------------------------------------

 

 



3.3.3Contractor ensures that all activities be done within the Health, Safety
and Environment guidelines of Company and/or Contractor, whichever is more
stringent, in an effort to ensure an incident and injury free work place.

3.3.4All Contractor personnel shall acquire an understanding of Company’s
policies and procedures in relationship to the function that they will be
providing Company and shall thereafter follow, adhere to and promote said
policies and procedures.

4.0



Contractor Furnished Items

4.1



Safety Apparel & Equipment - While at Company’s Work Site, all safety apparel
and equipment for Contractor’s personnel, which may include, but which is not
limited to, hard hats, respirators, safety footwear, safety glasses with side
shields, safety gloves, fire extinguishers, personal hydrogen sulfide detection
equipment (H2S monitors), flame resistant clothing, ear plugs, welder’s gloves
and the like, shall be deemed to be part of Contractor furnished items and shall
be furnished by Contractor, at no additional cost to Company. All such safety
equipment shall meet the standards of applicable regulatory agencies.

Contractor personnel reporting to work without the proper safety apparel and
equipment shall not be permitted on the Work Site.

4.2



Transportation of Contractor Furnished Items – It is the responsibility
of Contractor to arrange, coordinate and pay for transportation of Contractor
furnished items. Further, Contractor assumes all risks associated with the
transportation of Contractor furnished items.

5.0



Schedule of Reimbursement

1.



The fees and prices outlined herein below in “Contractors Rate Schedule”,
Exhibit “D-1” to this Work Order #XX, represent accepted rates and fees for the
term of the Work Order. Rates are inclusive to perform coil tubing services
under normal or ordinary operations and bid by Company and no other amounts
shall be due. Charges or fees invoiced to Company above or beyond those outlined
above shall require written acceptance by Company. Variable costs for any and
all contractor services and expenses provided under this Work Order shall be
documented by Contractor and reported to Company on a monthly basis in a form
approved and accepted by Company and shall be accompanied by legible receipts,
with business purpose and all other relevant information provided.

2.



The fixed rates set forth herein shall remain firm and fixed for the term of
this Work Order notwithstanding that amendments to the scope of work may be
agreed by the parties in writing. The rates are fully inclusive of Contractor’s
costs, overhead and profits including, but not limited to, overhead, wages,
salaries, shift differential, overtime, bonuses or premiums, if any, employee
benefits, allowances, consumables, holidays, paid time off (including, but not
limited to,

 

 

A-2-28

--------------------------------------------------------------------------------

 

 

sick leave, bereavement leave, jury duty and vacation), Contractor’s portion of
employee insurance and social security benefits, payroll and income taxes,
withholding tax, premiums for public liability and property damage insurance,
employer’s liability insurance, workers’ compensation and all other insurance
premiums measured by payroll costs, and all other contributions and benefits.

3.



If applicable, business travel expenses on behalf of the Company must have
received prior written approval by the Company in order for Contractor to be
reimbursed. If applicable, Contractor must travel via economy class airfare and
all expenses shall be billed at cost. Charges for expenses must be accompanied
by receipts and shall be submitted via invoice to Company on a monthly basis.

6.0



Payment Terms

Payments shall be made in accordance with the Agreement. In addition, Contractor
shall provide the following information on each invoice.

 

 

Required Information:

Invoices/Credit Memos Address:

NFR Energy LLC

NFR Energy LLC

AFE#

Attn: Accounts Payable

Well Name:

 

XXX-XXXX WO#XX

 

 

7.0



Definitions

 

 

Company’s Base:

Marshall, Texas

Work Site:

 

 

 

Contractor’s Base:

 

Contractor’s mailing:

 

 

8.0



Representatives

 

 

Company’s Representative:

tbd

Contractor’s Representative:

tbd

 

9.0



Exhibits

The following Exhibits are incorporated into this Work Order:

 

 

Exhibit “D-1” to Work Order #XXX

 

A-2-30

--------------------------------------------------------------------------------

 

 

In the event of any conflict or inconsistency between the terms and conditions
of the Agreement and this Work Order or the exhibits attached hereto, the
Agreement shall govern. In the event of any conflicts between the terms and
conditions of the Work Order and the exhibits attached hereto, the Work Order
shall govern. The parties acknowledge that they have read this Work Order,
understand it, and agree to be bound by its terms and conditions. Further, the
parties agree that the entire agreement between the parties relating to the Work
described herein consists of:

 

1.0This Work Order

2.0The Work Order attachments and exhibits, if any

3.0The Agreement

 

This Work Order supersedes all proposals or other prior agreements, oral or
written, and all communications between the parties relating to this Work Order.

 

 

 

 

 

NFR Energy LLC

 

Contractor

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title: 

 

 

Title: 

 

Date:

 

 

Date:

 

 

 

A-2-31

--------------------------------------------------------------------------------

 

 

Exhibit A-3  

 

 

Exhibit A-3

--------------------------------------------------------------------------------

 

 

MASTER DRILLING AGREEMENT

CONSPICUOUS AND FAIR NOTICE

BOTH PARTIES AGREE THAT THIS STATEMENT COMPLIES WITH THE REQUIREMENT, KNOWN AS
THE EXPRESS NEGLIGENCE RULE, TO EXPRESSLY STATE IN A CONSPICUOUS MANNER TO
AFFORD FAIR AND ADEQUATE NOTICE THAT THIS MASTER DRILLING AGREEMENT HAS
PROVISIONS REQUIRING ONE PARTY (THE INDEMNITOR) TO BE RESPONSIBLE FOR THE
NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANOTHER PARTY (THE INDEMNITEE).

BOTH PARTIES REPRESENT TO EACH OTHER (1) THAT THEY HAVE CONSULTED AN ATTORNEY
CONCERNING THIS MASTER DRILLING AGREEMENT OR, IF THEY HAVE NOT CONSULTED AN
ATTORNEY, THAT THEY WERE PROVIDED THE OPPORTUNITY AND HAD THE ABILITY TO SO
CONSULT, BUT MADE AN INFORMED DECISION NOT TO DO SO, AND (2) THAT THEY FULLY
UNDERSTAND THEIR RIGHTS AND OBLIGATIONS UNDER THIS MASTER DRILLING AGREEMENT.

THIS MASTER DRILLING AGREEMENT  (“Agreement”) made and entered into this ___ day
of _______________, 2012, by and between NFR Energy LLC whose address is: 1415
Louisiana, Suite 1600, Houston, Texas 77002, hereinafter referred to as
“Operator,” and Nabors Drilling USA, LP whose address is: 515 West Greens Road,
Suite 1000, Houston, Texas 77067-4525, hereinafter referred to as “Contractor”.
Operator and Contractor are each sometimes referred to in this Master Drilling
Agreement as a “Party” or together as the “Parties.”

WITNESSETH: THAT,

WHEREAS, Operator is the owner, part owner, and/or operator of certain
properties on which it may from time to time desire to have a well or more than
one (1) well drilled, completed or abandoned in search of oil, gas, geothermal
fluids, or fluid injection zones; and

WHEREAS, Contractor is engaged in the business of drilling, completing, or
abandoning (if requested by Operator) such wells and desires to drill, complete,
or abandon (if requested by Operator) such well(s) according to provisions
contained herein; it being expressly understood and agreed by Operator and
Contractor that services performed hereunder by Contractor are on a “Daywork”
basis, as subsequently defined ;

NOW, THEREFORE, Operator and Contractor, each in consideration of the promises
and agreements of the other, mutually agree as follows:

1.



AGREEMENT, BID SHEET AND CONTRACT:

1.1 If at any time during the term of this Agreement, Operator desires to have a
well(s) drilled, completed or abandoned by Contractor, Operator shall prepare
and submit to Contractor a “Bid Sheet and Drilling Order” (hereinafter referred
to as “Bid Sheet”) in the form attached hereto as Exhibit A. Such Bid Sheet
shall set forth the location, depth to be drilled, specifications, and other
such conditions under which the well(s) is/are to be drilled, completed or
abandoned (if desired by Operator). If Contractor desires to work in accordance
with the specifications set forth in the Bid Sheet, Contractor shall complete
the Bid Sheet, setting forth the prices it proposes to charge for services, and
properly execute the Bid Sheet in duplicate originals returning same to
Operator. If Operator is satisfied with Contractor’s proposal, Operator shall
execute the Bid Sheet, returning one duplicate executed original to the
Contractor (which, together with this Agreement shall be collectively referred
to as the “Contract”) and said Contract shall govern and control the drilling,
completing or abandoning of any well(s) provided for therein by Contractor for
Operator. Execution of this Agreement alone does not obligate Operator or
Contractor to enter into any Bid Sheet, one with the other.

1.2 If and when a Bid Sheet has been mutually executed by the Parties hereto,
Contractor agrees to commence operations of the well as set forth in the Bid
Sheet, and to drill, complete or abandon (if desired by Operator) the well(s)
covered thereby in accordance with all of the provisions and specifications of
the Bid Sheet and this Agreement.





A-3-1

 

--------------------------------------------------------------------------------

 

 



2.



BASIS OF COMPENSATION:

2.1 Subject to all of the provisions contained in this Agreement and the
applicable Bid Sheet, Operator agrees to pay Contractor for the work performed
and services rendered by Contractor in accordance with the applicable Bid Sheet.

2.2 The term “Daywork” shall be defined as, and apply to, work performed by
Contractor at the request of Operator at a stipulated rate per day. For purposes
hereof, the term “Daywork basis” means Contractor shall furnish equipment and
labor and perform services as herein provided, for a specified sum per day. When
operations are on a Daywork basis, Contractor shall be paid at the applicable
rates of payment and assumes the obligations and liabilities stated herein. In
carrying out its duties while on a Daywork basis, Contractor shall comply with
Operator’s requests and the work contemplated in any Contract shall meet the
approval of Operator and be subject to the general right of inspection by
Operator provided herein to secure satisfactory completion thereof, but
Contractor shall independently direct, supervise and control the labor and
services of its employees, and shall independently maintain, repair and operate
Contractor’s equipment. Operator shall have the right, but not the duty, to
inspect the Contractor’s operations for compliance with safe and effective
operating procedures, which shall neither diminish the liability or
responsibility of Contractor nor enlarge the liability or responsibility of
Operator.

3.



WELL LOCATIONS:

Locations described in the Bid Sheet are for well and Contract identification
only and Contractor assumes no liability whatsoever for a proper survey or
location stake on Operator’s lease.

4.



DAYWORK RATES:

For work performed hereunder, Operator shall pay Contractor the rates contained
in the Bid Sheet.

5.



TIME OF PAYMENT:

Payment is due by Operator to Contractor as follows:

5.1 Payment for mobilization, drilling and other work performed at applicable
day rates, and all other applicable charges shall be due, upon presentation of
invoice therefor, upon completion of mobilization, demobilization, rig release
or at the end of the month in which such work was performed or other charges
were incurred, whichever shall first occur. All invoices may be mailed to
Operator at address hereinabove shown.

5.2 Disputed Invoices and Late Payment: Operator shall pay invoices within
forty-five (45) days after receipt except that if Operator disputes an invoice
or any part thereof, Operator shall, within fifteen days after receipt of the
invoice, notify Contractor of the item disputed, specifying the reason therefor,
and payment of the disputed item may be withheld until settlement of the
dispute, but timely payment shall be made of any undisputed portion. Any sums
(including amounts ultimately paid with respect to a disputed invoice) not paid
within the above specified days shall bear interest at the rate of one and one
half (1.5) percent or the maximum legal rate, whichever is less, per month from
the due date until paid. If Operator does not pay undisputed items within the
above stated time, Contractor may terminate the affected Contract as specified
under Sub-Section 6.3 of the Bid Sheet.

6.



DURATION

6.1 DURATION OF AGREEMENT: This Agreement, effective as of the date first above
written, shall remain in effect until canceled by Operator or Contractor by
giving thirty (30) days advance written notice to the other. Any such
termination shall not affect any Contract previously entered into by the
Parties, which shall remain in full force and effect until all work contemplated
by such Contract has been completed.

6.2 DURATION OF BID SHEET: Each Bid Sheet shall be effective as of the date of
signature by Contractor and shall remain in effect for the duration specified in
Section 2 of the Bid Sheet.

7.



CASING PROGRAM:

Operator shall have the right to designate the points at which casing will be
set and the manner of setting, cementing and testing. Operator may modify the
casing program, however, any such modification which materially increases
Contractor’s hazards or costs can only be made by mutual consent of Operator and
Contractor and upon



A-3-2

 

--------------------------------------------------------------------------------

 

 



agreement as to the additional compensation to be paid Contractor as a result
thereof. Operator shall specify its planned casing program in the Bid Sheet.

8.



DRILLING METHODS AND PRACTICES:

8.1 Contractor shall perform all work hereunder in a good and workmanlike manner
and shall maintain well control equipment in good condition at all times and
shall use all reasonable means to prevent and control fires and blowouts and to
protect the hole.

8.2 Subject to the terms hereof, and at Operator’s cost, at all times during the
drilling of the well, Operator shall have the right to control the mud program,
and the drilling fluid must be of a type and have characteristics and be
maintained by Contractor in accordance with specifications shown in the Bid
Sheet.

8.3 Each party hereto agrees to comply with all laws, rules, and regulations of
any federal, state or local governmental authority which are now or may become
applicable to that party’s operations covered by or arising out of the
performance of a Contract. When required by law, the terms of Exhibit “B” shall
apply to a Contract. In the event any provision of a Contract is inconsistent
with or contrary to any applicable federal, state or local law, rule or
regulation, said provision shall be deemed to be modified to the extent required
to comply with said law, rule or regulation, and as so modified said provision
and the Contract shall continue in full force and effect.

8.4 Contractor shall keep and furnish to Operator an accurate record of the work
performed and formations drilled on the IADC-API Daily Drilling Report Form or
other form acceptable to Operator. A legible copy of said form shall be
furnished by Contractor to Operator.

8.5 If requested by Operator, Contractor shall furnish Operator with a copy of
delivery tickets covering any material or supplies provided by Operator and
received by Contractor.

9.



INGRESS, EGRESS, AND LOCATION:

Operator hereby assigns to Contractor all necessary rights of ingress and egress
with respect to the tract on which the well is to be located for the performance
by Contractor of all work contemplated by the Contract. Should Contractor be
denied free access to the location for any reason not reasonably within
Contractor’s control, any time lost by Contractor as a result of such denial
shall be paid for at the applicable rate. Operator agrees at all times to
maintain the road and location in such a condition that will allow free access
and movement to and from the drilling site in an ordinarily equipped highway
type vehicle. If Contractor is required to use bulldozers, tractors, four-wheel
drive vehicles, or any other specialized transportation equipment for the
movement of necessary personnel, machinery, or equipment over access roads or on
the drilling location, Operator shall furnish the same at its expense and
without cost to Contractor. The actual cost of repairs to any transportation
equipment furnished by Contractor or its personnel damaged as a result of
improperly maintained access roads or location will be charged to Operator.

10.



SOUND LOCATION:

Operator shall prepare a sound location adequate in size and capable of properly
supporting the drilling rig, and shall be responsible for a conductor pipe
program adequate to prevent soil and subsoil washout. It is recognized that
Operator has superior knowledge of the location and access routes to the
location, and must advise Contractor of any subsurface conditions, or
obstructions (including, but not limited to, mines, caverns, sink holes,
streams, pipelines, power lines and telephone lines) which Contractor might
encounter while en route to the location or during operations hereunder. In the
event subsurface conditions cause a cratering or shifting of the location
surface, or if seabed conditions prove unsatisfactory to properly support the
rig during marine operations hereunder, and loss or damage to the rig or its
associated equipment results therefrom, Operator shall, without regard to the
other provisions of this Agreement, including Subparagraph 14.3 hereof,
reimburse Contractor to the extent not covered by Contractor’s insurance, for
all such loss or damage including payment of force majeure rate during repair
and/or demobilization if applicable; provided, however, that the Operator shall
only be responsible for the first $5,000,000 of such loss or damage, and
provided, further, that the maximum number of days for which the force majeure
or standby rate may be applicable with pursuant to this Section 10 shall be 20;
provided, further, that if any failure of Operator to comply with the obligation
to prepare a sound location under this Section 10 causes a delay of more than 20
days, Contractor may, at its option, terminate the applicable Bid Sheet.



A-3-3

 

--------------------------------------------------------------------------------

 

 



 

11.



EQUIPMENT CAPACITY:

Operations shall not be attempted under any conditions which exceed the capacity
of the equipment specified to be used in the applicable Bid Sheet. Contractor
shall have the right to make the final decision as to when an operation or
attempted operation would exceed the capacity of specified equipment.

12.



TERMINATION OF LOCATION LIABILITY:

When Contractor has complied with all obligations of the Contract regarding
restoration of Operator’s location, Operator shall thereafter be liable for
damage to property, personal injury or death of any person which occurs as
result of conditions of the location and Contractor shall be relieved of such
liability; provided, however, if Contractor shall subsequently reenter upon the
location for any reason, including removal of the rig, any term of the Contract
relating to such reentry activity shall become applicable during such period.

13.



INSURANCE:

13.1 Types and amounts of insurance: Contractor shall secure, and during all
work to be performed shall maintain, at Contractor’s sole cost and expense,
insurance coverage of the nature, and with minimum limits equal to or in excess
of, the requirements set forth below. Any deductibles or self-insured retentions
shall be the sole responsibility of Contractor.

i)



Workers’ Compensation and Employers’ Liability Insurance, in accordance with the
statutory requirements of the state in which the work is to be performed, and
endorsed specifically to include the following:

(a)



Employers’ Liability to include $1,000,000 (bodily injury by accident),
$1,000,000 (bodily injury by disease – each accident), and $1,000,000 (bodily
injury by disease – each employee).

(b)



 “Alternate Employer” endorsement, stating that a claim brought against Operator
or any affiliate by an employee of Contractor as a “borrowed servant” of
Operator will be treated as a claim against Contractor.

ii)



Comprehensive General Liability Insurance, with limits of liability of not less
than the following:

(a)



$2,000,000 general aggregate

(b)



$1,000,000 each occurrence, Bodily Injury and/or Property Damage Combined Single
Limit

(c)



Such insurance shall include the following:

1.



Premises and Operations coverage.

2.



Contractual Liability covering the liabilities assumed under this Agreement.

3.



Broad Form Property Damage Liability endorsement.

4.



Products and Completed Operations.

5.



Pollution (e.g. sudden, accidental).

6.



Third party claims resulting from pollution, blowouts and cratering.

iii)



Automobile Liability Insurance, with limits of liability of not less than the
following:

(a)



$1,000,000 each occurrence

(b)



$1,000,000 Bodily Injury and/or Property Damage Combined Single Limit

(c)



Such coverage shall include owned, hired and non-owned vehicles.

iv)



Excess Liability Insurance, with limits of liability of not less than the
following:



A-3-4

 

--------------------------------------------------------------------------------

 

 



(a)



Limits of Liability - $5,000,000 Occurrence/Aggregate for Bodily Injury and
Property Damage in excess of the coverage outlined in items (i), (ii) and (iii)
above.

v)



Workers’ Compensation Alternatives for Operations

(a)



If Contractor provides workers’ compensation benefits through alternative means
and the Operator has consented to such alternative Workers’ Compensation
arrangement, the consent must be in writing and confirmed by a representative of
Operator authorized to enter into such an agreement. The minimum requirements
are:

(b)



Execution of form TWCC-85 agreeing that Contractor’s employees and any
subcontractor’s employees are not employees of Operator for Texas and execution
of a Certification of Non-coverage for Oklahoma, as applicable.

(c)



Insurance Companies providing alternative benefits must forego and forebear
prosecution of insurer’s subrogation rights and interests against Operator, its
affiliates and their respective directors and employees and assign insurer’s
subrogation interest to Operator, or Operator’s designee, when or if requested
by Operator.

a.



Copy of TWCC-5 form filing in Texas and Certification of Non-coverage filing in
Oklahoma, as applicable.

13.2 Policy endorsements: Each insurance policy maintained by Contractor for
work performed under this Agreement must be endorsed as follows:

“To the extent of the indemnity obligations assumed by Contractor under this
Agreement, underwriters waive their rights of subrogation (whether by loans,
receipts, equitable assignment, or otherwise) against Operator Group.”

To provide adequate territorial and navigation limits with all laws or
regulations of state or country jurisdiction.

“To the extent of the indemnity obligations assumed by Contractor under this
Agreement, Operator Group is named as Additional Insured (Except the Workers’
Compensation policy).”

13.3 Failure to secure or comply: Failure to secure the insurance coverages, or
the failure to comply fully with any of the insurance provisions of this
Agreement, or the failure to secure such endorsements on the policies as may be
necessary to carry out the terms and provisions of this Agreement shall in no
way act to relieve Contractor from the obligations of this Agreement, any
provisions hereof to the contrary notwithstanding. If liability for loss or
damage be denied by the underwriter(s), in all or in part, or if Contractor
fails to maintain any of the insurance herein required, Contractor shall hold
harmless and indemnify Operator Group against all claims, demands, costs and
expenses, including attorney’s fees, which would otherwise be covered by said
insurance.

13.4 To the extent of the indemnity obligations assumed by Contractor under this
Agreement, all insurance coverage carried by Contractor, whether or not
otherwise required hereby, shall be made to extend to and protect Operator
Group, as to work performed under this Agreement, to the full extent and full
amount Contractor is covered and said insurance coverage shall be sufficiently
endorsed to waive, solely for the benefit of the Operator Group, any and all
claims by the underwriters or insurers against Operator Group.

13.5 Insurance certificates: Contractor’s failure to secure, maintain or furnish
Operator with its current certificates evidencing compliance with the
requirements of this provision shall constitute a material breach of this
Agreement. The failure of the Operator to insist upon strict adherence to the
requirements of this provision, and/or to police adherence to the requirements
hereof, shall in no event be construed as a waiver of any of said requirements.
Nor may the requirements hereof be waived other than in writing by a duly
authorized officer of Operator.

13.6 The insurance required hereby shall in no way be construed to limit
Contractor’s obligations pursuant to this Agreement.

13.7 Insurance required of Operator: Operator shall, as well, maintain, at
Operator’s sole cost and expense, insurance coverage of the nature and in at
least the same amount as is required of Contractor, insuring the



A-3-5

 

--------------------------------------------------------------------------------

 

 



liabilities specifically assumed by Operator in Article 14 of the Agreement. To
the extent of the indemnity obligations assumed by Operator under this
Agreement, all insurance coverage carried by Operator, whether or not otherwise
required hereby shall be made to extend and protect Contractor Group, as to work
performed under this Agreement, to the full extent and full amount Operator is
covered and said insurance coverage shall be sufficiently endorsed to waive,
solely for the benefit of the Contractor Group, any and all claims by the
underwriters or insurers against Contractor Group.

14.



RESPONSIBILITY FOR LOSS OR DAMAGE, INDEMNITY, RELEASE OF LIABILITY AND
ALLOCATION OF RISK:

14.1 In this Agreement the term “Operator Group” means Operator, its parent and
affiliate companies, its and their contractors and subcontractors of every tier
(excluding any member of Contractor Group) and its and their respective
officers, directors, employees, agents and servants.

14.2 In this Agreement the term “Contractor Group” means Contractor, its parent
and affiliate companies, and its and their subcontractors of every tier, and its
and their respective officers, directors, employees, agents and servants

14.3 CONTRACTOR’S SURFACE EQUIPMENT: CONTRACTOR SHALL ASSUME LIABILITY AT ALL
TIMES FOR DAMAGE TO OR DESTRUCTION OF CONTRACTOR’S SURFACE EQUIPMENT, REGARDLESS
OF WHEN OR HOW SUCH DAMAGE OR DESTRUCTION OCCURS, AND CONTRACTOR SHALL RELEASE
OPERATOR GROUP OF ANY LIABILITY FOR ANY SUCH LOSS, EXCEPT LOSS OR DAMAGE UNDER
THE PROVISIONS OF PARAGRAPH 10 OR SUBPARAGRAPH 14.5.

14.4 CONTRACTOR’S IN-HOLE EQUIPMENT: OPERATOR SHALL ASSUME LIABILITY AT ALL
TIMES FOR DAMAGE TO OR DESTRUCTION OF CONTRACTOR’S IN-HOLE EQUIPMENT (EXCEPT
WHEN SUCH EQUIPMENT IS ON THE SURFACE), INCLUDING, BUT NOT LIMITED TO, DRILL
PIPE, DRILL COLLARS, AND TOOL JOINTS, AND OPERATOR SHALL REIMBURSE CONTRACTOR
FOR THE VALUE OF ANY SUCH LOSS OR DAMAGE; THE VALUE TO BE DETERMINED BY
AGREEMENT BETWEEN CONTRACTOR AND OPERATOR AS CURRENT REPAIR COSTS OR ONE HUNDRED
PERCENT (100%) OF EQUIVALENT REPLACEMENT COST OF SUCH EQUIPMENT DELIVERED TO THE
WELL SITE.

14.5 CONTRACTOR’S EQUIPMENT - ENVIRONMENTAL LOSS OR DAMAGE: NOTWITHSTANDING THE
PROVISIONS OF SUBPARAGRAPH 14.3 ABOVE, OPERATOR SHALL ASSUME LIABILITY AT ALL
TIMES FOR DAMAGE TO OR DESTRUCTION OF CONTRACTOR’S EQUIPMENT CAUSED BY EXPOSURE
TO HIGHLY CORROSIVE OR OTHERWISE DESTRUCTIVE ELEMENTS, INCLUDING THOSE
INTRODUCED INTO THE DRILLING FLUID.

14.6 OPERATOR’S EQUIPMENT: OPERATOR SHALL ASSUME LIABILITY AT ALL TIMES FOR
DAMAGE TO OR DESTRUCTION OF OPERATOR’S EQUIPMENT, INCLUDING, BUT NOT LIMITED TO,
CASING, TUBING, WELL HEAD EQUIPMENT, AND PLATFORM IF APPLICABLE, REGARDLESS OF
WHEN OR HOW SUCH DAMAGE OR DESTRUCTION OCCURS, AND OPERATOR SHALL RELEASE
CONTRACTOR GROUP OF ANY LIABILITY FOR ANY SUCH LOSS OR DAMAGE.

14.7 THE HOLE: IN THE EVENT THE HOLE SHOULD BE LOST OR DAMAGED, OPERATOR SHALL
BE SOLELY RESPONSIBLE FOR SUCH DAMAGE TO OR LOSS OF THE HOLE, INCLUDING THE
CASING THEREIN. OPERATOR SHALL RELEASE CONTRACTOR GROUP OF ANY LIABILITY FOR
DAMAGE TO OR LOSS OF THE HOLE, AND SHALL PROTECT, DEFEND AND INDEMNIFY
CONTRACTOR GROUP FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITY, AND EXPENSE
RELATING TO SUCH DAMAGE TO OR LOSS OF THE HOLE.

14.8 UNDERGROUND DAMAGE: OPERATOR SHALL RELEASE CONTRACTOR GROUP OF ANY
LIABILITY FOR, AND SHALL PROTECT, DEFEND AND INDEMNIFY CONTRACTOR GROUP FROM AND
AGAINST ANY AND ALL CLAIMS, LIABILITY, AND EXPENSE RESULTING FROM OPERATIONS
UNDER THIS AGREEMENT ON ACCOUNT OF INJURY TO, DESTRUCTION OF, OR LOSS OR
IMPAIRMENT OF ANY PROPERTY RIGHT IN OR TO OIL, GAS, OR OTHER MINERAL SUBSTANCE
OR WATER, IF AT THE TIME OF THE ACT OR OMISSION CAUSING SUCH INJURY,
DESTRUCTION, LOSS, OR IMPAIRMENT, SAID SUBSTANCE HAD NOT BEEN REDUCED TO
PHYSICAL POSSESSION ABOVE THE SURFACE OF THE EARTH, AND FOR ANY LOSS OR DAMAGE
TO ANY FORMATION, STRATA, OR RESERVOIR BENEATH THE SURFACE OF THE EARTH.



A-3-6

 

--------------------------------------------------------------------------------

 

 



 

14.9 INSPECTION OF MATERIALS FURNISHED BY OPERATOR: CONTRACTOR AGREES TO
VISUALLY INSPECT ALL MATERIALS FURNISHED BY OPERATOR BEFORE USING SAME AND TO
NOTIFY OPERATOR OF ANY APPARENT DEFECTS THEREIN. CONTRACTOR SHALL NOT BE LIABLE
FOR ANY LOSS OR DAMAGE RESULTING FROM THE USE OF MATERIALS FURNISHED BY
OPERATOR, AND OPERATOR SHALL RELEASE CONTRACTOR GROUP FROM, AND SHALL PROTECT,
DEFEND AND INDEMNIFY CONTRACTOR GROUP FROM AND AGAINST, ANY SUCH LIABILITY.

14.10 CONTRACTOR’S INDEMNIFICATION OF OPERATOR: CONTRACTOR SHALL RELEASE
OPERATOR GROUP, FROM ANY LIABILITY FOR AND SHALL, DEFEND, INDEMNIFY AND HOLD
HARMLESS THE OPERATOR GROUP FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES AND
LIABILITY OF EVERY KIND AND CHARACTER, INCLUDING BUT NOT LIMITED TO ALL EXPENSES
OF LITIGATION, COURT COSTS, AND ATTORNEYS’ FEES, THAT MAY BE MADE OR ASSERTED BY
CONTRACTOR’S EMPLOYEES OR INVITEES OR CONTRACTOR’S CONTRACTORS OR SUBCONTRACTORS
OR THEIR RESPECTIVE EMPLOYEES OR INVITEES, THAT ARISE, DIRECTLY OR INDIRECTLY,
OUT OF, OR ARE IN ANY WAY INCIDENTAL TO, OR ARE INCURRED IN CONNECTION WITH,
WORK PERFORMED UNDER THIS AGREEMENT, WHICH RESULTS IN BODILY INJURY, ILLNESS,
DEATH OR DESTRUCTION OR DAMAGE TO PROPERTY, INCLUDING BUT NOT LIMITED TO LOSSES,
DAMAGES AND LIABILITY COVERED BY CONTRACTOR’S WORKERS’ COMPENSATION INSURANCE OR
AN APPROPRIATE SUBSTITUTE THEREFOR, EVEN IF CAUSED OR ALLEGED TO HAVE BEEN
CAUSED BY THE STRICT LIABILITY OR NEGLIGENCE OR OTHER ACT OR OMISSION OF ANY
MEMBER OF THE OPERATOR GROUP. THIS INDEMNITY OBLIGATION SHALL BE SUPPORTED BY
INSURANCE PROVIDED BY CONTRACTOR EQUAL TO THE LESSER OF (1) THE TOTAL LIABILITY
INSURANCE REQUIRED BY PARAGRAPH 13 (COMPREHENSIVE GENERAL LIABILITY, AUTOMOBILE
LIABILITY AND EXCESS LIABILITY), OR (2) THE MAXIMUM AMOUNT WHICH MAY BE REQUIRED
BY LAW WITHOUT RENDERING THE INDEMNIFICATION OBLIGATIONS UNDERTAKEN HEREIN
UNENFORCEABLE OR INOPERATIVE. THE INSURANCE PROVIDED IN SUPPORT OF THESE
OBLIGATIONS SHALL, HOWEVER, IN NO WAY LIMIT CONTRACTOR’S OBLIGATION UNDER THIS
AGREEMENT SAVE AND EXCEPT TO THE EXTENT NECESSARY, IF ANY, TO PREVENT THOSE
OBLIGATIONS FROM BEING DECLARED VOID, UNENFORCEABLE OR OTHERWISE INOPERATIVE.
CONTRACTOR AND OPERATOR INTEND THAT CONTRACTOR INDEMNIFY AND PROTECT THE
OPERATOR GROUP FROM THE CONSEQUENCES OF THE OPERATOR GROUP’S OWN NEGLIGENCE EVEN
IF THAT NEGLIGENCE IS THE SOLE CAUSE OR A CONCURRING CAUSE OF THE CLAIM, DEMAND,
CAUSE OF ACTION, LIABILITY, LOSS OR DAMAGE.

14.11 OPERATOR’S INDEMNIFICATION OF CONTRACTOR: OPERATOR SHALL RELEASE
CONTRACTOR GROUP FROM ANY LIABILITY FOR AND SHALL DEFEND, INDEMNIFY AND HOLD
HARMLESS THE CONTRACTOR GROUP FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES AND
LIABILITY OF EVERY KIND AND CHARACTER, INCLUDING BUT NOT LIMITED TO ALL EXPENSES
OF LITIGATION, COURT COSTS, AND ATTORNEYS FEES, THAT MAY BE MADE OR ASSERTED BY
OPERATOR’S EMPLOYEES OR INVITEES OR OPERATOR’S CONTRACTORS OR SUBCONTRACTORS OR
THEIR RESPECTIVE EMPLOYEES OR INVITEES, THAT ARISE, DIRECTLY OR INDIRECTLY, OUT
OF, OR ARE IN ANY WAY INCIDENTAL TO, OR ARE INCURRED IN CONNECTION WITH, WORK
PERFORMED UNDER THIS AGREEMENT, WHICH RESULT IN BODILY INJURY, ILLNESS, DEATH OR
PROPERTY DESTRUCTION OR DAMAGE TO PROPERTY, INCLUDING BUT NOT LIMITED TO LOSSES,
DAMAGES AND LIABILITY COVERED BY OPERATOR’S WORKERS’ COMPENSATION INSURANCE OR
AN APPROPRIATE SUBSTITUTE THEREFOR, EVEN IF CAUSED OR ALLEGED TO HAVE BEEN
CAUSED BY THE STRICT LIABILITY OR NEGLIGENCE OR OTHER ACT OR OMISSION OF ANY
MEMBER OF THE CONTRACTOR GROUP. THIS INDEMNITY OBLIGATION SHALL BE SUPPORTED BY
INSURANCE PROVIDED BY OPERATOR EQUAL TO THE LESSER OF (1) THE TOTAL LIABILITY
INSURANCE REQUIRED BY PARAGRAPH 13 (COMPREHENSIVE GENERAL LIABILITY, AUTOMOBILE
LIABILITY AND EXCESS LIABILITY), OR (2) THE MAXIMUM AMOUNT WHICH MAY BE REQUIRED
BY LAW WITHOUT RENDERING THE INDEMNIFICATION OBLIGATIONS UNDERTAKEN HEREIN
UNENFORCEABLE OR INOPERATIVE. THE INSURANCE PROVIDED IN SUPPORT OF THESE
OBLIGATIONS SHALL, HOWEVER, IN NO WAY LIMIT OPERATOR’S OBLIGATIONS UNDER THIS
AGREEMENT SAVE AND EXCEPT TO THE EXTENT NECESSARY, IF ANY, TO PREVENT THOSE
OBLIGATIONS FROM BEING DECLARED VOID, UNENFORCEABLE OR OTHERWISE INOPERATIVE.
OPERATOR AND CONTRACTOR INTEND THAT OPERATOR INDEMNIFY AND PROTECT THE
CONTRACTOR GROUP FROM THE CONSEQUENCES OF THE CONTRACTOR GROUP’S OWN NEGLIGENCE
EVEN IF THAT NEGLIGENCE IS THE SOLE CAUSE OR A CONCURRING CAUSE OF THE CLAIM,
DEMAND, CAUSE OF ACTION, LIABILITY, LOSS OR DAMAGE.

14.12 LIABILITY FOR WILD WELL: OPERATOR SHALL BE LIABLE FOR THE COST OF
REGAINING CONTROL OF ANY WILD WELL, AS WELL AS FOR COST OF REMOVAL OF ANY
DEBRIS, AND SHALL



A-3-7

 

--------------------------------------------------------------------------------

 

 



RELEASE CONTRACTOR GROUP OF, AND OPERATOR SHALL PROTECT, DEFEND AND INDEMNIFY
CONTRACTOR GROUP FROM AND AGAINST ANY LIABILITY FOR SUCH COST.

14.13 POLLUTION AND CONTAMINATION: NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, EXCEPT THE PROVISIONS OF PARAGRAPHS 10 AND 12, IT IS
UNDERSTOOD AND AGREED BY AND BETWEEN CONTRACTOR AND OPERATOR THAT THE
RESPONSIBILITY FOR POLLUTION AND CONTAMINATION SHALL BE AS FOLLOWS:

(A)UNLESS OTHERWISE PROVIDED HEREIN, CONTRACTOR SHALL ASSUME ALL RESPONSIBILITY
FOR, INCLUDING CONTROL AND REMOVAL OF, AND SHALL PROTECT, DEFEND AND INDEMNIFY
OPERATOR GROUP FROM AND AGAINST ALL CLAIMS, DEMANDS AND CAUSES OF ACTION OF
EVERY KIND AND CHARACTER ARISING FROM POLLUTION OR CONTAMINATION, WHICH
ORIGINATES ABOVE THE SURFACE OF THE LAND OR WATER FROM SPILLS OF FUELS,
LUBRICANTS, MOTOR OILS, PIPE DOPE, PAINTS, SOLVENTS, BALLAST, BILGE AND GARBAGE,
EXCEPT UNAVOIDABLE POLLUTION FROM RESERVE PITS, WHOLLY IN CONTRACTOR’S
POSSESSION AND CONTROL AND DIRECTLY ASSOCIATED WITH CONTRACTOR’S EQUIPMENT AND
FACILITIES.

(B)OPERATOR SHALL ASSUME ALL RESPONSIBILITY FOR, INCLUDING CONTROL AND REMOVAL
OF, AND SHALL PROTECT, DEFEND AND INDEMNIFY CONTRACTOR GROUP FROM AND AGAINST
ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION OF EVERY KIND AND CHARACTER ARISING
DIRECTLY OR INDIRECTLY FROM ALL OTHER POLLUTION OR CONTAMINATION WHICH MAY OCCUR
DURING THE CONDUCT OF OPERATIONS HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THAT
WHICH MAY RESULT FROM FIRE, BLOWOUT, CRATERING, SEEPAGE OR ANY OTHER
UNCONTROLLED FLOW OF OIL, GAS, WATER OR OTHER SUBSTANCE, AS WELL AS THE USE OR
DISPOSITION OF ALL DRILLING FLUIDS, INCLUDING, BUT NOT LIMITED TO, OIL EMULSION,
OIL BASE OR CHEMICALLY TREATED DRILLING FLUIDS, CONTAMINATED CUTTINGS OR
CAVINGS, LOST CIRCULATION AND FISH RECOVERY MATERIALS AND FLUIDS. OPERATOR SHALL
RELEASE CONTRACTOR GROUP OF ANY LIABILITY FOR THE FOREGOING.

(C)IN THE EVENT A THIRD PARTY COMMITS AN ACT OR OMISSION WHICH RESULTS IN
POLLUTION OR CONTAMINATION FOR WHICH EITHER CONTRACTOR OR OPERATOR, FOR WHOM
SUCH PARTY IS PERFORMING WORK, IS HELD TO BE LEGALLY LIABLE, THE RESPONSIBILITY
THEREFOR SHALL BE CONSIDERED, AS BETWEEN CONTRACTOR AND OPERATOR, TO BE THE SAME
AS IF THE PARTY FOR WHOM THE WORK WAS PERFORMED HAD PERFORMED THE SAME AND ALL
THE OBLIGATIONS RESPECTING PROTECTION, DEFENSE, INDEMNITY AND LIMITATION OF
RESPONSIBILITY AND LIABILITY, AS SET FORTH IN (A) AND (B) ABOVE, SHALL BE
SPECIFICALLY APPLIED.

14.14 CONSEQUENTIAL DAMAGES: NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES RESULTING FROM OR ARISING OUT OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, LOSS OF PROFIT OR BUSINESS
INTERRUPTIONS INCLUDING LOSS OR DELAY OF PRODUCTION, HOWEVER SAME MAY BE CAUSED.

14.15 INDEMNITY OBLIGATION: EXCEPT AS OTHERWISE EXPRESSLY LIMITED IN THIS
AGREEMENT, IT IS THE INTENT OF PARTIES HERETO THAT ALL RELEASES, INDEMNITY
OBLIGATIONS AND/OR LIABILITIES ASSUMED BY SUCH PARTIES UNDER TERMS OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, PARAGRAPHS 10 AND 12, AND
SUBPARAGRAPHS 14.1 THROUGH 14.14 HEREOF, BE WITHOUT LIMIT AND WITHOUT REGARD TO
THE CAUSE OR CAUSES THEREOF, INCLUDING, BUT NOT LIMITED TO, PRE-EXISTING
CONDITIONS, DEFECT OR RUIN OF PREMISES OR EQUIPMENT, STRICT LIABILITY,
REGULATORY OR STATUTORY LIABILITY, PRODUCTS LIABILITY, BREACH OF REPRESENTATION
OR WARRANTY (EXPRESS OR IMPLIED), BREACH OF DUTY (WHETHER STATUTORY, CONTRACTUAL
OR OTHERWISE) ANY THEORY OF TORT, BREACH OF CONTRACT, FAULT, THE NEGLIGENCE OF
ANY DEGREE OR CHARACTER (REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE, JOINT OR
CONCURRENT, ACTIVE, PASSIVE OR GROSS) OF ANY PARTY OR PARTIES, INCLUDING THE
PARTY SEEKING THE BENEFIT OF THE RELEASE, INDEMNITY OR ASSUMPTION OF LIABILITY,
OR ANY OTHER THEORY OF LEGAL LIABILITY. THE INDEMNITIES, AND RELEASES AND
ASSUMPTIONS OF LIABILITY EXTENDED BY CONTRACTOR UNDER THIS AGREEMENT SHALL INURE
TO THE BENEFIT OF EACH OF THE MEMBERS OF OPERATOR GROUP. THE INDEMNITIES, AND
RELEASES AND ASSUMPTIONS OF LIABILITY EXTENDED BY OPERATOR UNDER THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF EACH OF THE MEMBERS OF CONTRACTOR GROUP. EXCEPT AS
OTHERWISE PROVIDED HEREIN, SUCH INDEMNIFICATION AND ASSUMPTIONS OF LIABILITY
SHALL NOT BE DEEMED TO CREATE ANY RIGHTS TO INDEMNIFICATION IN ANY PERSON OR
ENTITY NOT A PARTY TO THIS AGREEMENT, EITHER AS A





A-3-8

 

--------------------------------------------------------------------------------

 

 



 

THIRD PARTY BENEFICIARY OR BY REASON OF ANY AGREEMENT OF INDEMNITY BETWEEN ONE
OF THE PARTIES HERETO AND ANOTHER PERSON OR ENTITY NOT A PARTY TO THIS
AGREEMENT.

14.16 ANY INDEMNITY OR OTHER OBLIGATION HEREIN WHICH WOULD BE VOID, VOIDABLE OR
OTHERWISE UNENFORCEABLE UNLESS LIMITED, SUPPORTED BY INSURANCE OR OTHERWISE
AMELIORATED, SHALL BE LIMITED, SUPPORTED BY INSURANCE AND/OR OTHERWISE
AMELIORATED TO THE EXTENT, BUT ONLY TO THE EXTENT, NECESSARY TO MAKE SUCH
OBLIGATION VALID AND ENFORCEABLE.

15.



AUDIT:

If any payment provided for hereunder is made on the basis of Contractor’s
costs, Operator shall have the right to audit Contractor’s books and records
relating to such costs. Contractor agrees to maintain such books and records for
a period of two (2) years from the date such costs were incurred and to make
such books and records available to Operator at any reasonable time or times
within the period.

16.



NO WAIVER EXCEPT IN WRITING:

It is fully understood and agreed that none of the requirements of this
Agreement shall be considered as waived by either party unless the same is done
in writing, and then only by the persons executing this Agreement, or other duly
authorized agent or representative of the party.

17.



FORCE MAJEURE:

Except for the duty to make payments hereunder when due, and the indemnification
provisions under this Agreement, neither Operator nor Contractor shall be
responsible to the other for any delay, damage or failure caused by or
occasioned by a Force Majeure Event. As used in this Agreement, “Force Majeure
Event” includes: acts of God, action of the elements, warlike action,
insurrection, revolution or civil strife, piracy, civil war or hostile action,
strikes, differences with workmen, acts of public enemies, federal or state
laws, rules and regulations of any governmental authorities having jurisdiction
in the premises or of any other group, organization or informal association
(whether or not formally recognized as a government), inability to procure
material, equipment or necessary labor in the open market, acute and unusual
labor or material or equipment shortages, or any other causes (except financial)
beyond the control of either party. Neither Operator nor Contractor shall be
required against its will to adjust any labor or similar disputes except in
accordance with applicable law. In the event that either party hereto is
rendered unable, wholly or in part, by any of these causes to carry out its
obligations under this Agreement, it is agreed that such party shall give notice
and details of Force Majeure in writing to the other party as promptly as
possible after its occurrence. In such cases, the obligations of the party
giving the notice shall be suspended during the continuance of any inability so
caused except that Operator shall be obligated to pay to Contractor the Force
Majeure Rate provided for in Section 4.7 of the Bid Sheet.

18.



GOVERNING LAW:

This Agreement shall be construed, governed, interpreted, enforced and
litigated, and the relations between the parties determined in accordance with
the laws of the State of Texas, provided, however, that any laws of such state
which would apply the law of another state or country (conflict of laws
provisions) are waived and shall not apply to the enforcement and/or
construction of this Agreement.

19.



INFORMATION CONFIDENTIAL:

Information obtained by Contractor in the conduct of drilling operations on this
well, including, but not limited to, depth, formations penetrated, the results
of coring, testing and surveying, shall be considered confidential and shall not
be divulged by Contractor or its employees, to any person, firm, or corporation
other than Operator’s designated representatives.

20.



SUBCONTRACTS BY OPERATOR:

Operator may employ other contractors to perform any of the operations or
services to be provided or performed by it according to a Bid Sheet.



A-3-9

 

--------------------------------------------------------------------------------

 

 



21.



ATTORNEY’S FEES

If this Agreement is placed in the hands of an attorney for collection of any
sums due hereunder, or suit is brought on same, or sums due hereunder are
collected through bankruptcy or arbitration proceedings, then the prevailing
party shall be entitled to recover reasonable attorney’s fees and costs,
including court costs, expenses and costs of investigators and experts.

22.



CLAIMS AND LIENS:

Contractor agrees to pay all valid claims for labor, material, services, and
supplies to be furnished by Contractor hereunder, and agrees to allow no lien by
such third parties to be fixed upon the lease, the well, or other property of
the Operator or the land upon which said well is located.

23.



ASSIGNMENT:

Neither party may assign this Agreement or any Contract without the prior
written consent of the other, and prompt notice of any such intent to assign
shall be given to the other party. In the event of such assignment, the
assigning party shall remain liable to the other party as a guarantor of the
performance by the assignee of the terms of this Agreement and the Contract. If
any assignment is made that materially alters Contractor’s financial burden,
Contractor’s compensation shall be adjusted to give effect to any increase or
decrease in Contractor’s operating costs.

24.



NOTICES AND PLACE OF PAYMENT:

All notices to be given with respect to this Agreement unless otherwise provided
for shall be given to Contractor and to Operator respectively at the address
hereinabove shown. All sums payable hereunder to Contractor shall be payable at
its address hereinabove shown unless otherwise specified herein.

25.



SPECIAL PROVISIONS:

25.1 Operator and Contractor hereby submit to the exclusive jurisdiction of the
state and federal courts of Harris County, Texas with respect to any dispute
hereunder, and each party hereby waives any and all rights whereby such party
might be entitled to bring an action under this Agreement in another county,
state or country.

25.2 This Agreement constitutes the full understanding of the parties, and a
complete and exclusive statement of the terms of their agreement, and shall
exclusively control and govern all work performed hereunder. All
representations, offers, and undertakings of the parties made prior to the
effective date hereof, whether oral or in writing, are merged herein, and no
other contracts, agreements or work orders, executed prior to the execution of
this Agreement, shall in any way modify, amend, alter or change any of the terms
or conditions set out herein.

25.3 In all cases where Contractor’s employees (including Contractor’s direct,
borrowed, special or statutory employees) are covered by the Louisiana Worker’s
Compensation Act, La. R. S. 23:1021 et seq., Operator and Contractor agree that
all work and operations performed by Contractor and its employees pursuant to
this Agreement are an integral part of and are essential to the ability of
Operator to generate Operator’s goods, products and services. Furthermore,
Operator and Contractor agree that Operator is a statutory employer of
Contractor’s employees for purposes of La. R. S. 23:1061 (A) (3).
Notwithstanding Operator’s status as a statutory employer or special employer
(as defined in La. R. S. 23:1031 (C)) of Contractor’s employees, Contractor
shall remain primarily responsible for the payment of Louisiana Worker’s
Compensation benefits to its employees, and shall not be entitled to seek
contribution for any such payments from Operator.

25.4 Operator, its parent, subsidiary and affiliated corporations, as well as
the employees, officers and directors of each (collectively in this
sub-paragraph 25.5 “Operator”) is cognizant of the Nabors Dispute Resolution
Program and wishes to become an Electing Entity, as defined in that Program.
Accordingly, Operator and Nabors Industries, Inc. (“Nabors”) hereby agree that
Operator is an Electing Entity as to all Disputes between Operator and the
present and former Employees and Applicants of Nabors pursuant to the Nabors
Dispute Resolution Program as it currently exists and as may be amended from
time to time. In the event the Program is amended, Nabors agrees to provide a
copy of the amendment(s) to Operator. Operator may withdraw this election to
participate in the Program at any time by giving notice of such withdrawal to
Nabors, such revocation to be effective with respect to any claims not yet
instituted as of the date of revocation. Operator understands that it is bound
by the terms of the Program with respect to all Disputes with Nabors employees,
regardless of whether such Dispute is initiated by the employee or by





A-3-10

 

--------------------------------------------------------------------------------

 

 



Operator. Operator and Nabors acknowledge that the Program does not apply to
disputes between Operator and Nabors and that the Program does not alter the
terms of any indemnification agreement between them.





A-3-11

 

--------------------------------------------------------------------------------

 

 



26.



ACCEPTANCE OF MASTER DRILLING AGREEMENT:

The foregoing Agreement is agreed to and accepted by Operator this 14th day of
December, 2012

 

 

 

 

 

Operator: NFR Energy LLC

 

 

 

 

 

 

 

By

/s/ David J. Sambrooks

 

Name:

David J. Sambrooks

 

Title:

Chief Executive Officer

 

The foregoing Agreement is accepted by Contractor this 14th day of December,
2012

 

 

 

 

Contractor: Nabors Drilling USA, LP

 

 

 

By: NDUSA Holdings Corp., its General partner

 

 

 

 

By

/s/ Joe M. Hudson

 

Name:

Joe M. Hudson

 

Title

President and CEO

 





A-3-12

 

--------------------------------------------------------------------------------

 

 



ATTACHED TO AND MADE A PART OF THAT CERTAIN MASTER DRILLING AGREEMENT BY AND
BETWEEN NFR ENERGY LLC AND NABORS DRILLING USA, LP DATED December 14, 2012

EXHIBIT “A”
BID SHEET AND DRILLING ORDER

From:

 

 

 

 

To:

Nabors Drilling USA, LP

515 West Greens Road, Suite 1000,

Houston, Texas 77067-4525

 

In accordance with provisions of the Master Drilling Agreement dated December
14, 2012 heretofore executed by you and the further provisions hereof and
Attachments attached hereto, ________________________ (“Operator”) solicits your
proposal for the drilling of the well(s) hereinafter described.

This Bid Sheet and Drilling Order (“Bid Sheet”) has been filled in by Operator
to the extent necessary to disclose the manner in which Operator desires the
well(s) to be drilled. If you desire to submit a proposal, it will be necessary
to complete this Bid Sheet in every respect, and have such completed proposal,
properly executed by you in duplicate originals, returned in a sealed envelope
marked “CONFIDENTIAL”. Such proposal must be returned to our office no later
than ________________________ to the attention of ________________________ at
the above Operator address.

Operator reserves the right to reject any and all proposals, but if your bid as
submitted is accepted by us, this instrument (hereafter referred to as the “Bid
Sheet”) and the attached Exhibits, together with the above identified Master
Drilling Agreement shall constitute the full and complete agreement between us
covering the work described in this Bid Sheet and the attached Exhibits, and the
term “Contract” as used hereafter in this Bid Sheet shall be defined to include
the Master Drilling Agreement, this Bid Sheet, and the attached Attachments.

 

 

 

 

Operator

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 





A-3-13

 

--------------------------------------------------------------------------------

 

 



1.



LOCATION OF WELL:

 

    

    

    

    

 

Well Name and Number:

 

Parish/County:

 

  State:

 

   Field Name:

 

Well location and land description:

 

 

 

 

 

 

 

1.1Additional Well Locations or Areas:

 

 

 

.

 

2.



COMMENCEMENT DATE AND TERM OF BID SHEET:

2.1 Commencement Date:  Contractor agrees to use reasonable efforts to commence
operations for the drilling of well by the ______ day of _____________, 20__,
or                                                                                                                                                            .

2.2 Duration: Subject to Operator’s right to stop the well(s) as outlined in the
Master Drilling Agreement, and Operator’s right to terminate a multiple well
program without drilling all the wells listed in Section 1, this Bid Sheet shall
remain in full force and effect until operations are completed on the well(s)
specified in Section 1 or for a term of ______________ commencing on the date
specified in Subsection 2.1. If a specific term is set forth above, Operator
may, in its sole discretion, nevertheless continue this Bid Sheet in effect for
whatever time is necessary to complete the drilling and completion or
abandonment of the well then in progress.

2.3 Extension of Duration: Operator may extend the term of this Bid Sheet for
______________ well(s) by giving written notice to Contractor not later than
______________, subject to mutual agreement of the rates, terms and conditions
to apply to such additional wells. If Operator initially commits to an
additional well in writing and subsequently elects not to drill the additional
well and releases the rig, the terms of Sub-section 6.4(a) will apply.

3.



DEPTH:

3.1 Well Depth: The well(s) shall be drilled to a depth of approximately
___________*__ feet, or to the ____________ formation, whichever is deeper, but
the Contractor shall not be required hereunder to drill said well(s) below a
maximum depth of _________ feet, unless Contractor and Operator mutually agree
to drill to a greater depth.    *Not to exceed the capacity of the rig.

4.



DAYWORK RATES:

Contractor shall be paid at the following rates for the work performed
hereunder.

4.1 Mobilization: Operator shall pay Contractor a mobilization fee of
$____________ or a mobilization day rate of $________ per day. This sum shall be
due and payable in full at the time the rig is rigged up or positioned at the
well site ready to spud. Mobilization shall include:
                                                                                                                                                                                                                                                                                                                         .

4.2 Demobilization:  Operator shall pay Contractor a demobilization fee of
$____________ or a demobilization day rate during tear down of $__________  per
day, provided however that no demobilization fee shall be payable if the Bid
Sheet is terminated due to the total loss or destruction of the rig.
Demobilization shall include:
                                                                                                                                                                                                                                                                                         

4.3 Moving Rate: During the time the rig is in transit to or from a drill site,
or between drill sites, commencing on ______________, Operator shall pay
Contractor a sum of $______________ per twenty-four (24) hour day.

4.4 Operating Day Rate: For work performed per twenty-four (24) hour day with
_______ man crew the operating day rate shall be:



A-3-14

 

--------------------------------------------------------------------------------

 

 



 

 

 

 

DEPTH INTERVALS

WITHOUT DRILL PIPE

WITH DRILL PIPE

FROM

TO

 

 

0

Rig Release

$ per day

$ per day

 

Using Operator’s drill pipe $                             per day.

If under the above column “With Drill Pipe” no day rates are specified, the
daywork rate per twenty-four hour day when drill pipe is in use shall be the
applicable daywork rate specified in the column “Without Drill Pipe” plus
compensation for any drill pipe actually used at the rates specified below,
computed on the basis of the maximum drill pipe in use at any time during each
twenty-four day.

 

 

 

DRILL PIPE RATES PER 24-HOUR DAY

 

Straight Hole

Size

Grade

Directional or

Uncontrolled Deviated Hole

Size

Grade

$per ft.

 

 

$per ft.

 

 

$per ft.

 

 

$per ft.

 

 

$per ft.

 

 

$per ft.

 

 

 

Directional or uncontrolled deviated hole will be deemed to exist when deviation
exceeds________________ degrees or when the change of angle exceeds
________________ degrees per one hundred feet.

Drill pipe shall be considered in use not only when in actual use but also while
it is being picked up or laid down. When drill pipe is standing in the derrick,
it shall not be considered in use, provided, however, that if Contractor
furnished special strings of drill pipe, drill collars, and handling tools as
provided for in Exhibit “A”, the same shall be considered in use at all times
when on location or until released by Operator. In no event shall fractions of
an hour be considered in computing the amount of time drill pipe is in use but
such time shall be computed to the nearest hour, with thirty minutes or more
being considered a full hour and less than thirty minutes not being counted.

Operating rate will begin when the drilling unit is rigged up at the drilling
location, or positioned over the location during marine work, and ready to
commence operations; and will cease when the rig is ready to be moved off the
location.

4.5 Repair Rate: In the event it is necessary to shut down Contractor’s rig for
repairs, excluding routine rig servicing, Contractor shall be allowed
compensation at the applicable daywork rate for such shut down time up to a
maximum of _____ hours for any one rig repair job and ________________ hours for
any calendar month. Thereafter, Contractor shall be compensated at a rate of
$________________ per twenty-four (24) hour day. Routine rig servicing shall
include, but not be limited to, cutting and slipping drilling line, changing
pump or swivel expendables, lubricating rig and equipment, and normal rig and,
where applicable, topdrive maintenance.

4.6 Standby Time Rate with Crews: $________________ per twenty-four (24) hour
day. Standby time shall be defined to include time when the rig is shut down
although in readiness to begin or resume operations but Contractor is waiting on
orders of Operator or on materials, services or other items to be furnished by
Operator.

4.7 Force Majeure Rate: $________________ per twenty-four (24) hour day for any
continuous period that normal operations are suspended or cannot be carried on
due to conditions of force majeure as defined in Paragraph 17 of the Agreement.
It is, however, understood that subject to Sub-section 6.3 below, Operator can
release the rig in accordance with Operator’s right to direct stoppage of the
work, effective when conditions will permit the rig to be moved from the
location.

4.8 Reimbursable Costs: Operator shall reimburse Contractor for the costs of
material, equipment, work or services which are to be furnished by Operator as
provided for herein but which for convenience are actually furnished by
Contractor at Operator’s request, plus _____ percent for such cost of handling.





A-3-15

 

--------------------------------------------------------------------------------

 

 



5.



REVISION IN RATES:

The rates and/or payments herein set forth in Section 4 due to Contractor from
Operator shall be revised to reflect the change in costs if the costs of any of
the items hereinafter listed shall vary by more than zero percent (0%) from the
costs thereof on the date of this Bid Sheet or by the same percent after the
date of any revision pursuant to this Sub-section:

(a)



Labor costs, including all benefits, of Contractor’s personnel;

(b)



If Operator requires Contractor to increase or decrease the number of
Contractor’s personnel;

(c)



If there is any change in legislation or regulations in the area in which
Contractor is working or other unforeseen, unusual event that alters
Contractor’s financial burden.

6.



TERM:

6.1 Duration of Bid Sheet: This Bid Sheet shall remain in full force and effect
until drilling operations are completed on the well or wells specified in
Section 1 above, or for a term of ________________, commencing on the date
specified in Section 2 above.

6.2 Extension of Term: Operator may extend the term of this Bid Sheet for
________________ well(s) or for a period of ________________ by giving notice to
Contractor not later than ________________ days after spud of the well then
being drilled subject to mutual agreement of the rates which shall apply for
such additional wells(s) or such extension period.

6.3 Early Termination:

(a) By Either Party: Upon giving of written notice, either party may terminate
this Bid Sheet when total loss or destruction of the rig, or a major breakdown
with indefinite repair time, necessitate stopping operations hereunder.

(b) By Operator: Notwithstanding the provisions of Section 3 with respect to the
depth to be drilled, Operator shall have the right to direct the stoppage of the
work to be performed by Contractor hereunder at any time prior to reaching the
specified depth, and even though Contractor has made no default hereunder. In
such event Operator shall reimburse Contractor as set forth in Sub-section 6.4
hereof.

(c) By Contractor: Notwithstanding the provisions of Section 3 with respect to
the depth to be drilled, in the event Operator shall become insolvent, or be
adjudicated a bankrupt, or file, by way of petition or answer, a debtor’s
petition or other pleading seeking adjustment of Operator’s debts, under any
bankruptcy or debtor’s relief laws now or hereafter prevailing, or if any such
be filed against Operator, or in case a receiver be appointed of Operator or
Operator’s property, or any part thereof, or Operator’s affairs be placed in the
hands of a Creditor’s Committee, or, following ten days prior written notice to
Operator if Operator does not pay Contractor within the time specified in
Sub-paragraph 5.2 of the Agreement all undisputed items due and owing,
Contractor may, at its option, elect to terminate further performance of any
work under this Bid Sheet and Contractor’s right to compensation shall be as set
forth in Sub-section 6.4 hereof. In addition to Contractor’s right to terminate
performance hereunder, Operator hereby expressly agrees to protect, defend and
indemnify Contractor Group from and against any claims, demands and causes of
action, including all costs of defense, in favor of Operator, Operator’s joint
venturers or other parties arising out of any drilling commitments or
obligations contained in any lease, farmout agreement or other agreement, which
may be affected by such termination of performance hereunder.

6.4 Early Termination Compensation:

(a) For one well Bid Sheets: In the event Operator terminates this Bid Sheet
prior to drilling the well, Operator shall pay Contractor: (1) all amounts due
for work performed up to the date of termination; (2) the amounts due for
demobilization; and (3) as liquidated damages and not as penalty, a lump sum of
$____________ for the well not drilled.





A-3-16

 

--------------------------------------------------------------------------------

 

 



(b) For term Bid Sheets: (Provision to be negotiated by the parties at the time
a term Bid Sheet is being considered).

7.



OPERATOR’s CASING PROGRAM

 

 

 

 

 

 

 

 

Hole Size

Casing Size

Weight

Grade

Approximate
Setting Depth

Wait on
Cement Time

Conductor

________ in.

________ in.

______ lbs/ft.

 

_________ ft.

________ hrs

Surface

________ in.

________ in.

______ lbs/ft.

 

_________ ft.

________ hrs

Protection

________ in.

________ in.

______ lbs/ft.

 

_________ ft.

________ hrs

 

________ in.

________ in.

______ lbs/ft.

 

_________ ft.

________ hrs

Production

________ in.

________ in.

______ lbs/ft.

 

_________ ft.

________ hrs

Liner

________ in.

________ in.

______ lbs/ft.

 

_________ ft.

________ hrs

 

________ in.

________ in.

______ lbs/ft.

 

_________ ft.

________ hrs

 

8.



MUD CONTROL PROGRAM (See Subparagraph 8.2 of the Agreement)

Depth Interval

(ft)

 

 

 

 

From

To

Type Mud

Weight

(lbs./gal.)

Viscosity

(Secs)

Water Loss

(cc)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other mud specifications:

 

 

 

 

 

9.



INSURANCE

9.1



See Paragraph 13 of the Agreement.

9.2



Other Insurance: Operator agrees to purchase OEE insurance in an amount not less
than $____________ insuring the liabilities assumed by Operator.

10.



EQUIPMENT, MATERIALS AND SERVICES TO BE FURNISHED BY CONTRACTOR:

The machinery, equipment, tools, materials, supplies, instruments, services and
labor hereinafter listed, including any transportation required for such items,
shall be provided at the well location at the expense of Contractor unless
otherwise noted by this Bid Sheet.

 

 

10.1

Drilling Rig:

Complete drilling rig, designated by Contractor as its Rig No. __________, as
per the rig inventory attached hereto as Attachment I

10.2

Derrick timbers.

10.3

Normal strings of drill pipe and drill collars specified above.

10.4

Conventional drift indicator.

10.5

Circulating mud pits.

10.6

Necessary pipe racks and rigging up material.

10.7

Normal storage for mud and chemicals.





A-3-17

 

--------------------------------------------------------------------------------

 

 



 

 

10.8

Shale Shaker.

10.9

 

10.10

 

10.11

 

10.12

 

10.13

 

10.14

 

10.15

 

10.16

 

10.17

 

 

11.



EQUIPMENT, MATERIALS AND SERVICES TO BE FURNISHED BY OPERATOR:

The machinery, equipment, tools, materials, supplies, instruments, services and
labor hereinafter listed, including any transportation required for such items,
shall be provided at the well location at the expense of Operator unless
otherwise noted by this Bid Sheet.

 

 

11.1

Furnish and maintain adequate roadway and/or canal to location, right-of-way,
including rights-of-way for fuel and water lines, river crossings, highway
crossings, gates and cattle guards.

11.2

Stake location, clear and grade location, and provide turnaround, including
surfacing when necessary.

11.3

Test tanks with pipe and fittings.

11.4

Mud storage tanks with pipe and fittings.

11.5

Separator with pipe and fittings.

11.6

Labor to connect and disconnect mud tank, test tank, and separator.

11.7

Labor to disconnect and clean test tanks and separator.

11.8

Drilling mud, chemicals, lost circulation materials and other additives.

11.9

Pipe and connections for oil circulating lines.

11.10

Labor to lay, bury and recover oil circulating lines.

11.11

Drilling bits, reamers, reamer cutters, stabilizers and special tools.

11.12

Contract fishing tool services and tool rental.

11.13

Wire line core bits or heads, core barrels and wire line core catchers if
required.

11.14

Conventional core bits, core catchers and core barrels.

11.15

Diamond core barrel with head.

11.16

Cement and cementing service.

11.17

Electrical wireline logging services.

11.18

Directional, caliper, or other special services.

11.19

Gun or jet perforating services.

11.20

Explosives and shooting devices.

11.21

Formation testing, hydraulic fracturing, acidizing and other related services.

11.22

Equipment for drill stem testing.

11.23

Mud logging services.

11.24

Sidewall coring service.

11.25

Welding service for welding bottom joints of casing, guide shore, float shoe,
float collar and in connection with installing of well head equipment if
required.

11.26

Casing, tubing, liners, screen, float collars, guide and float shoes and
associated equipment.

11.27

Casing scratchers and centralizers.

 





A-3-18

 

--------------------------------------------------------------------------------

 

 



 

 

11.28

Well head connections and all equipment to be installed in or on well or on the
premises for use in connection with testing, completion and operation of well.

11.29

Special or added storage for mud and chemicals.

11.30

Casinghead, API series, to conform to that shown for the blowout preventers
specified in Attachment I hereto.

11.31

Blowout preventer testing packoff.

11.32

Casing Thread Protectors and Casing Lubricants.

11.33

H2 S training and equipment as necessary or as required by law.

11.34

Third party BOP testing

11.35

 

11.36

 

11.37

 

11.38

 

11.39

 

11.40

 

11.41

 

 

12.



EQUIPMENT, MATERIALS AND SERVICES TO BE FURNISHED BY DESIGNATED PARTY:

The machinery, equipment, tools, materials, supplies, instruments, services and
labor listed as the following numbered items, including any transportation
required for such items unless otherwise specified, shall be provided at the
well location and at the expense of the party hereto as designated by an X mark
in the appropriate column.

 

 

 

 

 

 

 

To Be Provided By and
At The Expense Of

 

 

 

 

 

 

Operator

Contractor

12.1

Cellar and runaways

 

 

12.2

Fuel (located at _______________)

 

 

12.3

Fuel Lines (length _______________)

 

 

12.4

Water at source, including required permits

 

 

12.5

Water well, including required permits

 

 

12.6

Water lines, including required permits

 

 

12.7

Water storage tanks ______________ capacity

 

 

12.8

Labor to operate water well or water pump

 

 

12.9

Maintenance of water well, if required

 

 

12.10

Water Pump

 

 

12.11

Fuel for water pump

 

 

12.12

Mats for engines and boilers, or motors and mud pumps

 

 

12.13

Transportation of Contractor’s property:

 

 

 

Move in

 

 

 

Move out

 

 

12.14

Materials for “boxing in” rig and derrick

 

 

12.15

Special strings of drill pipe and drill collars as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 





A-3-19

 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

Operator

Contractor

12.16

Kelly joints, subs, elevators, tongs and slips for use

 

 

 

with special drill pipe

 

 

12.17

Drill pipe protectors for Kelly joint and each joint

 

 

 

of drill pipe running inside of Surface Casing as required,

 

 

 

for use with normal strings of drill pipe

 

 

12.18

Drill pipe protectors for Kelly joint and drill pipe running

 

 

 

inside of Protection Casing

 

 

12.19

Rate of penetration recording device

 

 

12.20

Extra labor for running and cementing casing (Casing crews)

 

 

12.21

Casing tools

 

 

12.22

Power casing tongs

 

 

12.23

Laydown and pickup machine

 

 

12.24

Tubing tools

 

 

12.25

Power tubing tong

 

 

12.26

Crew Boats, Number ___________

N/A

N/A

12.27

Service Barge

N/A

N/A

12.28

Service Tug Boat

N/A

N/A

12.29

Rat Hole

 

 

12.30

Mouse Hole

 

 

12.31

Reserve Pits

 

 

12.32

Upper Kelly Cock

 

 

12.33

Lower Kelly Valve

 

 

12.34

Drill Pipe Safety Valve

 

 

12.35

Inside Blowout Preventer

 

 

12.36

Drilling hole for or driving for conductor pipe

 

 

12.37

Charges, cost of bonds for public roads

 

 

12.38

Cost of all labor and material to clean rig after use of oil base mud

 

 

12.39

Portable Toilet

 

 

12.40

Trash Receptacle

 

 

12.41

Linear Motion Shale Shaker

 

 

12.42

Shale Shaker Screens

 

 

12.43

Mud Cleaner

 

 

12.44

Mud/Gas Separator

 

 

12.45

Desander

 

 

12.46

Desilter

 

 

12.47

Degasser

 

 

12.48

Centrifuge

 

 

12.49

Rotating Head

 

 

12.50

Rotating Head Rubbers

 

 

12.51

Hydraulic Adjustable Choke

 

 

12.52

Pit Volume Totalizer

 

 

12.53

Communications, type _____________

 

 

12.54

Forklift, capacity _____________

 

 

 





A-3-20

 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

Operator

Contractor

12.55

Corrosion inhibitor for protecting drill string

 

 

12.56

 

 

 

12.57

 

 

 

12.58

 

 

 

 

13.



OTHER PROVISIONS:

(a)



Contractor will provide a SPCC Plan for the rig prior to spud.

(b)



Contractor shall furnish initial tested annular preventer element. If the
element is damaged due to destructive elements introduced to the mud, stripping,
or excessive testing, the Operator agrees to furnish a new element.

(c)



Chemical additives to the mud for preventing oxidation of the drill string and
hydrogen sulfide scavenging chemicals to treat the mud or drilling fluid as
necessary to remove all traces of H2S and to control oxygen corrosion to levels
not exceeding 1.5 pounds per square foot per year as determined by corrosion
ring tests to be furnished by the Operator.

(d)



Rig will be released from Daywork Rates when the rig is cleaned sufficiently to
be ready for mobilization.

(e)



Extra cost to rig up for drilling with oil base mud shall be at Operator’s
expense.

(f)



Operator to reimburse Contractor for drill crew and rig superintendent clothing
allowance of $20.00 per man per day when oil base mud, KCL or Calcium Chloride
water is in use.

(g)



Initial inspection of all drill pipe, drill collars, kelly, kelly joints,
valves, subs and HWDP shall be at Contractor’s expense. All repairs,
replacements and hauling for repairs will be at Contractor’s expense. This
inspection will be performed prior to spud of the initial well and a copy will
be supplied to the Operator prior to spud of the initial well. (The inspection
will be to T.H. Hill, DS1, Category 3 or its equivalent.)

(h)



Subsequent inspections (including the inspection at the end of the job) of all
drill pipe, drill collars, kelly, kelly joints, valves, subs and HWDP shall be
at the Operator’s expense. All repairs, replacements and hauling for repairs
will be at Operator’s expense. (The inspection will be to T.H. Hill, DS1,
Category 3 or its equivalent.)

(i)



Operator shall furnish all screens for Shakers.

(j)



Operator shall furnish all potable water for Operator and Contractor personnel.

(k)



Operator shall furnish sanitation facilities for Contractor personnel.

(l)



Operator, Operator’s representatives and Operator’s subcontractors shall support
Contractor’s safety policies and procedures in general and in particular, will
comply with all Contractor’s personal protective equipment requirements.

(m)



Operator shall test BOP equipment at intervals as specified in federal, state or
local regulations, API Recommended Practice or every twenty-one (21) days
whichever interval is more stringent. All testing will be performed by an
independent testing company provided and paid for by Operator.

(n)



Contractor will furnish one or two boilers and or hot air heaters. Operator will
furnish the fuel for these units and pay Contractor $750.00 per day per unit
when fired, regardless of the hours operated per day.





A-3-21

 

--------------------------------------------------------------------------------

 

 



(o)



For periods of delay during rig moves, caused by circumstances beyond
Contractor’s control, including, but not limited to, inclement weather, lack of
availability of roads, location, transportation equipment or permits, Operator
shall pay Contractor a delay rate of $_______________ per day. Repairs to
drilling equipment which delay the rig move shall not be considered as delays
beyond Contractor’s control.





A-3-22

 

--------------------------------------------------------------------------------

 

 



14.



ACCEPTANCE OF BID SHEET:

The foregoing Bid Sheet is agreed to and accepted by Operator this _____ day of
______________, 20__

 

 

 

Operator:

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title

 

 

 

The foregoing Bid Sheet is accepted by undersigned as Contractor this ____ day
of ____________, 20 ___, which is the effective date of this Bid Sheet, subject
to rig availability, and subject to all of its terms and provisions, with the
understanding that unless said Bid Sheet is thus executed by Operator within
_______ days of the above date, Contractor shall be in no manner bound by its
signature thereto.

 

 

 

Contractor: Nabors Drilling USA, LP

 

By: NDUSA Holdings Corp., its General Partner

 

By

                                                                                 

 

Name:

                                                                                 

 

Title:

                                                                                 

 

 





A-3-23

 

--------------------------------------------------------------------------------

 

 



ATTACHMENT I TO EXHIBIT A
CONTRACTOR’S RIG INVENTORY





A-3-24

 

--------------------------------------------------------------------------------

 

 



ATTACHED TO AND MADE A PART OF THAT CERTAIN MASTER DRILLING AGREEMENT BY AND
BETWEEN NFR ENERGY LLC.. AND NABORS DRILLING USA, LP DATED DECEMBER 14, 2012

EXHIBIT “B”
(See Subparagraph 8.3)

The following clauses, when required by law, are incorporated in the Agreement
by reference as if fully set out:

(1)



The Equal Opportunity Clause prescribed in 41 CFR 60-1.4.

(2)



The Affirmative Action Clause prescribed in 41 CFR 60-250.4 regarding veterans
and veterans of the Vietnam era.

(3)



The Affirmative Action Clause for handicapped workers prescribed in 41 CFR
60-741.4.

(4)



The Certification of Compliance With Environmental Laws prescribed in 40 CFR
15.20.

 

 

A-3-25

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-1

 

 

--------------------------------------------------------------------------------

 

 

NOTE: This form contract is a suggested guide only and use of this form or any
variation thereof shall be at the sole discretion and risk of the user
parties.  Users of the form contract or any portion or variation thereof are
encouraged to seek the advice of counsel to ensure that their contract reflects
the complete agreement of the parties and applicable law.  The International
Association of Drilling Contractors disclaims any liability whatsoever for loss
or damages which may result from use of the form contract or portions or
variations thereof. Computer generated form, reproduced under license from IADC.

 

Picture 83 [sogc-20141231ex1047e4e1eg002.jpg]

 

Revised April, 2003

INTERNATIONAL ASSOCIATION OF DRILLING CONTRACTORS
DRILLING BID PROPOSAL
AND
DAYWORK DRILLING CONTRACT – U.S.

 

 

 

Contractor’s Reference No. T9590

 

 

 

 

 

TO:

NABORS DRILLING USA, LP

 

 

 

 

 

Please submit bid on this drilling contract form for performing the work
outlined below, upon the terms and for the consideration set forth, with the
understanding that if the bid is accepted by
                                                                                                                  
this instrument will constitute a Contract between us.  Your bid should be
mailed or delivered not later than            P.M. on           , 20           ,
to the following address:
                                                                                                                                                                                                                                                                                                                             

 

 

THIS CONTRACT CONTAINS PROVISIONS RELATING TO INDEMNITY,
RELEASE OF LIABILITY, AND ALLOCATION OF RISK–

SEE PARAGRAPHS 4.9, 6.3(c), 10, 12, AND 14

 

This Contract is made and entered into on the date hereinafter set forth by and
between the parties herein designated as “Operator” and “Contractor.”

 

 

 

OPERATOR:

NFR Energy LLC

Address:

1415 Louisiana, Suite 1600

 

Houston, Texas 77002

CONTRACTOR:

NABORS DRILLING USA, LP

Address:

515 W, Greens Road, Suite 1000

 

Houston, Texas 77067

 

IN CONSIDERATION of the mutual promises, conditions and agreements herein
contained and the specifications and special provisions set forth in Exhibit “A”
and Exhibit “B” attached hereto and made a part hereof (the “Contract”),
Operator engages Contractor as an independent contractor to drill the
hereinafter designated well or wells in search of oil or gas on a Daywork Basis.

 

For purposes hereof, the term “Daywork” or “Daywork Basis” means contractor
shall furnish equipment, labor, and perform services as herein provided, for a
specified sum per day under the direction, supervision and control of Operator
(inclusive of any employee, agent, consultant or subcontractor engaged by
Operator to direct drilling operations). When operating on a Daywork Basis,
Contractor shall be fully paid at the applicable rates of payment and assumes
only the obligations and liabilities stated herein. Except for such obligations
and liabilities specifically assumed by Contractor, Operator shall be solely
responsible and assumes liability for all consequences of operations by both
parties while on a Daywork Basis, including results and all other risks or
liabilities incurred in or incident to such operations.

 

1.



LOCATION OF WELL: First well:

 

 

 

 

 

 

 

Well Name and Number:

Name to be advised by Operator

Parish/County:

    TBA    

State:

     Texas      

Field Name:

 

Well location and land description:

To be advised by Operator

 

1.1 Additional Well Locations or Areas:

As required by Operator in Texas during the Primary Contract Term.

 

Locations described above are for well and Contract identification only and
Contractor assumes no liability whatsoever for a proper survey or location stake
on Operator’s lease.

 

2.



COMMENCEMENT DATE:

 

Contractor agrees to use reasonable efforts to commence operations for the
drilling of the well by the           day of            , 20     ,  or as soon
as the rig and crews are assembled.  If Operator does not provide a sound
location to accept Contractor’s rig as soon as the rig and crews are assembled,
Operator shall pay Contractor the Standby Time Rate from such date until the
location is ready.

 

3.



DEPTH:

 

3.1 Well Depth: The well(s) shall be drilled to a depth of approximately TBA
Feet, or to the                                                       formation,
whichever is deeper, but the Contractor shall not be required hereunder to drill
said well(s) below a maximum depth of  **  feet, unless Contractor and Operator
mutually agree to drill to a greater dept.  ** Not to exceed capacity of rig as
described on the rig as described on the rig inventory attached herein.

 

4.



DAYWORK RATES:

 

Contractor shall be paid at the following rates for the work performed
hereunder.

 

4.1 Mobilization: Operator shall pay Contractor a mobilization fee of $ 
           or a mobilization day rate of $ 22,100* per day. This sum shall be
due and payable in full at the time the rig is rigged up or positioned at the
well site ready to spud. Mobilization shall include:

Move-in and rig up on the new well site.

 

*Plus actual costs of trucks, cranes and permits and $4,500 (lump sum per move)
for man-lifts, light towers and string up services.

 

4.2 Demobilization: Operator shall pay Contractor a demobilization fee of $ 
            or a demobilization day rate during tear down of $ 22,100* per day,
provided however that no demobilization fee shall be payable if the Contract is
terminated due to the total loss or destruction of the rig. Demobilization shall
include: Rig down and remove rig from the final well location and, if
applicable, move the rig to the nearest suitable stack out location.

 

*Plus actual costs of trucks, cranes and permits and $4,500 (lump sum per move)
for man-lifts, light towers and string up services.

 

4.3 Moving Rate: During the time the rig is in transit to or from a drill site,
or between drill sites, commencing on Rig Release, Operator: shall
pay          per twenty-four (24) hour day. *Plus actual costs of trucks,
crances and permits and $4,500 (lump sum per move) for Contractor a sum of $
22,100* man-lifts, light towers and string up/string down services.

 

4.4 Operating Day Rate: For work performed per twenty-four (24) hour day with
Five (5) man crew the operating day rate shall be:

 

 

 

 

 

 

 

 

 

 

 

Depth intervals

 

 

 

 

 

From

 

To

 

Without Drill Pipe

 

With Drill Pipe

 

0

    

Rig Release

    

$

26,000

 Per day    

$

26,000

Per day 

 

 

 

 

$

 

 Per day    

$

 

Per day 

 

 

 

 

$

 

 Per day    

$

 

Per day 

 

Using Operator’s drill pipe $26,000 per day.

 

The rate will begin when the drilling unit is rigged up at the drilling
location, or positioned over the location during marine work, and ready to
commence operations; and will cease when the rig is ready to be moved off the
location.

 

(U.S. Daywork Contract – Page 1)

Form provided by Forms On-A-Disk

Picture 82 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 l  FormsOnADisk.com

 





B-1-1

--------------------------------------------------------------------------------

 

 



Revised April 2003

 

If under the above column “With Drill Pipe” no rates are specified, the rate per
twenty-four hour day when drill pipe is in use shall be the applicable rate
specified in the column “Without Drill Pipe” plus compensation for any drill
pipe actually used at the rates specified below, computed on the basis of the
maximum drill pipe in use at any time during each twenty-four hour day.

 

DRILL PIPE RATE PER 24-HOUR DAY

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

    

    

    

    

    

Directional or

    

    

    

    

    

 

 

Straight Hole

 

 

Size

 

Grade

 

Uncontrollable Deviated Hole

 

 

Size

 

Grade

 

$

N/A

per ft.

 

 

 

 

 

$

N/A

per ft.

 

 

 

 

 

$

N/A

per ft.

 

 

 

 

 

$

N/A

per ft.

 

 

 

 

 

$

N/A

per ft.

 

 

 

 

 

$

N/A

per ft.

 

 

 

 

 

 

Directional or uncontrolled deviated hole will be deemed to exist when deviation
exceeds              degrees or when the change of angle exceeds             
degrees per one hundred feet.

 

Drill pipe shall be considered in use not only when in actual use but also while
it is being picked up or laid down. When drill pipe is standing in the derrick,
it shall not be considered in use, provided, however, that if Contractor
furnishes special strings of drill pipe, drill collars, and handling tools as
provided for in Exhibit “A”, the same shall be considered in use at all times
when on location or until released by Operator. In no event shall fractions of
an hour be considered in computing the amount of time drill pipe is in use but
such time shall be computed to the nearest hour, with thirty minutes or more
being considered a full hour and less than thirty minutes not to be counted.

 

4.5 Repair Time: In the event it is necessary to shut down Contractor’s rig for
repairs, excluding routine rig servicing, Contractor shall be allowed
compensation at the applicable rate for such shut down time up to a maximum of
four (4) hours for any one rig repair job, but not to exceed twenty-four (24)
hours of such compensation for any calendar month. Thereafter, Contractor shall
be compensated at a rate of $Zero (0)/ per twenty-four (24) hour day. Routine
rig servicing shall include, but not be limited to, cutting and slipping
drilling line, changing pump or swivel expendables, testing BOP equipment,
lubricating rig, and normal rig and top drive maintenance. When two (2) mud
pumps are required to be used simultaneously, the time spend changing expendable
pump parts shall not considered downtime.

 

4.6 Standby Time Rate:  $100% of the Operating Day Rate/per twenty-four (24)
day. Standby time shall be defined to include time when the rig is shut down
although in readiness to begin or resume operations but Contractor is waiting on
orders of Operator or on materials, services or other items to be furnished by
Operator.

 

4.7 Drilling Fluid Rates: When drilling fluids of a type and characteristic that
increases Contractor’s cost of performance hereunder, including but not limited
to oil-based mud or potassium chloride, are in use, Operator shall pay
Contractor in additional to the operating rate specified above:

 

(a)



$20 per man per day for Contractor’s rig-site personnel.

(b)



$110 per day additional operating rate; and

(c)



Cost of all labor, material and services plus twenty-four (24) hours operating
rate to clean rig and related equipment.

 

4.8 Force Majeure Rate: $100% of the Operating Day Rate/per twenty-four (24)
hour day for any continuous period that normal operations are suspended or
cannot be carried on due to conditions of Force Majeure as defined in Paragraph
17 hereof. It is, however, understood that subject to Subparagraph 6.3 below,
Operator can release the rig in accordance with Operator’s right to direct
stoppage of the work, effective when conditions will permit the rig to be moved
from the location.

 

4.9 Reimbursable Costs: Operator shall reimburse Contractor for the costs of
material, equipment, work or services which are to be furnished by Operator as
provided for herein but which for convenience are actually furnished by
Contractor at Operator’s request, plus ten (10) percent for such cost of
handling. When, at operator’s request and with Contractor’s agreement, the
Contractor furnishes or subcontracts for certain items or services which
Operator is required herein to provide, for purposes of the indemnity and
release provisions of this Contract, said items or services shall be deemed to
be Operator furnished items or services. Any subcontractors so hired shall be
deemed to be Operator’s contractor, and Operator shall not be relieved of any of
its liabilities in connection therewith. Notwithstanding the foregoing,
Contractor shall not be obliged to purchase any items on behalf of Operator.

 

4.10 Revision in Rates: The rates and/or payments herein set forth due to
Contractor from Operator shall be revised to reflect the change in costs if the
costs of any of the items hereinafter listed shall vary by more than zero (0)
percent from the costs thereof on the date of this Contract or by the same
percent after the date of any revision pursuant to the Subparagraph:

 

 

 

(a)

Labor costs, including all benefits, of Contractor’s personnel;

(b)

Contractor’s cost of insurance premiums;

(c)(b)

Contractor’s cost of fuel, including all taxes and fees; the cost per gallon/MCF
being $N/A; Operator shall provide all fuel.

(d)(c)

Contractor’s cost of catering, when applicable;

(e)(d)

If Operator requires Contractor to increase or decrease the number of
Contractor’s personnel;

(f)(e)

Contractor’s cost of spare parts and supplies with the understanding that such
spare parts and supplies constitute fifteen (15) percent of the operating rate
and that the parties shall use the U.S. Bureau of Labor Statistics Oil Field and
Gas Field Drilling Machinery Producer Price Index (Series ID WPU119102) to
determine to what extent a price variance has occurred in said spare parts and
supplies;

(g)(f)

If there is any change in legislation or regulations in the area in which
Contractor is working or other unforeseen, unusual event that alters
Contractor’s financial burden

 

5.



TIME OF PAYMENT

 

Payment is due by Operator to Contractor as follows:

 

5.1 Payment for mobilization, drilling and other work performed at applicable
rates, and all other applicable charges shall be due, upon presentation of
invoice therefor, upon completion of mobilization, demobilization, rig release
or at the end of the month in which such work was performed or other charges are
incurred, whichever shall first occur. All invoices may be mailed to Operator at
the address hereinabove shown, unless Operator does hereby designate that such
invoices shall be mailed as follows:                                   

 

5.2 Disputed Invoices and Late Payment: Operator shall pay all invoices within
thirty (30) days after receipt except that if Operator disputes an invoice or
any part thereof, Operator shall, within fifteen days after receipt of the
invoice, notify Contractor of the item disputed, specifying the reason therefor,
and payment of the disputed item may be withheld until settlement of the
dispute, but timely payment shall be made of any undisputed portion. Any sums
(including amounts ultimately paid with respect to a disputed invoice) not paid
within the above specified days shall bear interest at the rate of 1 ½ percent
or the maximum legal rate, whichever is less, per month from the due date until
paid. If Operator does not pay undisputed items within the above stated time,
Contractor may suspend operations or terminate this Contract as specified under
Subparagraph 6.3.

 

6.



TERM:

 

6.1Duration of Contract: This Contract shall remain in full force and effect
until drilling operations are completed on the well or wells specified in
Paragraph 1 above, or for a term of nine hundred ten (910) days, commencing on
the date specified in Paragraph 2 above (the “Primary Contract Term”). In the
event a well is in progress at the end of the Primary Contract Term, this
Contract shall automatically extend to permit the completion of operations for
the well in progress.

 

6.2Extension of Term: Operator may extend the term of this Contract for
              well(s) or for a period of                               by giving
notice to Contractor at least             days prior to completion of the well
then being drilled or by Not used.

 

6.3Early Termination:

 

(a)By Either Party: Upon giving of written notice, either party may terminate
this Contract when total loss or destruction of the rig, or a major breakdown
with indefinite repair time necessitate stopping operations hereunder.

 

(U.S. Daywork Contract – Page 2)

Form provided by Forms On-A-Disk

Picture 81 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 l  FormsOnADisk.com

 





B-1-2

--------------------------------------------------------------------------------

 

 



Revised April 2003

 

(b)By Operator: Notwithstanding the provisions of Paragraph 3 with respect to
the depth to be drilled. Operator shall have the right to direct the stoppage of
the work to be performed by Contractor hereunder at any time prior to reaching
the specified depth, and even though Contractor has made no default hereunder.
In such event, Operator shall reimburse Contractor as set forth in Subparagraph
6.4 hereof.

 

(c)By Contractor: Notwithstanding the provisions of Paragraph 3 with respect to
the depth to be drilled, in the event Operator shall become insolvent, or be
adjudicated a bankrupt, or file, by way of petition or answer, a debtor’s
petition or other pleading seeking adjustment of Operator’s debts, under any
bankruptcy or debtor’s relief laws now or hereafter prevailing, or if any such
be filed against Operator, or in case a receiver be appointed of Operator or
Operator’s property, or any part thereof, or Operator’s affairs be placed in the
hands of a Creditor’s Committee, or, following three business days prior written
notice to Operator if Operator does not pay Contractor within the time specified
in Subparagraph 5.2 all undisputed items due and owing. Contractor may, at its
option, (1) elect to terminate further performance of any work under this
Contract and Contractor’s right to compensation shall be as set forth
Subparagraph 6.4 hereof, or (2) suspend operations until payment is made by
Operator in which event the standby time rate contained in Subparagraph 4.6
shall apply until payment is made by Operator and operations are resumed. In
addition to Contractor’s rights to suspend operations or terminate performance
under this Paragraph, Operator hereby expressly agrees to protect, defend and
indemnify Contractor from and against any claims, demands and causes of action,
including all costs of defense, in favor of Operator, Operator’s co-venturers,
co-lessees and joint owners, or any other parties arising out of any drilling
commitments or obligations contained in any lease, farmout agreement or other
agreement, which may be affected by such suspension of operations or termination
of performance hereunder.

 

6.4Early Termination Compensation: See Special Provisions Sub-paragraph 27.4

 

       (a) Prior to Commencement: In the event Operator terminates this Contract
prior to commencement of operations hereunder, Operator shall pay Contractor as
liquidated damages and not as a penalty a sum equal to the standby time rate
(Subparagraph 4.6) for a period of             days or a lump sum of $
                   

       (b) Prior to Spudding: If such termination occurs after commencement of
operations but prior to the spudding of the well, Operator shall pay to
Contractor the sum of the following: (1) all expenses reasonably and necessarily
incurred and to be incurred by Contractor by reason of the Contract and by
reason of the premature terminaton of the work, including the expense of
drilling or other crew members and supervision directly assigned to the rig; (2)
ten percent (10%) of the amount of such reimbursable expenses; and (3) a sum
calculated at the standby time rate for all time from the date upon which
Contractor commences any operations hereunder down to such date subsequent to
the date of termination as will afford Contractor reasonable time to dismantle
its rig and equipment provided, however, if this Contract is for a term of more
than one well or for a period of time, Operator shall pay Contractor. In
addition to the above, the Force Majeure Rate, less any unnecessary labor, from
that date subsequent to termination upon which Contractor completes dismantling
its rig and equipment until the end of the term or
                                                                                                                                                                                             

 

 

 

(c) Subsequent to spudding: if such termination occurs after the spudding of the
well, Operator shall pay Contractor (1) the amount for all applicable rates and
all other charges and reimbursements due to Contractor; but in no event shall
such sum, exclusive of reimbursements due, be less than would have been earned
for                 day at the applicable rate “Without Drill Pipe” and the
actual amount due for drill pipe used in accordance with the above rates; or (2)
at the election of Contractor and in lieu of the foregoing, Operator shall pay
Contractor for all expense reasonably and necessarily incurred and to be
incurred by reason of this Contract and by reason of such premature termination
plus a lump sum of $                provided however, if this Contract is for a
term of more than one well or for a period of time, Operator shall pay
Contractor, in addition to the above, the Force Majeure Rate less any
unnecessary labor from the date of termination until the end of the term or
                                                                                                                                                                                       

 

 

 

7.



CASING PROGRAM

Operator shall have the right to designate the points at which casing will be
set and the manner of setting, cementing and testing. Operator may modify the
casing program, however, any such modification which materially increases
Contractor’s hazards or costs can only be made by mutual consent of Operator and
Contractor and upon agreement as to the additional compensation to be paid
Contractor as a result thereof.

 

8.



DRILLING METHODS AND PRACTICES:

 

8.1Contractor shall maintain well control equipment in good condition at all
times and shall use all reasonable means to prevent and control fires and
blowouts and to protect the hole.

 

8.2Subject to the terms hereof, and at Operator’s cost, at all times during the
drilling of the well, Operator shall have the right to control the mud program,
and the drilling fluid must be of a type and have characteristics and be
maintained by Contraction iaccordance with the specifications shown in Exhibit
“A”.

 

8.3Each party hereto agrees to comply with all laws, rules, and regulations of
any federal, state or local governmental authority which are now or may become
applicable to that party’s operations covered by or arising out of the
performance of this Contract. When required by law, the terms of Exhibit “B”
shall apply to this Contract. In the event any provision of this Contract is
inconsistent with or contrary to any applicable federal, state or local law,
rule or regulation, said provision shall be deemed to be modified to the extent
required to comply with said law, rule or regulation, and so modified said
provision and this Contract shall continue in full force and effect.

 

8.4Contractor shall keep and furnish to Operator an accurate record of the work
performed and formations drilled on the IADC-API Daily Drilling Report Form or
other form acceptable to Operator. A legible copy of said form shall be
furnished by Contractor to Operator in both hard copy and electronic form.

 

8.5If requested by Operator, Contractor shall furnish Operator with a copy of
delivery tickets covering any material or supplies provided by Operator and
received by Contractor.

 

9.



INGRESS, ENGRESS, AND LOCATION:

 

Operator hereby assigns to Contractor all necessary rights of ingress and egress
with respect to the tract on which the well is to be located for the performance
by Contractor of all work contemplated by this Contract. Should Contractor be
denied free access to the location for any reason not reasonably within
Contractor’s control, any time lost by Contractor as a result of such denial
shall be paid for at the standby time rate. Operator agrees at all times to
maintain the road and location in such a condition that will allow free access
and movement to and from the drilling site in nan ordinarily equipped highway
type vehicle. If Contractor is required to use bulldozers, tractors, four-wheel
drive vehicles, or any other specialized transportation equipment for the
movement of necessary personnel, machinery, or equipment over access roads or on
the drilling location, Operator shall furnish the same at its expense and
without cost to Contractor. The actual cost of repairs to any transportation
equipment furnished by Contractor or its personnel damaged as a result of
improperly maintained access roads or location will be charged to Operator.
Operator shall reimburse Contractor for all amounts reasonably expended by
Contractor for repairs and/or reinforcement of roads, bridges and related or
similar facilities (public and private) required as a direct result of a rig
move pursuant to performance hereunder. Operator shall be responsible for any
costs associated with leveling the rig because of location settling.

 

10.



SOUND LOCATION:

 

Operator shall prepare a sound location adequate in size and capable of properly
supporting the drilling rig, and shall be responsible for a casing and cementing

 

(U.S. Daywork Contract – Page 3)

Form provided by Forms On-A-Disk

Picture 80 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 l  FormsOnADisk.com

 





B-1-3

--------------------------------------------------------------------------------

 

 



Revised April 2003

 

program adequate to prevent soil and subsoil wash out. It is recognized that
Operator has superior knowledge of the location and access routes to the
location, and must advise Contractor of any subsurface conditions, or
obstructions (including, but not limited to, mines, caverns, sink holes,
streams, pipelines, power lines and communication lines) which Contractor might
encounter while en route to the location or during operations hereunder. In the
event subsurface conditions cause a cratering or shifting of the location
surface, or if seabed conditions prove unsatisfactory to properly support the
rig during marine operations hereunder, and loss or damage to the rig or its
associated equipment results therefrom, Operator shall, without regard to other
provisions of this Contract, including Subparagraph 14.1 hereof, reimburse
Contractor to the extent not covered by Contractor’s insurance and not to exceed
$1,000,000 per occurrence, for all such loss or damage including removal of
debris and payment of Force Majeure Rate during repair and/or demobilization if
applicable.

 

11.



EQUIPMENT CAPACITY:

 

Operations shall not be attempted under any conditions which exceed the capacity
of the equipment specified to be used hereunder or where canal or water depths
are in excess of                                  feet. Without prejudice to the
provisions of Paragraph 14 hereunder, Contractor shall have the right to make
the final decision as to when an operation or attempted operation would exceed
the capacity of specified equipment.

 

12.



TERMINATION OF LOCATION LIABILITY:

 

When Contractor has concluded operations at the well location, Operator shall
thereafter be liable for damage to property, personal injury or death of any
person which occurs as a result of conditions of the location and Contractor
shall be relieves of such liability; provided, however, if Contractor shall
subsequently reenter upon the location for any reason, including removal of the
rig, any term of the Contract relating to such reentry activity shall become
applicable during such period.

 

13.



INSURANCE:

 

During the life of the Contract, Contractor shall at Contractor’s expense
maintain, with an insurance company or companies authorized to do business in
the state where the work is to be performed or through a self-insurance program,
insurance coverages of the kind and in the amount set forth in Exhibit “A”,
insuring the liabilities specifically assumed by Contractor in Paragraph 14 of
this Contract. Contractor shall procure from the company or companies writing
said insurance a certificate or certificates that said insurance is in full
force and effect and that the same shall not be canceled or materially changed
without ten (10) days prior written notice to Operator. For liabilities assumed
hereunder by Contractor, its insurance shall be endorsed to provide that the
underwriters waive their right of subrogation against Operator. Operator will,
as well, cause its insurer to waive subrogation against Contractor for liability
it assumes and shall maintain, at Operator's expense, or shall self insure,
insurance coverage as set forth in Exhibit “A” of the same kind and in the same
amount as is required of Contractor, insuring the liabilities specifically
assumed by Operator in Paragraph 14 of this Contract. Operator shall procure
from the company or companies writing said insurance a certificate or
certificates that said insurance is in full force and effect and that the same
shall not be canceled or materially changed without ten (10) days prior written
notice to Contractor. Operator and Contractor shall cause their respective
underwriters to name the other additionally insured but only to the extend of
the indemnification obligations assumed herein.

 

14.



RESPONSIBILITY FOR LOSS OR DAMAGE, INDEMNITY, RELEASE OF LIABILITY AND
ALLOCATION OF RISK:

 

14.1Contractor’s Surface Equipment: Contractor shall assume liability at all
times for damage to or destruction of Contractor’s surface equipment, regardless
of when or how such damage or destruction occurs, and Contractor shall release
Operator of any liability for any such loss, except loss or damage under the
provisions of Paragraph 10 or Subparagraph 14.3.

 

14.2Contractor’s In-Hole Equipment: Operator shall assume liability at all times
for damage to or destruction of Contractor’s surface equipment, including, but
not limited to, drill pipe, drill collars, and tool joints, and Operator shall
reimburse Contractor for the value of any such loss or damage; the value to be
determined by agreement between Contractor and Operator as current repair costs
or 100 percent of current new replacement cost of such equipment delivered to
the well site.

 

14.3Contractor’s Equipment – Environmental Loss or Damage:  Notwithstanding the
provisions of Subparagraph 14.1 above, Operator shall assume liability at all
times for damage to our destruction of Contractor’s equipment resulting from the
presence of H2S2  CO2  or other corrosive elements that enter the drilling
fluids from subsurface formations or the use of corrosive, destructive or
abrasive additives in the drilling fluids.

 

14.4Operator’s Equipment: Operator shall assume liability at all times for
damage to or destruction of Operator’s or its co-venturers’, co-lessees’ or
joint owners’ equipment, including, but not limited to, casing, tubing, well
head equipment, platform if applicable, regardless of when or how such damage or
destruction occurs, and Operator shall release Contractor of any liability for
any such loss or damage.

 

14.5The Hole: In the event the hole should be lost or damaged, Operator shall be
solely responsible for such damage to or loss of the hole, including the casing
therein. Operator shall release Contractor and its suppliers, Contractor and its
suppliers, contractors and subcontractors of any tier of any liability for
damage to or loss of the hole, and shall protect, defend and Indemnify
Contractor and its suppliers, contractors and subcontractors of any tier from
against and all claims, liability, and expense relating to such damage to or
loss of the hole.

 

14.6Underground Damage: Operator shall release Contractor and its suppliers,
contractors and subcontractors of any tier of any liability for, and shall
protect, defend and indemnify Contractor and its suppliers, contractors and
subcontractors of any tier from and against any and all claims, liability, and
expense resulting from operations under this Contract on account of injury to,
destruction of, or loss or impairment of any property right in or to all, gas,
or other mineral substance or water, if at the time of the act or omission
causing such injury, destruction, loss, or impairment, said substance had not
been reduced to physical possession above the surface of the earth, and for any
loss or damage to any formation, strata, or reservoir beneath the surface of the
earth.

 

14.7Inspection of Materials Furnished by Operator: Contractor agrees to visually
inspect all materials furnished by Operator before using same and to notify
Operator of any apparent defects therein, Contractor shall not be liable for any
loss or damage resulting from the use of materials furnished by Operator, and
Operator shall release Contractor from, and shall protect, defend and indemnify
Contractor from and against, any such liability.

 

14.8Contractor’s Indemnification of Operator: Contractor shall release Operator
of any liability for, and shall protect, defend and indemnify Operator from and
against all claims, demands, and causes of action of every kind and character,
without limit and without regard to the cause or causes thereof or the
negligence of any party or parties, arising in connection herewith in favor of
Contractor’s employees or Contractor’s subcontractors of any tier (Inclusive of
any agent or consultant engaged by Contractor) or their employees, or
Contractor’s Invitees, on account of bodily injury, death or damage to property.
Contractor’s indemnify under this Paragraph shall be without regard to and
without any right to contribution from any insurance maintained by Operator
pursuant to Paragraph 13. If it is judicially determined that the monetary
limits of insurance required hereunder or of the indemnities voluntarily assumed
under Subparagraph 14.8 (which Contractor and Operator hereby agree will be
supported either by available liability Insurance, under which the insurer has
no right of subrogation against the indemnities, or voluntarily self-insured, in
part or whole) exceed the maximum limits permitted under applicable law, it is
agreed that said insurance requirements or Indemnities shall automatically be
amended to conform to the maximum monetary limits permitted under such law.

 

14.9Operator’s Indemnification of Contractor: Operator shall release Contractor
of any liability for, and shall protect, defend and Indemnify Contractor from
and against all claims, demands, and causes of action of every kind of
character, without limit and without regard to the cause or causes thereof or
the negligence of any

 

 

 

(U.S. Daywork Contract – Page 4)

Form provided by Forms On-A-Disk

Picture 79 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 l  FormsOnADisk.com

 





B-1-4

--------------------------------------------------------------------------------

 

 



Revised April 2003

 

party or parties, arising in connection herewith in favor of Operator’s
employees or Operator’s contractors of any tier (inclusive of any agent,
consultant or subcontractor engaged by Operator) or their employees, or
Operator’s Invitees, other than those parties identified in Subparagraph 14.8 on
account of bodily injury, death or damage to property. Operator’s idemnty under
this Paragraph shall be without regard to and without any right to contribution
from any insurance maintained by Contractor pursuant to Paragraph 13. If it is
judicially determined that the monetary limits if insurance required hereunder
or of the Indemnities voluntarily assumed under Subparagraph 14.9 (which
Contractor and Operator hereby agree will be supported either by available
liability Insurance, under which the insurer has no right of subrogation against
the indemnities, or voluntarily self-insured, in part or whole) exceed the
maximum limits permitted under applicable law, it is agreed that said insurance
requirements or indemnities shall automatically be amended to conform to the
maximum monetary limits permitted under such law.

 

14.10 Liability for Wild Well: Operator shall be liable for the cost regaining
control of any wild well, as well as for cost of removal of any debris and cost
of property remediation and restoration, and Operator shall release, protect,
defend and indemnify Contractor and its suppliers, contractors and
subcontractors of any tier from and against any liability for such cost.

 

14.11 Pollution or Contamination: Notwithstanding anything to the contrary
contained herein, except the provisions of Paragraphs 10 and 12, it is
understood and agreed by and between Contractor and Operator that the
responsibility for pollution or contamination shall be as follows:

 

(a) Contractor shall assume all responsibility for, including control and
removal of, and shall protect, defend and indemnify Operator from and against
all claims, demands and causes of action of every kind and character arising
from pollution or contamination, which originates above the surface of the land
or water from spills of fuels, lubricants, motor oils, pipe dope, paints,
solvents, ballast, bilge and garbage, except unavoidable pollution from reserve
pits, wholly in Contractor’s possession and control and directly associated
Contractor’s equipment and facilities.

 

(b) Operator shall assume all responsibility for, including control and removal
of, and shall protect, defend and indemnify Contractor and its suppliers,
contractors and subcontractors of any tier from and against all claims, demands,
and causes of action of every kind and character arising directly or indirectly
from all other pollution or contamination which may occur during the conduct of
operations hereunder, including, but not limited to, that which may result from
fire, blowout, cratering, seepage or any other uncontrolled flow of oil, gas,
water or other substance, as well as the use or disposition of all drilling
fluids, including, but not limited to, oil emulsion, oil base or chemically
treated drilling fluids, contaminated cuttings or carvings, lost circulation and
fish recovery materials and fluids. Operator shall release Contractor and its
suppliers, contractors and subcontractors of any tier of any liability for the
foregoing.

 

(c) In the event a third party commits an act or omission which results in
pollution or contamination for which either Contractor or Operator, for whom
such party is performing work, is held to be legally liable, the responsibility
thereof shall be considered, as between Contractor and Operator, to be the same
as if the party for whom the work was performed the same and all of the
obligations respecting protection, defense, indemnify and limitation of
responsibility and liability, as set forth in (a) and (b) above, shall be
specifically applied.

 

14.12 Consequential Damages: Subject to and without affecting the provisions of
this Contract regarding the payment rights and obligations of the parties or the
risk of loss, release and indemnify rights and obligations of the parties, each
party shall at all times be responsible for and hold harmless and indemnify the
other party from and against its own special, indirect or consequential damages,
and the parties agree that special, indirect or consequential damages shall be
deemed to include, without limitation, the following: loss of profit or revenue;
costs and expenses resulting from business interruptions; loss of or delay in
production; loss of or damage to the leasehold; loss of or delay in drilling or
operating rights; cost of or loss of use of property, equipment, materials and
services, including without limitation those provided by contractors or
subcontractors of every tier or by third parties. Operator shall at all times be
responsible for and hold harmless and indemnify Contractor and its suppliers,
contractors and subcontractors of any tier from and against all claims, demands
and causes of action of every kind and character in connection with such
special, indirect or consequential damages suffered by Operator’s co-owners,
co-ventures, co-lessees, farmors, farmees, partners and joint owners.

 

14.13 Indemnify Obligation: Except as otherwise expressly limited in this
Contract, it is the intent of parties hereto that all release, indemnify
obligations and/or liabilities assumed by such parties under terms of this
Contract, including, without limitation, Subparagraphs 4.9 and 6.3(c),
Paragraphs 10 and 12, and Subparagraphs 14.1 through 14.12 hereof, be without
limit and without regard to the cause or causes thereof, including, but not
limited to, pre-existing conditions, defect or ruin of premises or equipment
strict liability, regulatory or statutory liability, products liability, breach
of representation or warranty (express or implied), breach of duty (whether
statutory, contractual or otherwise) any theory of tort, breach of contract,
fault, the negligence of any degree or character (regardless of whether such
negligence is sole, joint or concurrent, active, passive or gross) of any party
or parties, including the party seeking the benefit of the release, indemnify or
assumption of liability, or any other theory of legal liability. The
indemnities, and releases and assumptions of liability extended by the parties
hereto under the provisions of Subparagraphs 4.9 and 6.3 and Paragraphs 10, 12
and 14 shall insure to the benefit of such parties, their co-ventures,
co-lessees, joint owners, their parent, holding and affiliated companies and the
officers, directors, stockholders, partners, managers, representatives,
employees, consultants, agents, servants and insurers of each. Except as
otherwise provided herein, such indemnification and assumptions of liability
shall not be deemed to create any rights to indemnification in any person or
entity not a party to this Contract, either as a third party beneficiary or by
reason of any agreement of indemnify between one of the parties hereto and
another person or entity not a party to this Contract.

 

15.



AUDIT

 

If any payment provided for hereunder is made on the basis of Contractor’s
costs, Operator shall have the right to audit Contractor’s books and records
relating to such costs. Contractor agrees to maintain such books and records for
a period of two (2) years from the date such costs were incurred and to make
such books and records readily available to Operator at any reasonable time or
times within the period.

 

16.



NO WAIVER EXCEPT IN WRITING

 

It is fully understood and agreed that none of the requirements of this Contract
shall be considered as waived by either party unless the same is done in
writing, and then only by the persons executing this Contract, or other duty
authorized agent or representative of the party.

 

17.



FORCE MAJEURE

 

Except as provided in this Paragraph 17 and without prejudice to the risk of
loss, release and indemnify obligations under this Contract, each party to this
Contract shall be excused from complying with the terms of this Contract, except
for the payment of monies when due, if and for so long as such compliance is
hindered or prevented by a Force Majeure Event. As used in this Contract, “Force
Majeure Event” includes: acts of God, action of the elements, wars (declared or
undeclared), insurrection, revolution, rebellions or civil strife, piracy, civil
war or hostile action, terrorists acts, riots, strikes, differences with
workmen, acts of public enemies, federal or state laws, rules, regulations
dispositions or orders of any governmental authorities having jurisdiction in
the premises or of any other group, organization or informal association
(whether or not formally recognized as a government), inability to procure
material, equipment, fuel or necessary labor in the open market, acute and
unusual labor or material, equipment or fuel shortages, or any other causes
(except financial) beyond the control of either party. Neither Operator nor
Contractor shall be required against its will to adjust any labor or similar
disputes except in accordance with applicable law. In the event that either
party hereto is rendered unable, wholly or in part, by any of these causes to
carry out its obligation under this Contract, it is agreed that such party give
the notice and details of Force Majeure in writing to other party as promptly as
possible after its occurrence. In such cases, the obligations of the party
giving the notice shall be suspended during the continuance of any inability so
caused except that Operator shall be obligated to pay to Contractor the Force
Majeure Rate provided for in Subparagraph 4.8 above.

 

(U.S. Daywork Contract – Page 5)

Form provided by Forms On-A-Disk

Picture 78 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 l  FormsOnADisk.com

 

 





B-1-5

--------------------------------------------------------------------------------

 

 



Revised April 2003

 

18.GOVERNING LAW:

This Contract shall be construed, governed, interpreted, enforced and litigated,
and the relations between the parties determined in accordance with the laws of
THE STATE OF TEXAS, EXCLUDING THE CONFLICT OF LAWS PROVISION THEREOF THAT WOULD
OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

NO HANDWRITTEN WORDS OR PROVISIONS, NOR ANY TYPEWRITTEN ADDITIONS OR CHANGES,
SHALL BE GIVEN ANY GREATER EFFECT THAN THE PRE-PRINTED PROVISIONS IN THIS
CONTRACT, AND ANY APPLICABLE CONTRACT INTERPRETATION RULES THAT WOULD OTHERWISE
SO REQUIRE SHALL BE DISREGARDED IN THE INTERPRETATION OF THIS CONTRACT.

19.INFORMATION CONFIDENTAL:

Upon written request by operator, information obtained by contractor in the
conduct of drilling operations on this well, including, but not limited to,
depth, formations penetrated, the results of coring, testing and surveying,
shall be considered confidential and shall not be divulged by Contractor or its
employees, to any person, firm, or corporation other than Operator’s designated
representatives.

20.SUBCONTRACTS:

Either party may employ other contractors to person any of the operations or
serviced to be provided or performed by it according to EXHIBIT “A”.

21.ATTORNEY’S FEES

If this Contract is placed in the hands of an attorney for collection of any
sums due hereunder, or suit is brought on same, or sums due hereunder, are
collected through bankruptcy or arbitration proceedings, then the prevailing
party shall be entitled to recover reasonable attorney’s fees and costs.

22.CLAIMS AND LIENS:

Contractor agrees to pay all valid claims for labor, material, services, and
supplies to be furnished by Contractor hereunder, and agrees to allow no lien by
such third parties to be fixed upon the lease, the well, or other property of
the Operator or the land upon which said well is located.

23.ASSIGNMENT:

Neither party may assign this Contract without the prior written consent of the
other, which consent shall not be unreasonably withheld, and prompt notice of
any such intent to assign shall be given to the other party. In the event of
such assignment the assigning party shall remain liable to the other party to
the other shall be delivered by hand, mailed, digitally transmitted or
telecopied to the address hereinabove shown. All sums payable hereunder to
Contractor shall be payable at this address hereinabove shown

24.NOTICES AND PLACE OF PAYMENT:

Notice, reports, and other communications required or permitted by this Contract
to be given or sent by one party to the other shall be delivered by hand,
mailed, digitally transmitted or telecopied to the address hereinabove shown.
All sums payable hereunder to Contractor shall be payable at its address
hereinabove shown unless otherwise specified herein.

25.CONTINUING OBLIGATIONS:

Notwithstanding the termination of this Contract, the parties shall continue to
be bound by the provisions of this Contract that reasonably require some action
or forbearance after such termination.

26.ENTIRE AGREEMENT:

This Contract constitutes the full understanding of the parties, and a complete
and exclusive statement of the terms of their agreement, and shall exclusively
control and govern all work performed hereunder. All representation, offers, and
undertakings of the parties made prior to the effective date hereof, whether
oral or in writing, are merged herein, and no other contracts, agreements or
work orders, executed prior to the execution of this Contract, shall in any way
modify, amend, alter or change any of the terms or conditions set out herein.

27.SPECIAL PROVISIONS:

27.1Exhibit “C” – Contractors Special Provisions is attached hereto and made a
part hereof.

27.2In the event of any dispute arising out of or related to this Contract, the
parties agree that jurisdiction will lie exclusively with the state and federal
courts In Houston, Harris County, Texas, Operator agrees and consents to the
jurisdiction of the state and federal courts in Houston, Harris County, Texas,
and waives any objection that such courts are an improper or inconvenient venue
or forum for such disputes.

27.3For periods of delay during rig moves, caused by circumstances beyond
Contractor’s control, including, but not limited to, inclement weather, lack of
availability of roads, location, transportation equipment or permits, Operator
shall pay Contractor a delay rate of $22,100 per day.

27.4Early Termination Compensation: In the event Operator terminates this
Contract after the effective date and prior to the end of the Primary Contract
Term, Operator shall pay Contractor a lump sum early termination fee which shall
be calculated by multiplying the Shortfall Rate of $16,000 per day by the number
of days between the date of termination and the end of the Primary Contract
Term. This amount shall be in addition to any amounts due for work performed up
to the date of termination. Notwithstanding payment by Operator of the lump sum
early termination fee, Contractor shall be free to market and contract the rig.

27.5In the event Contractor fails to comply with or breaches any of its
representations or obligations under this Contract, including performance, based
on accepted industry standards, Operator shall have the right to provide
Contractor with written notice of such non-compliance, breach, or sub-standard
performance. If Contractor does not rectify or remedy such non-compliance,
breach or sub-standard performance within fourteen (14) days, Operator shall
have the right, as its sole remedy, to place the rig on zero day rate until
Contractor rectifies or remedies the non-compliance, breach or sub-standard
performance.

27.6THE INDEMNITY OBLIGATIONS SET OUT HEREINABOVE SHALL ONLY BE EFFECTIVE TO THE
MAXIMUM EXTENT PERMITTED BY THE APPLICABLE LAW. IN PARTICULAR, BUT WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, IF IT IS JUDICIALLY DETERMINED THAT
THE MONETARY LIMITS OF INSURANCE REQUIRED HEREUNDER OR THE INDEMNITIES
VOLUNTARILY ASSUMED HEREUNDER EXCEED THE MAXIMUM LIMITS PERMITTED UNDER
APPLICABLE LAW, THE PARTIES HEREBY AGREE THAT SAID INDEMNITIES OR INSURANCE
REQUIREMENT SHALL AUTOMATICALLY BE AMENDED TO CONFORM TO THE MAXIMUM EXTENT
PERMITTED UNDER APPLICABLE LAW.

27.7The Commencement Date Deadline is January 1, 2014.

27.8Contractor agrees to use reasonable efforts to complete the construction and
commissioning of the rig in a timely manner so as to meet the Commencement Date
Deadline. If the rig is not delivered by the commencement Date Deadline (with
such delayed delivery referred to as “Late Delivery”), then this Contract shall
continue in full force and effect and the Commencement Date Deadline will be
automatically changed, extended and adjusted by the amount of time necessary to
allow completion of the construction and commissioning of the rig (the “Actual
Delivery Date”). In the event of Late Delivery, Operator’s sole remedy shall be
that the primary Contract Term shall be reduced by one (1) day for each day that
the Actual Delivery Date exceeds the Commencement Date Deadline referenced in
Sub-paragraph 27.7.

27.9Operator may utilize the rig under the same terms and conditions (other than
appropriate adjustments for variation in labor costs or additional required rig
features) in any of Operator’s domestic operating areas in which Contractor has
active operations. Should Operator elect to utilize the rig in an area which
will require rig winterization, Operator shall reimburse Contractor for the cost
to winterize the rig.

 

(U.S. Daywork Contract – Page 6)

Form provided by Forms On-A-Disk

Picture 77 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 l  FormsOnADisk.com

 





B-1-6

--------------------------------------------------------------------------------

 

 



 

Revised April 2003

 

28.ACCEPTANCE OF CONTRACT:

The foregoing Contract, including the provisions relating to indemnity, release
of liability and allocation of risk of Subparagraphs 4.9 and 6.3(c), and
Subparagraph 27.6 Paragraphs 10 and 12, and Subparagraphs 14.1 through 14.12 /,
is acknowledged, agreed to and accepted by Operator this 14th day of Dec., 2012.

 

 

 

 

 

 

OPERATOR:  

/s/ David J. Sambrooks

 

 

By:  

David J. Sambrooks

 

 

Title:  

Chief Executive Officer

 

 

The foregoing Contract, including the provisions relating to indemnity, release
of liability and allocation of risk Subparagraphs 4.9, 6.3(c), Paragraphs and
Subparagraph 27.6 10 and 12, and Subparagraphs 14.1 through 14.12 / , is
acknowledged, agreed to and accepted by Contractor this 19th day of November ,
2012, which is the effective date of this Contract, subject to rig availability,
and subject to all of its terms and provisions, with the understanding that it
will not be binding upon Operator until Operator has noted its acceptance, and
with the further understanding that unless said Contract is thus executed by
Operator within Seven (7) days of the above date Contractor shall be in no
manner bound by its signature thereto.

 

Anthony G. Petrello

 

 

 

 

CONTRACTOR:  

Nabors Drilling USA, LP By: NDUSA Holdings Corp., It’s General Partner

 

 

By:  

Anthony G. Petrello

 

 

Title:  

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(U.S. Daywork Contract – Page 7)

Form provided by Forms On-A-Disk

Picture 76 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 l  FormsOnADisk.com





B-1-7

--------------------------------------------------------------------------------

 

 



 

Revised April, 2003

EXHIBIT “A”

To Daywork Contract dated November 19, 2012

Operator NFR Energy LLC Contractor Nabors Drilling USA. LP

Well Name and Number Name to be advised by Operator

SPECIFICATIONS AND SPECIAL PROVISIONS

1.



CASING PROGRAM (See Paragraph 7) (Per Operator’s program)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hole
Size

    

Casing
Size

    

Weight

    

Grade

    

Approximate
Setting Depth

    

Weight on Cement
Time

 

Conductor

 

in.

 

in.

 

Ibs/ft.

 

 

 

ft.

 

hrs

Surface

 

in.

 

in.

 

Ibs/ft.

 

 

 

ft.

 

hrs

Protection

 

in.

 

in.

 

Ibs/ft.

 

 

 

ft.

 

hrs

 

 

in.

 

in.

 

Ibs/ft.

 

 

 

ft.

 

hrs

Production

 

in.

 

in.

 

Ibs/ft.

 

 

 

ft.

 

hrs

Liner

 

in.

 

in.

 

Ibs/ft.

 

 

 

ft.

 

hrs

 

 

in.

 

in.

 

Ibs/ft.

 

 

 

ft.

 

hrs

 

2.



MUD CONTROL PROGRAM (see Subparagraph 8.2) (Per Operator’s program)

 

Depth Interval
(ft)

 

 

 

 

 

 

 

 

From

    

To

    

Type Mud

    

Weight 
(Ibs./gal.)

    

Viscosity 
(Secs)

    

Water Loss
 (cc)  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other mud specifications:

 

 

 

 

 

 

3.



INSURANCE (See Paragraph 13)

3.1 Adequate Workers’ Compensation Insurance complying with State Laws
applicable or Employers’ Liability Insurance with limits of $___one (1) million
covering all of Contractor’s employees working under this contract.

3.2 Commercial (or Comprehensive) General Liability insurance, including
contractual obligations as respects this contract and proper coverage for all
other obligations assumed in this Contract. The limit shall be $___one (1)
million combined single limit per occurrence for Bodily injury and Property
Damage.

3.3 Automobile Public Liability Insurance with limits of $___one (1) million for
the death or injury of each person and $___one (1) million for each accident;
and Automobile Public Liability Property Damage Insurance with limits of $___one
(1) million for each accident.

3.4 In the event operations are over water, Contractor shall carry in addition
to the Statutory Workers’ Compensation insurance, endorsements covering
liability under the longshoremen’s & Harbor Workers’ Compensation Act and
Maritime liability including maintenance and cure with limits of $____________
for each death or injury to one person and $_______ for any one accident.

3.5 Other insurance: Excess liability insurance in the amount of $4 million
dollars {in excess of 3.1.3.2 and 3.3} Operator will purchase OEE insurance In
an amount not less than $10 million dollars insuring the liabilities assumed by
the Operator under this Contract.

 

4.



EQUIPMENT, MATERIALS AND SERVICES TO BE FURNISHED BY CONTRACTOR:

The machinery, equipment, tools, materials, supplies, instruments, services and
labor hereinafter listed, including any transportation required for such items,
shall be provided at the well location at the expense of Contractor unless
otherwise noted by this Contract.

4.1



Drilling Rig *Subject to availability

Completed drilling rig, designated by Contractor as its Rig No. First PACETM X
rig for Operator”, the major items of equipment being:

 

 

Drawworks: Make and Model 

Per rig inventory attached hereto and made a part hereof.

Engines: Make, Model, and H.P

 

No. on Rig

 

Pumps: No.1 Make, Size, and Power

 

No.2 Make, Size, and Power

 

Mud Mixing Pump: Make, Size, and Power

 

Boilers: Number, Make, H.P, and W.P.

 

Derrick or Mast: Make, Size, and Capacity

 

 

 

Substructure: Size and Capacity 

 

Rotary Drive: Type

 

Drill Pipe: Size Per rig Inventory in. _______________ ft: Size: _______________
in. ____________________ft.

 

Drill Collars: Number and Size

Per rig Inventory

 

 

l FormsOnADisk.com

 

(U.S. Daywork Contract – “Exhibit A”-Page 1)
Copyright © 2003 International Association of Drilling Contractors

Form provided by Forms On-A-Disk
(214) 340-9429 l FormsOnADisk.com

Picture 75 [sogc-20141231ex1047e4e1eg003.jpg]





B-1-8

--------------------------------------------------------------------------------

 

 



Revised April, 2003

 

 

 

Blowout Preventers:

 

 

 

 

 

 

 

 

 

Size

    

Series or Test Pr

    

Make & Model

    

Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.O.P. Closing Unit:

 

 

 

 

 

 

B.O.P. Accumulator:

 

 

 

 

 

 

 

4.2



Derrick timbers.

4.3



Normal strings of drill pipe and drill collars specified above.

4.4



Conventional drift indicator.

4.5



Circulating mud pits.

4.6



Necessary pipe racks and rigging up material.

4.7



Normal storage for mud and chemicals.

4.8



Shale Shaker.

4.9



________________________________________________________________________________________________

4.10



________________________________________________________________________________________________

4.11



________________________________________________________________________________________________

4.12



________________________________________________________________________________________________

4.13



________________________________________________________________________________________________

4.14



________________________________________________________________________________________________

4.15



________________________________________________________________________________________________

4.16



________________________________________________________________________________________________

4.17



________________________________________________________________________________________________

 

5.



EQUIPMENT, MATERIAL AND SERVICES TO BE FURNISHED BY OPERATOR:

The machinery, equipment, tools, materials, supplies, instruments, services and
labor hereinafter listed, including any transportation required for such items,
shall be provided at the well location at the expense of Operator unless
otherwise noted by this Contract.

 

5.1



Furnish and maintain adequate roadway and/or canal to location, right–of-way,
including rights-of-way for fuel and water lines, river crossings, highway
crossings, gates and cattle guards.

5.2



Stake location, clear and grade location, and provide turnaround, including
surfacing when necessary.

5.3



Test tanks with pipe and fittings.

5.4



Mud storage tanks with pipe and fittings.

5.5



Separator with pipe and fittings.

5.6



Labor and materials to connect and disconnect mud tank, test tank, and mud gas
separator.

5.7



Labor to disconnect and clean test tanks and mud gas separator.

5.8



Drilling mud, chemicals, lost circulation materials and other additives.

5.9



Pipe and connections for oil circulating lines.

5.10



Labor to lay, bury and recover oil circulating lines.

5.11



Drilling bits, reamers, reamer cutters, stabilizers and special tools.

5.12



Contract fishing tool services and tool rental.

5.13



Wire line core bits or heads, core barrels and wire line core catchers if
required.

5.14



Conventional core bits, core catchers and core barrels.

5.15



Diamond core barrel with head.

5.16



Cement and cementing service.

5.17



Electrical wireline logging services.

5.18



Directional, caliper, or other special services.

5.19



Gun or jet perforating services.

5.20



Explosives and shooting services.

5.21



Formation testing, hydraulic fracturing, acidizing and other related services.

5.22



Equipment for drill stem testing.

5.23



Mud logging service.

5.24



Sidewall coring service.

5.25



Welding service for welding bottom joints of casing, guide shoe, float shoe,
float collar and in connection with installing of well head equipment if
required.

5.26



Casing, tubing, liners, screen, float collars, guide and float shoes and
associated equipment.

5.27



Casing scratchers and centralizers.

5.28



Well head connections and all equipment to be installed in or on the premises
for use in connection with testing, completion and operation of well.

5.29



Special or added storage for mud and chemicals.

5.30



Casinghead, API series, to conform to that shown for the blowout preventers
specified in Subparagraph 4.1 above.

5.31



Blowout preventer testing packoff and testing services.

5.32



Replacement of BOP rubbers, elements and seals, if required after initial test

5.33



Casing Thread Protectors and Casing Lubricants.

5.34



H2S training and equipment as necessary or as required by law.

5.35



Site septic systems.

5.36



Ditching around rig and
location._______________________________________________________________________________________ 

5.37



Third party BOP testing
service.________________________________________________________________________________________ 

5.38



____________________________________________________________________________________________________________________

5.39



____________________________________________________________________________________________________________________

5.40



____________________________________________________________________________________________________________________

5.41



____________________________________________________________________________________________________________________

5.42



____________________________________________________________________________________________________________________

5.43



____________________________________________________________________________________________________________________

5.44



____________________________________________________________________________________________________________________

5.45



____________________________________________________________________________________________________________________

5.46



____________________________________________________________________________________________________________________

5.47



____________________________________________________________________________________________________________________

5.48



____________________________________________________________________________________________________________________

5.49



____________________________________________________________________________________________________________________

5.50



____________________________________________________________________________________________________________________

 

 

l FormsOnADisk.com

 

(U.S. Daywork Contract – “Exhibit A”-Page 2)

Copyright © 2003 International Association of Drilling Contractors

Form provided by Forms On-A-Disk

(214) 340-9429 l FormsOnADisk.com

Picture 74 [sogc-20141231ex1047e4e1eg003.jpg]





B-1-9

--------------------------------------------------------------------------------

 

 



Revised April, 2003

 

6. EQUIPMENT, MATERIALS AND SERVICES TO BE FURNISHED BY DESIGNATED PARTY:

 

The machinery, equipment, tools, materials, supplies, instruments, services, and
labor listed as the following numbered items, including any transportation
required for such items unless otherwise specified, shall be provided at the
well location and at the expense of the party hereto as designated by an X mark
in the appropriate column.

 

 

 

 

 

 

 

 

 

 

 

 

 

To Be Provided By and
At The Expense Of

 

 

    

Item

    

Operator

    

Contractor

 

6.1

 

Cellar and Runways

 

X

 

 

 

6.2

 

Ditches and sumps

 

X

 

 

 

6.3

 

Fuel (located at _________)

 

X

 

 

 

6.4

 

Fuel Lines (length of rig only)

 

 

 

X

 

6.5

 

Water at source, including required permits

 

X

 

 

 

6.6

 

Water well, including required permits

 

X

 

 

 

6.7

 

Water lines, including required permits

 

X

 

 

 

6.8

 

Water storage tanks ________ capacity (Per rig Inventory)

 

 

 

X

 

6.9

 

Potable water and bottled water

 

X

 

 

 

6.10

 

Labor to operate water well or water pump (Rig crew only)

 

 

 

X

 

6.11

 

Maintenance of water well, if required

 

X

 

 

 

6.12

 

Water Pump

 

X

 

 

 

6.13

 

Fuel for water pump

 

X

 

 

 

6.14

 

Mats for engines and boilers, or motors and mud pumps

 

X

 

 

 

6.15

 

Transportation of Contractor’s property:

 

 

 

 

 

 

 

Move in

 

See Paragraph 4.1 and 4.3

 

 

 

 

 

Move out

 

See Paragraph 4.2 and 4.3

 

 

 

6.16

 

Materials for “boxing in” rig and derrick

 

N/A

 

N/A

 

6.17

 

Special strings of drill pipe and drill collars as follows:

 

 

 

 

 

 

 

Any required

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.18

 

Kelly joints, subs, elevators, tongs, slips and BOP rams for use with special
drill pipe

 

X

 

 

 

6.19

 

Drill pipe protectors for Kelly joint and each joint of drill pipe running
inside of Surface Casing as required, for use with normal strings of drill pipe

 

X

 

 

 

6.20

 

Drill pipe protectors for Kelly joint and drill pipe running inside of
Protection Casing

 

X

 

 

 

6.21

 

Rate of penetration recording device (Epoch electronic)

 

 

 

X

 

6.22

 

Extra labor for running and cementing casing (Casing crews)

 

X

 

 

 

6.23

 

Casing tools

 

X

 

 

 

6.24

 

Power casing tongs

 

X

 

 

 

6.25

 

Laydown and pickup machine

 

X

 

 

 

6.26

 

Tubing tools

 

X

 

 

 

6.27

 

Power tubing tong

 

X

 

 

 

6.28

 

Crew Boats, Number ___________

 

N/A

 

N/A

 

6.29

 

Service Barge

 

N/A

 

N/A

 

6.30

 

Service Tug Boat

 

N/A

 

N/A

 

6.31

 

Rat Hole

 

X

 

 

 

6.32

 

Mouse Hole

 

X

 

 

 

6.33

 

Reserve Pits

 

X

 

 

 

6.34

 

Upper Kelly Cock

 

 

 

X

 

6.35

 

Lower Kelly Valve

 

 

 

X

 

6.36

 

Drill Pipe Safety Valve

 

 

 

X

 

6.37

 

Inside Blowout Preventer

 

 

 

X

 

6.38

 

Drilling hole for or driving for conductor pipe

 

X

 

 

 

6.39

 

Charges, cost of bonds for public roads

 

X

 

 

 

6.40

 

Portable Toilet

 

X

 

 

 

6.41

 

Trash Receptacle

 

X

 

 

 

6.42

 

Linear Motion Shale Shaker (Per rig inventory)

 

 

 

X

 

6.43

 

Shale Shaker Screens

 

X

 

 

 

6.44

 

Mud Cleaner

 

X

 

 

 

6.45

 

Mud/Gas Separator

 

X

 

 

 

6.46

 

Desander

 

 

 

X

 

6.47

 

Desilter

 

 

 

X

 

6.48

 

Degasser

 

X

 

 

 

6.49

 

Centrifuge

 

X

 

 

 

6.50

 

Rotating Head

 

X

 

 

 

6.51

 

Rotating Head Rubbers

 

X

 

 

 

6.52

 

Hydraulic Adjustable Choke

 

X

 

 

 

6.53

 

Pit Volume Totalizer

 

X

 

X

 

6.54

 

Communication, type (Cellular phone for rig use only) Forklift, capacity Model
JLG G9-43A (NDUSA, LP preferred model) or a JLG G10-55A (10,000 lb lift with
outriggers) with a Star Industries Quick-Tach

 

X

 

 

 

6.55

 

Truss boom Model 1302-JLG

 

X

 

 

 

6.56

 

Corrosion Inhibitor for protecting drill string

 

X

 

 

 

6.57

 

 

 

 

 

 

 

6.58

 

 

 

 

 

 

 

6.59

 

 

 

 

 

 

 

6.60

 

 

 

 

 

 

 

 

 

l FormsOnADisk.com

 

(U.S. Daywork Contract – “Exhibit A”-Page 3)

Copyright © 2003 International Association of Drilling Contractors

Form provided by Forms On-A-Disk

(214) 340-9429 l FormsOnADisk.com

Picture 73 [sogc-20141231ex1047e4e1eg003.jpg]

 





B-1-10

--------------------------------------------------------------------------------

 

 



Revised April, 2003

 

7.OTHER PROVISIONS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l FormsOnADisk.com

 

(U.S. Daywork Contract – “Exhibit A”-Page 4)

Copyright © 2003 International Association of Drilling Contractors

Form provided by Forms On-A-Disk

(214) 340-9429 l FormsOnADisk.com

Picture 72 [sogc-20141231ex1047e4e1eg003.jpg]

 





B-1-11

--------------------------------------------------------------------------------

 

 



Revised April, 2003

 

EXHIBIT “B”

 

(See Subparagraph 8.3)

 

The following clauses, when required by law, are incorporated in the Contract by
reference as if fully set out:

(1)



The Equal Opportunity Clause prescribed in 41 CFR 60-1.4.

(2)



The Affirmative Action Clause prescribed in 41 CFR 60-250.4 regarding veterans
and veterans of the Vietnam era.

(3)



The Affirmative Action Clause for handicapped workers prescribed in 41CFR
60-741.4.

(4)



The Certification of Compliance with Environmental Laws prescribed in 40 CFR
15.20.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(U.S. Daywork Contract – “Exhibit B”-Page 1)

Copyright © 2003 International Association of Drilling Contractors

Form provided by Forms On-A-Disk

(214) 340-9429 l FormsOnADisk.com

Picture 71 [sogc-20141231ex1047e4e1eg003.jpg]

 





B-1-12

--------------------------------------------------------------------------------

 

 



EXHIBIT “C”

 

CONTRACTORS SPECIAL PROVISIONS

 

1.



Contractor shall furnish initial tested annular preventer element. If the
element is damaged due to destructive elements introduced to the mud, stripping,
or excessive testing, the Operator agrees to furnish a new element.

2.



Chemical Additives to the mud for preventing oxidation of the drill string and
hydrogen sulfide scavenging chemicals to treat the mud or drilling fluid as
necessary to remove all traces of H2S and to control oxygen corrosion to be
furnished by the Operator.

3.



Operator shall furnish all labor, equipment and materials to clean rig after use
of oil base mud and/or completion fluid.

4.



Initial inspection of all Contractor’s drill pipe, drill collars, Kelly, Kelly
joints, valves, subs and HWDP shall be at Contractor’s expense. All repairs,
replacements and hauling for repairs will be at Contractor’s expense. (The
inspection will be to T.H. Hill, DS1, Category 3 or its equivalent.) A copy of
the inspection report will be presented by Operator to Contractor prior to
initial mobilization to the first well.

5.



Subsequent inspections (including the inspection at the end of the job) of all
drill pipe, drill collars, kelly, Kelly joints, valves, subs and HWDP shall be
at the Operator’s expense. All repairs, replacements and hauling for repairs
will be at Operator’s expense. (The inspection will be to T.H. Hill, DS1,
Category 3 or its equivalent.) Operator agrees to inspect drill string
components at intervals not to exceed 80,000 feet of hole drilled. A copy of the
inspection report will be presented to Contractor as soon as practical after the
inspection is complete.

6.



Operator, Operator’s representatives and Operator’s sub-contractors shall
support Contractor’s Safety Policies and Procedures in general and in
particular, will company with all Contractor’s personal protective equipment
requirements.

7.



Operator will be responsible for the provision and maintenance of any site
septic systems.

8.



Contractor will provide only one size of mud pump liners. Any additional sizes
required by Operator will be provided by Operator at Operator’s cost.

9.



All third party equipment required to nipple up/nipple down BOP equipment will
be provided and paid for by Operator.

10.



The rates contained in this Contract are based on the rig inventory attached
hereto. Any modification or addition to the rig requested by Operator will be at
Operator’s expense.

11.



Operator shall test BOP equipment at intervals as specified in federal, state or
local regulations, API Recommended Practice or every twenty-one (21) days
whichever interval is more stringent. All testing will be performed by an
independent testing company provided and paid for by Operator.

12.



In all cases where Contractor’s employees (including Contractor’s direct,
borrowed, special or statutory employees) are covered by the Louisiana Worker’s
Compensation Act, La. R.S. 23:1021 et seq., Operator and Contractor agree that
all work and operations performed by Contractor and its employees pursuant to
this agreement are an integral part of and are essential to the ability of
Operator to generate Operator’s goods, products and services. Furthermore,
Operator and Contractor agree that Operator is a statutory employer of
Contractor’s employees for purposes of La. R.S. 23:1061 (A) (3). Notwithstanding
Operator’s status as a statutory employer or special employer (as defined in La.
R. S. 23:1031 (C)) of Contractor’s employees, Contractor shall remain primarily
responsible for the payment of Louisiana Worker’s Compensation benefits to its
employees, and shall not be entitled to seek contribution for any such payments
from Operator.

13.



Operator, its parent, subsidiary and affiliated corporations, as well as the
employees, officers and directors of each (collectively, “Operator”) is
cognizant of the Nabors Dispute Resolution Program and wishes to become an
Electing Entity, as defined in that Program. Accordingly, Operator and Nabors
Industries, Inc. (“Nabors”) hereby agree that Operator is an Electing Entity as
to all Disputes between Operator and the present and former Employees and
Applicants of Nabors pursuant to the Nabors Dispute Resolution Program as it
currently exists and as may be amended from time to time. In the event the
program is amended, Nabors agrees to provide a copy of the amendment(s) to
Operator. Operator may withdraw this election to participate in the Program at
any time by giving notice of such withdrawal to Nabors, such revocation to be
effective with respect to any claims not yet instituted as of the date of
revocation. Operator understands that it is bound by the terms of the Program
with respect to all Disputes with Nabors employees, regardless of whether such
Dispute is initiated by the employee or by Operator. Operator and Nabors
acknowledge that the Program does not apply to disputes between Operator and
Nabors and that the Program does not alter the terms of any indemnification
agreement between them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Picture 70 [sogc-20141231ex1047e4e1eg003.jpg]





B-1-13

--------------------------------------------------------------------------------

 

 



Picture 86 [sogc-20141231ex1047e4e1eg004.jpg]

NABORS

515 West Greens Road

DRILLING USA, LP

Suite 1000

 

 

Houston, Texas 77067

 

 

Phone: 281.874.0035

 

 

www.nabors.com

 

PACE® – X AC 1500 HP RIG (800 kip)

 

DRAWWORKS:

 

Canrig Commander™ AC Drawworks with regenerative breaking, disc brakes provide
emergency stop and parking, powered by two 1150 hp AC motors.

 

 

 

POWER GENERATION:

 

Three (3) Caterpillar 3512C engines with Duel Fuel Manifolds Caterpillar C-15
independent camp generator.

 

 

 

MAST:

 

API 4F Bootstrap 800 kip with integrated top drive guide track.

 

 

 

SUBSTRUCTURE:

 

Modular Box on Box 800 kip with 500 kip setback.

 

 

 

DRILLER’S CONTROL:

 

Climate controlled driller’s cabin provides integrated joystick control
utilizing PLC technology. Touch screen controls provide state-of-the-art
monitoring, control of rig equipment and drilling parameters.

 

 

 

MUD PUMPS:

 

Two HH1600’s each powered by (1) 1500 hp AC motor.

 

 

 

MUD TANKS:

 

1300 barrels (round bottom) with pill, slug, and two (2) 50 bbl trip tanks.

 

 

 

SOLIDS CONTROL:

 

Three (3) Derrick Hyperpool™ shakers

 

 

 

WATER STORAGE:

 

One (1) 500 bbl wheel mounted water tank with integral water pumps.

 

 

 

FUEL STORAGE:

 

One (1) 500 bbl diesel tank.

 

 

 

TRAVELING BLOCK:

 

Split Traveling block rated at 500 tons.

 

 

 

TOP DRIVE / SWIVEL:

 

Canrig 500 ton AC Top Drive (51,400 ft-Ib continuous torque)

 

 

 

ROTARY TABLE:

 

37-1/2” Hydraulic Rotary Table (not for drilling).

 

 

 

ACCUMULATOR:

 

CPC Seven (7) station with two remote panels.

 

 

 

BLOWOUT PREVENTERS:

 

Annular:

Hydril, 13 5/8” 5M x 10M

 

 

Double Ram:

Cameron, 13 5/8 x 10M

 

 

Single Ram:

Cameron, 13 5/8” 10M

 

 

 

 

TUBULARS:

 

5” 19.50 S-135 NC50-16,000’
(21) 6 ½” Collars, (6) 8” Collars

 

 

 

 

 

ADDITIONAL EQUIPMENT:

 

Canrig TM-80 Iron Roughneck

Rotating Mousehole

 

 

Canrig Powercat™

Conventional Tongs

 

 

CCTV

Multi-Axis walking system (100’ x

 

 

BOP Handling System with test stump

25’ walking)

 

 

Matting boards for walking area

Dedicated Manrider Winch

 

 

Pipe Tubs for all tubulars

RigWatch™ PVT System

 

 

(3) Hydraulic Hoists

Braided Wireline Machine

 

 

Gas Buster – 19’1 x 6’d

 

 

Note: Specific equipment manufacturers and models may be subject to change.

 

 

B-1-14

--------------------------------------------------------------------------------

 

 

EXHIBIT B-2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-2

 

 

--------------------------------------------------------------------------------

 

 

NOTE: This form contract is a suggested guide only and use of this form or any
variation thereof shall be at the sole discretion and risk of the user parties.
Users of the form contract or any portion or variation thereof are encouraged to
seek the advice of counsel to ensure that their contract reflects the complete
agreement of the parties and applicable law. The International Association of
Drilling Contractors disclaims any liability whatsoever for loss or damages
which may resultfrom use of the form contract or portions or variations thereof.
Computer generated form, reproduced under license from IADC.

Picture 69 [sogc-20141231ex1047e4e1eg002.jpg]

 

Revised April, 2003

INTERNATIONAL ASSOCIATION OF DRILLING CONTRACTORS
DRILLING BID PROPOSAL
AND
DAYWORK DRILLING CONTRACT – U.S.

 

 

 

Contractor’s Reference No. T9591

 

 

TO:

NABORS DRILLING USA, LP

 

 

 

 

 

Please submit bid on this drilling contract form for performing the work
outlined below, upon the terms and for the consideration set forth, with the
understanding that if the bid is accepted by
                                                                                                                                                                                                   
this instrument will Constitute a contract between us. Your bid should be mailed
or delivered not later than     P.M. on     , 20    , to the following
address:________________________________________________________________________________________________________________________

 

 

THIS CONTRACT CONTAINS PROVISIONS RELATING TO INDEMNITY,
RELEASE OF LIABILITY, AND ALLOCATION OF RISK-

SEE PARAGRAPHS 4.9, 6.3(c), 10, 12 AND 14

 

This Contract is made and entered into on the date hereinafter set forth by and
between the parties herein designated as “Operator” and “Contractor”.

 

OPERATOR :

NFR Energy LLC

Address:

1415 Louisiana, Suite 1600

 

Houston, Texas 77002

CONTACTOR:

NABORS DRILLING USA, LP

Address :

515 W. Greens Road, Suite 1000

 

Houston, Texas 77067

 

IN CONSIDERATION    of the mutual promises, conditions and agreements herein
contained and the specifications and special provisions set forth in Exhibit “A”
and Exhibit “B” attached hereto and made a part hereof (the “Contract”),
Operator engages Contractor as an independent contractor to drill the
hereinafter designated well or wells in search of oil or gas on a Daywork Basis.

 

For purposes hereof, the term “Daywork” or “Daywork Basis” means Contractor
shall furnish equipment, labor, and perform services as herein provided, for a
specified sum per day under the direction, supervision and control of Operator
(inclusive of any employee, agent, consultant or subcontractor engaged by
Operator to direct drilling operations). When operating on a Daywork Basis,
Contractor shall be fully paid at the applicable rates of payment and assumes
only the obligations and liabilities stated herein. Except for such obligations
and liabilities specifically assumed by Contractor, Operator shall be solely
responsible and assumes liability for all consequences of operations by both
parties while on a Daywork Basis, including results and all other risks or
liabilities incurred in or incident to such operations.

 

1.



LOCATION OF WELL : First well:

 

Well Name and Number :

Name to be advised by Operator

Parish/ County:

TBA

State:

Texas

Field Name:

 

Well location and land description:

To be advised by Operator

 

1.1 Additional Well Locations or Areas :

As required by Operator in Texas during the Primary Contract Term

 

Locations described above are for well and Contract identification only and
Contractor assumes no liability whatsoever for a proper survey or location stake
on Operator’s lease.

 

2.



COMMENCEMENT DATE

Contractor agrees to use reasonable efforts to commence operations for the
drilling of the well by the ____day of ________20 _____ or as soon as the rig
and crews are assembled. If Operator does not provide a sound location to accept
Contractor’s rig as soon as the rig and crews are assembled, Operator shall pay
Contractor the Standby Time Rate from such date until the location is ready.

3.



DEPTH:

3.1 Well Depth: The well(s) shall be drilled to a depth of
approximately               TBA               Feet or the
_____________________________________________ formation whichever is deeper, but
the Contractor shall not be required hereunder to drill said well(s) below a
maximum depth of                  **                 feet, unless Contractor and
Operator mutually agree to drill to a greater depth. ** Not to exceed capacity
of rig as described on the rig inventory attached herein.

4.



DAYWORK RATES:

Contractor shall be paid at the following rates for the work performed
hereunder.

4.1 Mobilization: Operator shall pay Contractor a mobilization fee of $
____________________________or a mobilization day rate of $        
22,100*             per day. This sum shall be due and payable in full at the
time the rig is rigged up or positioned at the well site ready to spud.
Mobilization shall include: Move in and rig up on the new well
site.                                                                                                                                                                                                                                          

*Plus actual costs of trucks, cranes and permits and $4,500 (lump sum per move)
for man-lifts, light towers and string up services.

4.2 Demobilization: Operator shall pay Contractor a demobilization fee of $
________________________________ or demobilization day rate during tear down of
$        22,100*             per day. provided however that no demobilization
fee shall be payable if the Contract is terminated due to the total loss or
destruction of the rig. Demobilization shall include: Rig down and remove rig
from the final well location and, if applicable, move the rig to the nearest
suitable stack out location. *Plus actual costs of trucks, cranes and permits
and $4,500 (lump sum per move) for man-lifts, light towers and string down
services.

4.3 Moving rate: During the time the rig is in transit to or from a drill site,
or between drill sites, commencing on Rig Release                , Operator
shall pay Contractor a sum of $           22,100*         per twenty-four (24)
hour day. *Plus actual costs of trucks, cranes and permits and $4,500 (lump sum
per move) for man-lifts, light towers and string up/string down services.

4.4 Operating Day Rate : For work performed per twenty-four (24) hour with
          Five (5)             man crew the operating day rate shall be :

Depth intervals

Depth Intervals

 

 

 

 

 

From

 

To

 

Without Drill Pipe

 

With Drill Pipe

 

0

    

Rig Release

    

$

26,000

 Per day    

$

26,000

Per day 

 

 

 

 

$

 

 Per day    

$

 

Per day 

 

 

 

 

$

 

 Per day    

$

 

Per day 

Using Operator’s drill pipe

$

26,000

Per day.

 

 

 

 

 

 

 

The rate will begin when the drilling unit is rigged up at the drilling
location, or positioned over the location during marine work, and ready to
commence operations and will cease when the rig is ready to be moved off the
location.

 

 

 

 

 

 

 

l FormsOnADisk.com

 

(U.S. Daywork Contract – Page 1)

Copyright © 2003 International Association of Drilling Contractors

Form provided by Forms On-A-Disk

(214) 340-9429 l FormsOnADisk.com

Picture 68 [sogc-20141231ex1047e4e1eg003.jpg]

 





B-2-1

--------------------------------------------------------------------------------

 

 



Revised April, 2003

If under the above column "With Drill Pipe" no rates are specified, the rate per
twenty-four hour day when drill pipe is in use shall be the applicable rate
specified in the column "Without Drill Pipe" plus compensation for any drill
pipe actually used at the rates specified below, computed on the basis of the
maximum drill pipe in use at any time during each twenty-four hour day.

DRILL PIPE RATE PER 24-HOUR DAY

 

 

    

    

    

    

    

    

Directional or

    

    

    

    

    

 

 

Straight Hole

 

 

Size

 

Grade

 

Uncontrollable Deviated Hole

 

 

Size

 

Grade

 

$

N/A

per ft.

 

 

 

 

 

$

N/A

per ft.

 

 

 

 

 

$

N/A

per ft.

 

 

 

 

 

$

N/A

per ft.

 

 

 

 

 

$

N/A

per ft.

 

 

 

 

 

$

N/A

per ft.

 

 

 

 

 

 

Directional or uncontrolled deviated hole will be deemed to exist when deviation
exceeds            degrees or when the change of angle exceeds           
degrees per one hundred feet.

Drill pipe shall be considered in use not only when in actual use but also while
it is being picked up or laid down. When drill pipe is standing in the derrick,
it shall not be considered in use, provided, however, that if Contractor
furnishes special strings of drill pipe, drill collars, and handling tools as
provided for in Exhibit "A", the same shall be considered in use at all times
when on location or until released by Operator. In no event shall fractions of
an hour be considered in computing the amount of time drill pipe is in use but
such time shall be computed to the nearest hour, with thirty minutes or more
being considered a full hour and less than thirty minutes not to be counted.

4.5 Repair Time: In the event it is necessary to shut down Contractor's rig for
repairs, excluding routine rig servicing, Contractor shall be allowed
compensation at the applicable rate for such shut down time up to a maximum of
four (4) hours for any one rig repair job, but not to exceed twenty-four (24)
hours of such compensation for any calendar month. Thereafter, Contractor shall
be compensated at a rate of $ zero (0) per twenty-four (24) hour day, Routine
rig servicing shall include, but not be limited to, cutting and slipping
drilling line, changing pump or swivel expendables, testing BOP equipment,
lubricating rig, and normal rig and top drive maintenance. When two (2) mud
pumps are required to be used simultaneously, the time spent changing expendable
pump parts shall not be considered downtime.

4.6 Standby Time Rate: $  100% of the Operating Day Rate per twenty-four(24)
day. Standby time shall be defined to include time when the rig is shut down
although in readiness to begin or resume operations but Contractor is waiting on
orders of Operator or on materials, services or other items to be furnished by
Operator.

4.7 Drilling Fluid Rates: When drilling fluids of a type and characteristic that
increases Contractor’s cost of performance hereunder, including, but not limited
to, oil-based mud or potassium chloride, are in use, Operator shall pay
Contractor in addition to the operating rate specified above:

(a)



$            20              per man per day for Contractor’s rig-site
personnel.

(b)



$            10              per day additional operating rate; and

(c)



Cost of all labor, material and services plus twenty-four (24) hours operating
rate to clean rig and related equipment.

4.8 Force Majeure Rate: $ 100% of the Operating Day Rate/ per twenty-four (24)
hour day for any continuous period that normal operations are suspended or
cannot be carried on due to conditions of Force Majeure as defined in Paragraph
17 hereof. It is, however, understood that subject to Subparagraph 6.3 below,
Operator can release the rig in accordance with Operator's right to direct
stoppage of the work, effective when conditions will permit the rig to be moved
from the location.

4.9 Reimbursable Costs: Operator shall reimburse Contractor for the costs of
material, equipment, work or services which are to be furnished by Operator as
provided for herein but which for convenience are actually furnished by
Contractor at Operator's request, plus        ten(10)       percent for such
cost of handling. When, at Operator’s request and with Contractor’s agreement,
the Contractor furnishes or subcontracts for certain items or services which
Operator is required herein to provide, for purposes of the indemnity and
release provisions of this Contract, said items or services shall be deemed to
be Operator furnished items or services. Any subcontractors so hired shall be
deemed to be Operator’s contractor, and Operator shall not be relieved of any of
its liabilities in connection therewith. Notwithstanding the foregoing,
Contractor shall not be obliged to purchase any items on behalf of Operator.

4.10 Revision in Rates: The rates and/or payments herein set forth due to
Contractor from Operator shall be revised to reflect the change in costs if the
costs of any of the items hereinafter listed shall vary by more than   zero
(0)     percent from the costs thereof on the date of this Contract or by the
same percent after the date of any revision pursuant to this Subparagraph:

(a)     Labor costs, including all benefits, of Contractor’s personnel;

(b)    Contract’s cost of insurance premium;

(c)(b) Contractor’s cost of fuel, including all taxes and fees; the cost per
gallon/MCF being $      N/A         ; Operator shall provide all fuel.

(d)(c) Contractor’s cost of catering, when applicable;

(e)(d) If Operator requires Contractor to increase or decrease the number of
Contractor’s personnel;

(f)(e) Contractor’s cost of spare parts and supplies with the understanding that
such spare parts and supplies constitute                       fifteen (15)
percent of the operating rate and that the parties shall use the U.S. Bureau of
Labor Statistics Oil Field and Gas Field Drilling Machinery Producer Price index
(Series ID WPU119102) to determine to what extent a price variance has occurred
in said spare parts and supplies;

(g)(f) If there is any change in legislation or regulations in the area in which
Contractor is working or other unforeseen, unusual event that alters
Contractor's financial burden.

5.



TIME OF PAYMENT

Payment is due by Operator to Contractor as follows:

5.1 Payment for mobilization, drilling and other work performed at applicable
rates, and all other applicable charges shall be due, upon presentation of
invoice therefor, upon completion of mobilization, demobilization, rig release
or at the end of the month in which such work was performed or other charges are
incurred, whichever shall first occur. All invoices may be mailed to Operator at
the address hereinabove shown, unless Operator does hereby designate that such
invoices shall be mailed as
follows:                                                                                                                                                                                                                                                                                                        

5.2 Disputed Invoices and Late Payment: Operator shall pay all invoices within
    thirty (3)   daysafter receipt except that if Operator disputes an invoice
or any part thereof, Operator shall, within fifteen days after receipt of the
invoice, notify Contractor of the item disputed, specifying the reason therefor,
and payment of the disputed item may be withheld until settlement of the
dispute, but timely payment shall be made of any undisputed portion. Any sums
(including amounts ultimately paid with respect to a disputed invoice) not paid
within the above specified days shall bear interest at the rate of
               1.1/2                 percent or the maximum legal rate,
whichever is less, per month from the due date until paid. If Operator does not
pay undisputed items within the above stated time, Contractor may suspend
operations or terminate this Contract as specified under Subparagraph 6.3.

6.



TERM:

6.1 Duration of Contract: This Contract shall remain in full force and effect
until drilling operations are completed on the well or wells specified in
Paragraph 1 above, or for a term of                               nine hundred
ten (910) days,               commencing on the date specified in Paragraph 2
above (the “Primary Contract Term”). In the event a well is in progress at the
end of the Primary Contract Term, this Contract shall automatically extend to
permit the completion of operations for the well in progress.

6.2 Extension of Term: Operator may extend the term of this Contract for
                            well(s) or for a period of
                           by giving notice to Contractor at least
                       days prior to completion of the well then being drilled
or by Not
used.                                                                                                                                          

6.3 Early Termination:

(a) By Either Party: Upon giving of written notice, either party may terminate
this Contract when total loss or destruction of the rig, or a major breakdown
with indefinite repair time necessitate stopping operations hereunder.

 

 

 

 

 

 

 

 

 

 

l FormsOnADisk.com

 

(U.S. Daywork Contract – Page 2)

Copyright © 2003 International Association of Drilling Contractors

Form provided by Forms On-A-Disk

(214) 340-9429 l FormsOnADisk.com

Picture 67 [sogc-20141231ex1047e4e1eg003.jpg]





B-2-2

--------------------------------------------------------------------------------

 

 



Revised April, 2003

 

(b)By Operator: Notwithstanding the provisions of Paragraph 3 with respect to
the depth to be drilled, Operator shall have the right to direct the stoppage of
the work to be performed by Contractor hereunder at any time prior to reaching
the specified depth, and even though Contractor has made no default hereunder.
In such event, Operator shall reimburse Contractor as set forth in Subparagraph
6.4 hereof.

 

(c)By Contractor: Notwithstanding the provisions of Paragraph 3 with respect to
the depth to be drilled, in the event Operator shall become insolvent, or be
adjudicated a bankrupt, or file, by way or petition or answer, a debtors
petition or other pleading seeking adjustment of operator’s debts, under any
bankruptcy or debtor’s relief laws now or hereafter prevailing, or if any such
be filed against Operator, or in case a receiver be appointed of Operator or
Operator’s property, or any pert thereof, or Operator’s affairs be placed in the
hands of a Creditor’s Committee, or, following three business days prior written
notice to Operator if Operator does not pay Contractor within the time specified
in Subparagraph 5.2 all undisputed items due and owing, Contractor may, at its
option, (1) elect to terminate further performance of any work under this
Contract and Contractor’s right to compensation shall be as set forth in
Subparagraph 6.4 hereof, or (2) suspend operations until payment is made by
Operator in which event the standby time rate contained in Subparagraph 4.6
shall apply until payment is made by Operator and operations are resumed. In
addition to Contractor’s rights to suspend operations or terminate performance
under this Paragraph, Operator hereby expressly agrees to protect, defend and
Indemnify Contractor from and against any claims, demands and causes of action,
including all costs of defense, in favor of Operator, Operator’s co-venturers,
co-lessees and joint owners, or any other parties arising out of any drilling
commitments or obligations contained in any lease, farmout agreement or other
agreement, which may be affected by such suspension of operations or termination
of performance hereunder.

 

6.4Early Termination Compensation: See Special Provisions Sub-paragraph 27.4

 

 (a)Prior to Commencement: In the event Operator terminates this Contract prior
to commencement of operations hereunder, Operator shall pay Contractor as
liquidated damages and not as a penalty a sum equal to the standby time rate
(Subparagraph 4.6) for a period of                        days or a lump sum of
$                          .

 

 (b)Prier to Spudding: If such termination occurs after commencement of
operations but prior to the spudding of the well, Operator shall pay to
Contractor the sum of the following: (1) all expenses reasonably and necessarily
and to be incurred by Contractor by reason of the Contract and by reason of the
premature termination of the work, including the expense of drilling or other
crew members and supervision directly assigned to the rig: (2) ten percent (10%)
of the amount of such reimbursable expense; and (3) a sum calculated at the
standby time rate for all time from the date upon which Contractor commences any
operations hereunder down to such date subsequent to the date of termination as
will afford Contractor reasonable time to dismantle its rig and equipment
provided, however, if the Contract is for a term of more than one well or for a
period of time. Operator shall pay Contractor. In addition to the above, the
Force Majeure Rate, less any unnecessary labor, from that date subsequent to
termination upon which Contractor complete dismantling its rig and equipment
until the end of the term ord
                                                                                                                                                                                           

 

 

 

(c)Subsequent to spudding: If such termination occurs after the spudding of the
well, Operator shall pay Contractor (1) the amount for all applicable rates and
all other charges and reimbursements due to Contractor, but in no event shall
such sum exclusive of reimbursements due, be less than would have been earned
for                                days at the applicable rate “Without Drill
pipe” and the actual amount due for drill pipe used in accordance with the above
be incurred by reason of this Contract and by reason of such premature
termination plus a lump sum of $                                     provided,
however, if this Contract is for a term of more than one well or for a period of
time. Operator shall pay Contractor, in addition to the above, the Force Majeure
Rate less any unnecessary labor from the date of termination until the end of
the term or 

 

 

7.CASING PROGRAM

 

Operator shall have the right to designate the points at which casing will be
set and the manner of setting, cementing and testing. Operator may modify the
casing program, however, any such modification which materially increases
Contractor’s hazards or costs can only be made by mutual consent of Operator and
Contractor and upon agreement as to the additional compensation to be paid
Contractor as a result thereof.

 

8.DRILLING METHODS AND PRACTICES:

 

8.1Contractor shall maintain wed control equipment in good condition at all
times and shall use all reasonable means to prevent and control fires and
blowouts and to protect the hole.

 

8.2Subject to the terms hereof, and at Operator’s cost, at all times during the
drilling of the well, Operator shall have the right to control the mud program,
and the drilling auld must be of a type and have characteristics and be
maintained by Contractor in accordance with the specifications shown in Exhibit
“A”.

 

8.3Each party hereto agrees to comply with all laws, rules, and regulations of
any federal, state or local governmental authority which are now or may become
applicable to that party’s operations covered by or arising out of the
performance of this Contract. When required by law, the terms of Exhibit “B”
shall apply to this Contract. In the event any provision of this Contract is
inconsistent with or contrary to any applicable federal, state or local law,
rule or regulation, said provision shall be deemed to be modified to the extent
required to comply with said law, rule or regulation, and as so modified said
provision and this Contract shall continue in full force and effect.

 

8.4Contractor shall keep and furnish to Operator an accurate record of the work
performed and formations drilled on the IADC-API Daily Drilling Report Form or
other form acceptable to operator. A legality copy of said form shall be
furnished by Contractor to Operator in both hard copy and electronic form.

 

8.5If requested by Operator, Contractor shall furnish Operator with a copy of
delivery tickets covering any material or supplies provided by Operator and
received by Contractor.

 

9.INGRESS, EGRESS, AND LOCATION:

 

Operator hereby assigns to Contractor all necessary rights of ingress and egress
with respect to the tract on which the well is to be located for the performance
by Contractor of all work contemplated by this Contract. Should Contractor be
denied free access to the location for any reason not reasonably within
Contractor’s control, any time lost by Contractor as a result of such denial
shall be paid for at the standby time rate. Operator agrees at all times to
maintain the road and location in such a condition that will allow free access
and movement to and from the drilling site in an ordinarily equipped highway
type vehicle. If Contractor is required to use bulldozers, tractors, four-wheel
drive vehicles, or any other specialized transportation equipment for the
movement of necessary personnel, machinery, or equipment over access roads or on
the drilling location, Operator shall furnish the same at its expense and
without cost to Contractor. The actual cost of repairs to any transportation
equipment furnished by Contractor or its personnel damaged as a result of
improperly maintained access roads or location will be charged to Operator.
Operator shall reimburse Contractor for alt amounts reasonably expended by
Contractor for repairs and/or reinforcement of roads, bridges and related or
similar facilities (public and private) required as a direct result of a rig
move pursuant to performance hereunder. Operator shall be responsible for any
costs associated with leveling the rig because of location settling.

 

10.SOUND LOCATION:

 

Operator shall prepare a sound location adequate in size and capable of properly
supporting the drilling rig, and shall be responsible for a casing and cementing

 

 

 

 

 

 

 

 

(U.S. Daywork Contract • Page 3)

Form provided by Forms On-A-Disk

Picture 66 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 • FormsOnADisk.com

 





B-2-3

--------------------------------------------------------------------------------

 

 



Revised April, 2003

program adequate to prevent soil and subsoil wash out. It is recognized that
Operator has superior knowledge or the location and access routes to the
location, and must advise Contractor of any subsurface conditions, or
obstructions (including, but not limited to, mines, caverns, sink holes,
streams, pipelines, power lines and communication lines) which Contractor might
encounter while en route to the location of during operations hereunder. In the
event subsurface conditions cause a cratering or shitting at the location
surface, or if seabed conditions prove unsatisfactory to properly support the
rig during marine operations hereunder, and loss or damage to the rig or its
associated equipment results therefrom, Operator shall, without regard to other
provisions of tills Contract, Including Subparagraph 14.1 hereof, reimburse
Contractor to the extant not covered by Contractor’s insurance and not to exceed
$1,000,000 per occurrence, for all such loss or damage including removal of
debris and payment of Force Majeure Rate during repair and/or demobilization If
applicable.

 

11.EQUIPMENT CAPACITY

 

Operations shall not be attempted under any conditions which exceed the capacity
of the equipment specified to be used hereunder or where canal or water depths
are in excess of
                                                                        feet
Without prejudice to the provisions of Paragraph 14 hereunder, Contractor shall
have the right to make the final decision as to when an operation or attempted
operation would exceed the capacity of specified equipment.

 

12.TERMINATION OF LOCATION LIABILITY:

 

When Contractor has concluded operations at the well location, Operator shall
thereafter be liable for damage to property, personal Injury or death of any
person which occurs as a result of conditions of the location and Contractor
shall be relieved of such liability; provided, however, if Contractor shall
subsequently reenter upon the location for any reason, Including removal of the
rig, any term of the Contract relating to such reentry activity shall become
applicable during such period.

 

13.INSURANCE

 

During the life of this Contract, Contractor Shall at Contractor’s expense
maintain, with an insurance company or companies authorized to do business in
the state where the work is to be performed or through a self-insurance program,
insurance coverages of the Kind and in the amount set forth in Exhibit “A”,
insuring the liabilities specifically assumed by Contractor in Paragraph 14 of
this Contract. Contractor shall procure from the company or companies writing
said insurance a certificate of certificates that said insurance is in full
force and effect and that the same stall not be canceled or materially changed
without ton (10) days prior written notice to Operator. For liabilities assumed
hereunder by Contractor, its insurance shall be endorsed to provide that the
underwriters waive their right of subrogation against Operator. Operator will,
as well, cause its insurer to waive subrogation against Contractor for liability
it assumes and shall maintain, at Operators expense, or shall self insure,
insurance coverage as set forth in Exhibit “A” of the same kind and in the same
amount as is required Contractor, insuring the liabilities specifically assumed
by Operator in Paragraph 14 of this Contract. Operator shall procure from the
company or companies writing said insurance a certificate or certificates that
said insurance is in full force and effect and that the same shall not be
canceled or materially changed without ten (10) days prior written notice to
Contractor. Operator and Contractor shall cause their respective underwriters to
name the other additionally insured but only to the extend of the
indemnification obligations assumed herein.

 

14.RESPONSIBILITY FOR LOSS OR DAMAGE, INDEMNITY, RELEASE OF LIABILITY AND
ALLOCATION OF RISK:

 

14.1Contractor’s Surface Equipment: Contractor shall assume liability at all
times for damage to or destruction of Contractor’s surface equipment, regardless
of when or how such damage or destruction occurs, and Contractor shell release
Operator of any liability for any such loss, except loss or damage under the
provisions of Paragraph 10 or Subparagraph 14.3.

 

14.2Contractor’s In-Hole Equipment: Operator shall assume liability at all times
for damage to or destruction of Contractor’s in-hole equipment, including, but
not limited to, drill pipe, drill collars, and tool joints, and Operator shall
reimburse Contractor for the value of any such loss or damage; the value to be
determined by agreement between Contractor and Operator as current repair costs
or           100            percent of current new replacement cost of such
equipment delivered to the well site.

 

14.3Contractor’s Equipment - Environmental Loss or Damage: Notwithstanding the
provisions of Subparagraph 14.1 above, Operator shall assume liability at all
times for damage to or destruction of Contractor’s equipment resulting from the
presence of H2S, CO2  or other corrosive elements that enter the drilling fluids
from subsurface formations or the use of corrosive, destructive or abrasive
additives in the drilling fluids.

 

14.4Operator’s Equipment: Operator Shall assume liability at all times for
damage to or destruction of Operator’s or its co-ventures,’ co-lessees’ or joint
owners’ equipment, including, but not limited to, casing, tubing, well head
equipment, and platform if applicable, regardless of when or how such damage or
destruction occurs, and Operator shall release Contractor of any liability for
any such loss or damage.

 

14.5The Hole: In the event the hole should be lost or damaged, Operator shall be
solely responsible for such damage to or loss of the hole, including the casing
therein, Operator shall release Contractor and its suppliers, contractors and
subcontractors of arty tier of any liability for damage to or loss of the hole,
and shall protect defend and indemnify Contractor and its suppliers, contractors
and subcontractors of any tier from and against any and all claims, liability,
and expense relating to such damage to or loss of the hole.

 

14.6Underground Damage: Operator shall release Contractor and its  suppliers,
contractors and subcontractors of any tier of any liability for, and shall
protect, defend and Indemnify Contractor and its suppliers, contractors and
subcontractors of any tier from and against any all claims, liability, and
expense resulting from operations under this Contract on account of injury to,
destruction of, or loss or impairment of any property right in or to oil, gas,
other mineral substance or water, if at the time of the act or admission causing
such injury, destruction, loss, or impairment said substance had not been
reduced to physical possession above the surface earth, and for any loss or
damage to any formation, strata, or reservoir beneath the surface of the earth.

 

14.7Inspection of Materials Furnished by Operator: Contractor agrees to visually
inspect all materials furnished by Operator before using same and to notify
Operator of any apparent defects therein. Contractor shall not be liable for any
loss or damage resulting from the use of materials furnished by Operator, and
Operator shall release Contractor from, and shall protect, defend and indemnify
Contractor from and against, any such liability.

 

14.8Contractor’s Indemnification of Operator: Contractor shall release Operator
of any liability for, and shall protect, defend and indemnity Operator from and
against all claims, demands, and causes of action of every kind character,
without limit and without regard to the cause or causes thereof or the
negligence of any party or parties, arising in connection herewith in favor of
Contractor’s employees or Contractor subcontractor of any tier (inclusive of any
agent or consultant engaged by Contractor)or their employees, or Contractor’s
invitees, on account of bodily injury, death or damage to property. Contractor’s
Indemnity under this Paragraph shall be without regard to and without any right
to contribution from any Insurance maintained by Operator pursuant to Paragraph
13. If it is judicially determined that the monetary limits of insurance
required hereunder or of the indemnities voluntarily assumed under Subparagraph
14.8 (which Contractor and Operator hereby agree will be supported either by
available liability insurance, under which tin insurer has no right of
subrogation against the indemnities, or voluntarily self-Insured, in part or
whole) exceed the maximum limits permitted under applicable law, it is agreed
that said insurance requirements or indemnities shall automatically be amended
to conform to the maximum monetary limits permitted under such law.

 

14.9Operators Indemnification of Contractor: Operator shall release Contractor
of any liability for, and shall protect, defend and indemnify Contractor from
and against all claims, demands, and causes of action of every kind and
character, without limit and without regard to the cause or cause or causes
thereof or the negligence of any

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(U.S. Daywork Contract - Page 4)

Form provided by forms On-A-Disk

Picture 65 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 • FormsOnADisk.com

 

 





B-2-4

--------------------------------------------------------------------------------

 

 



Revised April, 2003

party of parties arising in connection herewith in favor of operators employees
or operator’s contractors of any tier (inclusive of any agent consultant or
subcontractor engaged by operator) or their employees, or Operator’s invitees,
other than those parties identified in Subparagraph 14.8 on account of bodily
injury, death or damage to property. Operator’s indemnity under this Paragraph
shall be without regard to and without any right to contribution from any
Insurance maintained by Contractor pursuant to paragraph 13. If it is judicially
determined that the monetary limits of insurance required hereunder or of the
indemnities voluntarily assumed under Subparagraph 14.9 (which Contractor and
Operator hereby agree will be supported either by available insurance, under
which the insurer has no right of subrogation against the indemnities, or
voluntarily self-insured, in part or whole) exceed the maximum limits permitted
under applicable law, it is agreed that said insurance requirements or
indemnities shall automatically be amended to conform to the maximum monetary
limits permitted under such law.

14.10 Liability for Wild Well: Operator shall be liable for the cost of
regaining control of any wild well, as well as for cost of removal of any debris
and costs of property remediation and restoration, and Operator shall release,
protect, defend and indemnity Contractor and its suppliers, contractors and
subcontractors of any tier from and against any liability for such cost.

14.11 Pollution or Contamination: Notwithstanding anything to the contrary
contained herein, except the provisions of Paragraphs 10 and 12, it is
understood and agreed by and between Contractor and Operator that the
responsibility for pollution of contamination shall be as follows:

(a) Contractor shall assume all responsibility for, including control and
removal of, and shall protect, defend and indemnify Operator from and against
all claims, demands and causes of action of every kind and character arising
from pollution or contamination, which originates above the surface of the land
or water from spills of fuels, lubricants, motor oils, pipe dope, paints,
solvents, ballast, bilge and garbage, except unavoidable pollution from reserve
pits, wholly in Contractor’s possession and control and directly associated with
Contractor’s equipment and facilities.

(b) Operator shall assume all responsibility for, including control and removal
of, and shall protect, defend and indemnity contractor and its suppliers,
contractors and subcontractors of any tier from and against all claims, demands,
and causes of action of every kind and character arising directly or indirectly
from all other pollution or contamination which may occur during the conduct of
operations hereunder, including, but not limited to, that which may result from
fire, blowout, cratering, seepage or any other uncontrolled flow of oil, gas,
water or other substance, as well as the use or disposition of all drilling
fluids, including, but not limited to, oil emulsion, oil base or chemically
treated drilling fluids, contaminated cuttings or cavings, lost Circulation and
fish recovery materials and fluids. Operator shall release Contractor and its
suppliers, contractors and subcontractors of any tier of any liability for the
foregoing.

(c) In the event a third party commits an act or omission which results in
pollution or contamination for which other Contractor or Operator, for whom such
party is performing work, is held to be legally liable, the responsibility
therefor shall be considered, as between Contractor and Operator, to be the same
as, if the party for whom the work was performed had performed the same and all
of the obligations respecting protection, defense, indemnity and limitation of
responsibility and liability, as set forth in (a) and (b) above, shall be
specifically applied.

14.12 Consequential Damages: Subject to and without affecting the provisions of
this Contract regarding the payment rights and obligations of the risk of loss,
release indemnity rights and obligations of the parties, each party shall at all
time be responsible for and hold harmless the other party from and against its
own special, indirect or consequential damages, and the parties agree that
special, indirect or Consequential damages shall be deemed to include, without
limitation, the following: loss or profit or revenue; costs and
expenses resulting from business interruptions; loss of or delay in production;
loss of or damage to the leasehold; loss of or delay in drilling or operating
rights; cost of or loss of use of property, equipment, materials and services,
including without limitation those provided by contractors or subcontractors of
every tier or by third parties. Operator shall at all times be responsible for
and hold harmless and indemnify Contractor and its suppliers, contractors and
subcontractors of any tier from and against all claims, demands and causes of
action of every kind and character in connection with such special, indirect or
consequential damages suffered by operator’s co-owners, co-venture, co-lessees,
farmors, farmees, partners and joint owners.

14.13 Indemnity Obligation: Except as Otherwise expressly limited in this
Contract, it is the intent of parties hereto that all releases, indemnity
obligations and/or liabilities assumed by such parties under terms of this
Contract, including, without limitation, Subparagraphs 4.9 and 6.3(c),
Paragraphs 10 and 12, and Subparagraphs 14.1 through 14.12 hereof, be without
limit and without regard to the cause or causes thereof, including, but not
limited to, pre-existing conditions, defect or ruin of promises of equipment,
strict liability, regulatory or statutory liability, products liability, breach
of representation or warranty (express implied), breach of duty (whether
statutory, contractual or otherwise) any theory of tort, breach of contract,
fault, the negligence of any degree or character (regardless of whether such
negligence it sole, joint or concurrent, active, passive or gross) of any party
or parties, including the party seeking the benefit of the release, indemnity or
assumption of liability, or any other theory of legal liability. The
indemnities, and releases and assumptions of liability extended by the parties
hereto under the provisions of subparagraphs 4.9 and 6.3 and Paragraphs 10,12
and 14 shall inure to the benefit of such parties, their co-venturers,
co-lessees, joint owners, their parent, holding and affiliated companies and the
officers, directors. stockholders, partners, managers, representatives,
employees, consultants, agents, servants and insurers of each. Except as
otherwise provided herein, such indemnification and assumptions of liability
shall not he deemed to create any rights to indemnification in any person or
entity not a party to this Contract, either as a third party beneficiary or by
reason of any agreement of indemnity between one of the parties hereto and
another person or entity not a party to this Contact.

15.AUDIT

If any payment provided, for hereunder is made on the basis or Contractor’s
costs, Operator shall have the right to audit Contractor’s books and records
relating to such costs. Contractor agrees to maintain such books and records for
a period of two (2) years from the date such costs were incurred and to make
such books and records readily available to Operator at any reasonable time or
times within the period.

16.NO WAIVER EXCEPT IN WRITING

It is fully understood and agreed that none of the requirements of this Contract
shall be considered as waived by either party unless the same is done in
writing, and then only by the persons executing this Contract, or other duty
authorized agent or representative of the party.

17.FORCE MAJEURE

Except as provided in this Paragraph 17 and without prejudice to the risk of
loss, release and indemnity obligations under this Contract, each party to this
Contract shall be excused from complying with the terms of this Contract, except
for the payment of monies when due, if and for so long as such compliance is
hindered or prevented by a Force Majeure Event. As used in this Contract. “Force
Majeure Event” includes: acts of God, action of the elements, wars (declared or
undeclared), insurrection, revolution, rebellions or civil strife, piracy, civil
war or hostile action, terrorist acts, riots, strikes, differences with workmen,
acts of public enemies, federal or state laws, rules, regulations dispositions
or orders of any governmental authorities having jurisdiction in the premises or
of any other group, organization or informal association (whether or not
formally recognized as a government), inability to procure material, equipment,
fuel or necessary labor in the open market, acute and unusual labor or material,
equipment or fuel shortages, or any other causes (except financial) beyond the
control of either party. Neither Operator nor Contractor shall be required
against its will to adjust any labor or similar disputes except in accordance
with applicable law. In the event that either party hereto is rendered unable,
wholly or in part, by any of these causes to carry out, its obligation under
this Contract, it is agreed that such party shall give notice and details of
Force Majeure in writing to the other party as promptly as possible after its
occurrence, in such cases, the obligations of the party giving me notice shall
be suspended during the continuance of any inability so caused except that
Operator shall be obligated to pay to Contractor the Force Majeure Rate provided
for in Subparagraph 4.8 above.

 

 

 

 

 

 

 

 

 

(U.S. Daywork Contract - page 5)

Form provided by forms On-A-Disk

Picture 64 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 • FormsOnADisk.com

 





B-2-5

--------------------------------------------------------------------------------

 

 



Revised April, 2003

18.GOVERNING LAW:

This Contract shall be construed, governed, interpreted, enforced and litigated,
and the relations between the parties determined in accordance with the laws of
THE STATE OF TEXAS. EXCLUDING THE CONFLICT OF LAWS PROVISION THEREOF THAT WOULD
OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

NO HANDWARITTEN WORDS OR PROVISIONS, NOR ANY TYPEWRITTEN ADDITIONS OR CHANGES,
SHALL BE GIVEN ANY GREATER EFFECT THAN THE PRE-PRINTED PROVISIONS IN THIS
CONTRACT, AND ANY APPLICABLE CONTRACT INTERPRETATION RULES THAT WOULD OTHERWISE
SO REQUIRE SHALL BE DISREGARDED IN THE INTERPRETATION OF THIS CONTRACT .

19.INFORMATION CONFIDENTIAL:

Upon written request by Operator, information obtained by Contractor in the
conduct of drilling operations on this well, including, but not limited to,
depth, formations penetrated, the results of coring, testing and surveying,
shall be considered confidential and shall not be divulged by Contractor or its
employees, to any person, firm, or corporation other than Operator’s designated
representatives.

20.SUBCONTRACTS:

Either party may employ other contractors to perform any of the operations or
services to be provided or performed by it according to Exhibit “A”.

21.ATTORNEY’S FEES

If this Contract is placed in the hands of an attorney for collection of any
sums due hereunder, or suit is brought on same, or sums due hereunder are
collected through bankruptcy or arbitration proceedings, then the prevailing
party shall be entitled to recover reasonable attorney’s fees and costs.

22.CLAIMS AND LIENS:

Contractor agrees to pay all valid claims for labor, material, services, and
supplies to be furnished by Contractor hereunder, and agrees to allow no lien by
such third parties to be fixed upon the lease, the well, or other property of
the Operator or the land upon which said well is located.

23.ASSIGNMENT:

Neither party may assign this Contract without the prior written consent of the
other, which consent shall not be unreasonably withheld, and prompt notice of
any such intent to assign shall be given to the other party. In the event of
such assignment, the assigning party shall remain liable to the other party as a
guarantor of the performance by the assignee of the terms of this Contract. If
any assignment is made that materially alters Contractor’s financial burden.
Contractor’s compensation shall be adjusted to give effect to any increase or
decrease in Contractor’s operating costs.

24.NOTICES AND PLACE OF PAYMENT:

Notices, reports, and other communications required or permitted by this
Contract to be given or sent by one party to the other shall be delivered by
hand, mailed, digitally transmitted or telecopied to the address hereinabove
shown. All sums payable hereunder to Contractor shall be payable at its address
hereinabove shown unless otherwise specified herein.

25.CONTINUING OBLIGATIONS:

Notwithstanding the termination of this Contract, the parties shall continue to
be bound by the provisions of this Contract that reasonably require some action
or forbearance after such termination.

26.ENTIRE AGREEMENT:

This Contract constitutes the full understanding of the parties, and a complete
and exclusive statement of the terms or their agreement, and shall exclusively
control and govern all work performed hereunder. All representations, offers,
and undertakings of the parties made prior to the effective date hereof, whether
oral or in writing, are merged herein, and no other contracts, agreements or
work orders, executed prior to the execution of this Contract, shall in any way
modify, amend, alter or change any of the terms or conditions set out herein.

27.SPECIAL PROVISIONS:

27.1Exhibit “C” – Contractors Special Provisions is attached hereto and made a
part hereof.

27.2In the event of any dispute arising out of or related to this Contract, the
parties agree that jurisdiction will lie exclusively with the state and federal
courts in Houston, Harris County, Texas. Operator agrees and consents to the
jurisdiction of the state and federal courts in Houston, Harris County, Texas,
and waives any objection that such courts are an improper or inconvenient venue
or forum for such disputes.

27.3For periods of delay during rig moves, caused by circumstances beyond
Contractor’s control, including, but not limited to, inclement weather, lack of
availability of roads, location, transportation equipment or permits, Operator
shall pay Contractor a delay rate of $22,100 per day.

27.4Early Termination Compensation: In the event Operator terminates this
Contract after the effective date and prior to the end of the Primary Contract
Term, Operator shall pay Contractor a lump sum early termination fee which shall
be calculated by multiplying the Shortfall Rate of $16,000 per day by the number
of days between the date of termination and the end of the Primary Contract
Term. This amount shall be in addition to any amounts due for work performed up
to the date of termination. Notwithstanding payment by Operator of the lump sum
early termination fee, Contractor shall be free to market and contract the rig.

27.5In the event Contractor falls to comply with or breaches any of its
representations or obligations under this Contract, including performance, based
on accepted industry standards, Operator shall have the right to provide
Contractor with written notice of such non-compliance, breach, or sub-standard
performance. If Contractor does not rectify or remedy such non-compliance,
breach or sub-standard performance within fourteen (14) days, Operator shall
have the right, as its sole remedy, to place the rig on zero day rate until
Contractor rectifies or remedies the non-compliance, breach or sub-standard
performance.

27.6THE INDEMNITY OBLIGATIONS SET OUT HEREINABOVE SHALL ONLY BE EFFECTIVE TO THE
MAXIMUM EXTENT PERMITTED BY THE APPLICABLE LAW. IN PARTICULAR, BUT WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, IF IT IS JUDICIALLY DETERMINED THAT
THE MONETARY LIMITS OF INSURANCE REQUIRED HEREUNDER OR THE INDEMNITIES
VOLUNTARILY ASSUMED HEREUNDER EXCEED THE MAXIMUM LIMITS PERMITTED UNDER
APPLICABLE LAW. THE PARTIES HEREBY AGREE THAT SAID INDEMNITIES OR INSURANCE
REQUIREMENT SHALL AUTOMATICALLY BE AMENDED TO CONFORM TO THE MAXIMUM EXTENT
PERMITTED UNDER APPLICABLE LAW.

27.7The Commencement Date Deadline is June 1, 2014.

27.8Contractor agrees to use reasonable efforts to complete the construction and
commissioning of the rig in a timely manner so as to meet the Commencement Date
Deadline. If the rig is not delivered by the Commencement Date Deadline (with
such delayed delivery referred to as “Late Delivery”), then this Contract shall
continue in full force and effect and the Commencement Date Deadline will be
automatically changed, extended and adjusted by the amount of time necessary to
allow completion of the construction and commissioning of the rig (the “Actual
Delivery Date”). In the event of Late Delivery, Operator’s sole remedy shall be
that the Primary Contract Term shall be reduced by one (1) day for each day that
the Actual Delivery Date exceeds the Commencement Date Deadline referenced in
Sub-paragraph 27.7.

27.9Operator may utilize the rig under the same terms and conditions (other than
appropriate adjustments for variations in labor costs or additional required rig
features) in any of Operator’s domestic operating areas in which Contractor has
active Operations. Should Operator elect to utilize the rig in an area which
will require rig winterization, Operator shall reimburse Contractor for the cost
to winterize the rig.

 

 

 

 

(U.S. Daywork Contract - page 6)

Form provided by forms On-A-Disk

Picture 21 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 • FormsOnADisk.com





B-2-6

--------------------------------------------------------------------------------

 

 



 

Revised April, 2003

28.ACCEPTANCE OF CONTRACT:

The foregoing Contract, including the provisions relating to indemnity, release
of liability and allocation of risk of Subparagraphs 4.9 and 6.3(c), and
Subparagraph 27. 6 Paragraphs 10 and 12, and Subparagraphs 14.1 through 14.12/,
is acknowledged, agreed to and accepted by Operator this 14th day of Dec., 2012.

 

 

 

 

 

OPERATOR:  

/s/ David J. Sambrooks

 

 

By:  

David J. Sambrooks

 

 

Title:  

Chief Executive Officer

 

 

The foregoing Contract, Including the provisions relating to indemnity, release
of liability and allocation of risk of Subparagraphs 4.9, 6.3(c), Paragraphs and
Subparagraph 27.6 10 and 12, and Subparagraphs 14.1 through 14.12/, is
acknowledged, agreed to and accepted by Contractor this          
19th           day of       November      , 20 12 , which is the effective date
of this Contract, subject to rig availability, and subject to all of its terms
and provisions, with the understanding that it will not be binding upon Operator
until Operator has noted its acceptance, and with the further understanding that
unless said Contract is thus executed by Operator within Seven (7) days of the
above date Contractor shall be in no manner bound by its signature thereto,

 

Anthony G. Petrello

 

 

 

 

CONTRACTOR:  

Nabors Drilling USA, LP By: NDUSA Holdings Corp., It’s General Partner

 

 

By:  

Anthony G. Petrello

 

 

Title:  

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(U.S. Daywork Contract - page 7)

Form provided by forms On-A-Disk

Picture 20 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 • FormsOnADisk.com





B-2-7

--------------------------------------------------------------------------------

 

 



Revised April, 2003

EXHIBIT “A”

To Daywork Contract dated        November 19         , 20     12       

Operator NFR Energy
LLC                                                                                                
Contractor Nabors Drilling USA,
LP                                                                                      

Well Name and Number Name to be advised by
Operator                                                                                                                                                                                              

SPECIFICATIONS AND SPECIAL PROVISIONS

1. CASING PROGRAM (See Paragraph 7) (Per Operator’s program)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hole

 

Casing

 

Weight

 

Grade

 

Approximate

 

Wait on Cement

 

 

 

Size

 

Size

 

 

 

 

 

Setting Depth

 

Time

 

Conductor

 

 

in.

 

in,

 

ibs/ft.

 

 

 

ft.

 

hrs

Surface

 

 

in.

 

in.

 

ibs/ft.

 

 

 

ft.

 

hrs

Protection

 

 

in.

 

in.

 

ibs/ft.

 

 

 

ft.

 

hrs

 

 

 

in.

 

in.

 

ibs/ft.

 

 

 

ft.

 

hrs

Production

 

 

in.

 

in.

 

ibs/ft.

 

 

 

ft.

 

hrs

Liner

 

 

in.

 

in.

 

ibs/ft.

 

 

 

ft.

 

hrs

 

 

 

in.

 

in.

 

ibs/ft

 

 

 

ft.

 

hrs

 

2. MUD CONTROL PROGRAM (See Subparagraph 8.2) (Per Operator’s program)

 

 

 

 

 

 

 

 

 

 

 

 

Depth Interval

 

 

 

 

 

 

 

 

(ft)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Weight

 

Viscosity

 

Water Loss

 

 

 

 

 

 

(Ibs./gal.)

 

(Secs)

 

(cc)

From

 

To

 

Type Mud

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other mud specifications

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. INSURANCE (See Paragraph 13)

3.1Adequate Workers’ Compensation Insurance complying with State Laws applicable
or Employers’ Liability Insurance with limits $       one (1)
million                      covering all of Contractor’s. employees working
under this Contract.

3.2Commercial (or Comprehensive) General Liability Insurance, including
contractual obligations as respects this Contract and proper coverage for all
other obligations assumed in this Contract. The limit shall be $       one (1)
million                      combined single limit per occurrence for Bodily
Injury and Property Damage.

3.3Automobile Public Liability Insurance with limits of $       one (1)
million                      for the death or injury of each person and
$       one (1) million                      for each accident; and Automobile
Public Liability Property Damage Insurance with limits of $       one (1)
million                      for each accident.

3.4In the event operations are over water, Contractor shall carry In addition to
the Statutory Workers’ Compensation Insurance, endorsements covering liability
under the Longshoremen’s & Harbor Workers’ Compensation Act and Maritime
liability Including maintenance and cure with limits of
$                                               for each death or injury to one
person and $                                                       for any one
accident.

3.5Other insurance: Excess liability Insurance in the amount of $4 million
dollars {in excess of 3.1, 3.2 and 3.3} Operator will purchase OEE insurance in
an amount not less than $10 million dollars insuring the liabilities assumed by
the Operator under this Contract.

4. EQUIPMENT, MATERIALS AND SERVICES TO BE FURNISHED BY CONTRACTORS:

The machinery, equipment, tools, materials, supplies, instruments, services and
labor hereinafter listed, including any transportation required for such items,
shall be provided at the well location at the expense of Contractor unless
otherwise noted by this Contract.

4.1Drilling Rig “Subject to availability [

Complete drilling rig, designated by contractor as its Rig No. Second PACETM X
rig for Operator’. the major items of equipment being:

 

 

 

Drawworks: Make and Model 

Per rig inventory attached hereto and made a part hereof.

Engines: Make, Model, and H.P

 

No. on Rig

 

Pumps: No.1 Make, Size, and Power

 

No.2 Make, Size, and Power

 

Mud Mixing Pump: Make, Size, and Power

 

Boilers: Number, Make, H.P, and W.P

 

Derrick or Mast: Make, Size, and Capacity

 

 

 

Substructure: Size and Capacity 

 

Rotary Drive: Type

 

Drill Pipe: Size Per rig Inventory in _______________ ft: Size: _______________
in. ____________________ft.

 

Drill Collars: Number and Size

Per rig inventory

 

 

 

 

 

 

(U.S. Daywork Contract - “Exhibit A” - Page 1)

Form provided by forms On-A-Disk

Picture 19 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 • FormsOnADisk.com





B-2-8

--------------------------------------------------------------------------------

 

 



Revised April, 2003

 

Blowout Preventers:

 

 

Size

    

Series or Test Pr

    

Make & Model

    

Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.O.P. Closing Unit:

 

 

 

 

 

 

B.O.P. Accumulator:

 

 

 

 

 

 

 

 

 

 

 

 

4.2

Derrick timbers.

 

4.3

Normal strings of drill pipe and drill collars specified above.

 

4.4

Conventional drift indicator.

 

4.5

Circulating mud pits.

 

4.6

Necessary pipe racks and rigging up material.

 

4.7

Normal storage for mud and chemicals.

 

4.8

Shale Shaker.

 

4.9

 

 

4.10

 

 

4.11

 

 

4.12

 

 

4.13

 

 

4.14

 

 

4.15

 

 

4.16

 

 

4.17

 

 

5 EQUIPMENT, MATERIALS AND SERVICES TO BE FURNISHED BY OPERATOR:

 

The machinery, equipment, tools, materials, supplies, instruments, services and
labor hereinafter listed, including any transportation required for such items,
shall be provided at the well location at the expense of Operator unless
otherwise noted by this Contract.

 

 

 

 

 

 

5.1

Furnish and maintain adequate roadway and/or canal to location, right-of-way,
including rights-of-way for fuel and water lines,

 

 

river crossings, highway crossings, gates, and cattle guards.

 

5.2

Stake location, clear and grade location, and provide turnaround, including
surfacing when necessary.

 

5.3

Test tanks with pipe and fittings.

 

5.4

Mud storage tanks with pipe and fittings.

 

5.5

Separator with pipe and fittings.

 

5.6

Labor and materials to connect and disconnect mud tank, test tank, and mud gas
separator.

 

5.7

Labor to disconnect and clean test tanks and mud gas separator.

 

5.8

Drilling mud, chemicals, lost circulation materials and other additives.

 

5.9

Pipe and connections for oil circulating lines.

 

5.10

Labor to lay, bury and recover oil circulating lines.

 

5.11

Drilling bits, reamers, reamer cutters, stabilizers and special tools.

 

5.12

Contract fishing tool services and tool rental.

 

5.13

Wire line core bits or heads, core barrels and wire line core catchers if
required.

 

5.14

Conventional core bits, core catchers and core barrels.

 

5.15

Diamond core barrel with head.

 

5.16

Cement and cementing service.

 

5.17

Electrical wireline logging services.

 

5.18

Directional, callper, or other special services.

 

5.19

Gun or jet perforating Services.

 

5.20

Explosives and shooting devices.

 

5.21

Formation testing, hydraulic fracturing, acidizing and other related services.

 

5.22

Equipment for drill stem testing.

 

5.23

Mud logging service.

 

5.24

Sidewall coring service.

 

5.25

Welding services for Welding bottom joins of casing, guide shoe, float Shoe,
float collar and in connection with installing of well head equipment if
required.

 

5.26

Casing, tubing, liners, Screen, float collars, guide and float shoes and
associated equipment.

 

5.27

Casing scratches and centralizers.

 

5.28

Well Head connections and all equipment to be installed In or an well or On the
premises for use in connection with testing, completion and operation of well.

 

5.29

Special or added storage for mud and chemicals.

 

5.30

Casinghead, API series, to conform to that shown for the blowout preventers
specified in Subparagraph 4.1 above.

 

5.31

Blowout preventer testing packoff and testing services.

 

5.32

Replacement of BOP rubbers, elements and seals, if required, after initial test

 

5.33

Casing Thread Protectors and Casing Lubricants.

 

5.34

H2S training and equipment as necessary or as required by law.

 

5.35

Site septic systems.

 

5.36

Ditching around rig and location.

 

 

5.37

Third Party BOP testing service.

 

 

5.38

 

 

 

5.39

 

 

 

5.40

 

 

 

5.41

 

 

 

5.42

 

 

 

5.43

 

 

 

5.44

 

 

 

5.45

 

 

 

5.46

 

 

 

5.47

 

 

 

5.48

 

 

 

5.49

 

 

 

5.50

 

 

 

(U.S. Daywork Contract - “Exhibit A” - Page 2)

Form provided by forms On-A-Disk

Picture 18 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 • FormsOnADisk.com

 





B-2-9

--------------------------------------------------------------------------------

 

 



Revised April, 2003

6.EQUIPMENT, MATERIALS AND SERVICES TO BE FURNISHED BY DESIGNATED PARTY:

The machinery, equipment, tools, materials, supplies, instruments, services, and
labor listed as the following numbered items, including any transportation
required for such items unless otherwise specified, shall be provided at the
well location and at the expense of the party hereto as designated by an X mark
in the appropriate column.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To Be Provided By and

 

 

 

 

 

At The Expense Of

 

 

    

Item

    

Operator

    

Contractor

 

6.1

 

Cellar and Runways

 

X

 

 

 

6.2

 

Ditches and sumps

 

X

 

 

 

6.3

 

Fuel (located at

 

)

 

X

 

 

 

6.4

 

Fuel Lines (Length

of rig only

)

 

 

 

X

 

6.5

 

Water at source, including required permits

 

X

 

 

 

6.6

 

Water well, including required permits

 

X

 

 

 

6.7

 

Water lines, including required permits

 

X

 

 

 

6.8

 

Water storage tanks

 

capacity (Per rig inventory)

 

 

 

X

 

6.9

 

Potable water and bottled water

 

X

 

 

 

6.10

 

Labor to operate water well or water pump (Rig crew only)

 

 

 

X

 

6.11

 

Maintenance of water well, if required

 

X

 

 

 

6.12

 

Water Pump

 

X

 

 

 

6.13

 

Fuel for water pump

 

X

 

 

 

6.14

 

Mats for engines and boilers, or motors and mud pumps

 

X

 

 

 

6.15

 

Transportation of Contractor’s property:

 

 

 

 

 

 

 

Move in

 

See Paragraph 4.1 and 4.3

 

 

 

 

 

Move out

 

See Paragraph 4.2 and 4.3

 

 

 

6.16

 

Materials for “boxing in” rig and derrick

 

N/A

 

N/A

 

6.17

 

Special strings of drill pipe and drill collars as follows:

 

 

 

 

 

 

 

Any required

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.18

 

Kelly joints, subs, elevators, tongs, slips and BOP rams for use with special

 

 

 

 

 

 

 

drill pipe

 

X

 

 

 

6.19

 

Drill pipe protectors for Kelly joint and each joint

 

 

 

 

 

 

 

of drill pipe running inside of Surface Casing as required,

 

 

 

 

 

 

 

for use with normal strings of drill pipe

 

X

 

 

 

6.20

 

Drill pipe protectors for Kelly joint and drill pipe running

 

 

 

 

 

 

 

inside of Protection Casing

 

X

 

 

 

6.21

 

Rate of penetration recording device (Epoch electronic)

 

 

 

X

 

6.22

 

Extra labor for running and cementing casing (Casing crews)

 

X

 

 

 

6.23

 

Casing tools

 

X

 

 

 

6.24

 

Power casing tongs

 

X

 

 

 

6.25

 

Laydown and pickup machine

 

X

 

 

 

6.26

 

Tubing tools

 

X

 

 

 

6.27

 

Power tubing tong

 

X

 

 

 

6.28

 

Crew Boats, Number

 

 

 

N/A

 

N/A

 

6.29

 

Service Barge

 

N/A

 

N/A

 

6.30

 

Service Tug Boat

 

N/A

 

N/A

 

6.31

 

Rat Hole

 

X

 

 

 

6.32

 

Mouse Hole

 

X

 

 

 

6.33

 

Reserve Pits

 

X

 

 

 

6.34

 

Upper Kelly Cock

 

 

 

X

 

6.35

 

Lower Kelly valve

 

 

 

X

 

6.36

 

Drill Pipe Safety Valve

 

 

 

X

 

6.37

 

Inside Blowout Preventer

 

 

 

X

 

6.38

 

Drilling hole for or driving for conductor pipe

 

X

 

 

 

6.39

 

Charges, cost of bonds for public pipe

 

X

 

 

 

6.40

 

Portable Toilet

 

X

 

 

 

6.41

 

Trash Receptacle

 

X

 

 

 

6.42

 

Linear Motion Shale Shaker (Per rig inventory)

 

 

 

X

 

6.43

 

Shale Shaker Screens

 

X

 

 

 

6.44

 

Mud Cleaner

 

X

 

 

 

6.45

 

Mud/Gas Separator

 

X

 

 

 

6.46

 

Desander

 

 

 

X

 

6.47

 

Desilter

 

 

 

X

 

6.48

 

Degasser

 

X

 

 

 

6.49

 

Centrifuge

 

X

 

 

 

6.50

 

Rotating Head

 

X

 

 

 

6.51

 

Rotating Head Rubbers

 

X

 

 

 

6.52

 

Hydraulic Adjustable Choke

 

X

 

 

 

6.53

 

Pit Volume Totalizer

 

X

 

 

 

6.54

 

Communication, type

 (Cellular phone for rig use only)

 

 

 

X

 

 

 

Foridift., capacity Model JLG G9-43A INDUSA, LP Preferred model) or a

 

 

 

 

 

 

 

JLG G10-55A (10,000 Ib lift with outriggers) with a Star Industries Quick-Tach

 

 

 

 

 

6.55

 

Truss boom Model 1302-JLG

 

X

 

 

 

6.56

 

Corrosion Inhibitor for protecting drill string

 

X

 

 

 

6.57

 

 

 

 

 

 

 

6.58

 

 

 

 

 

 

 

6.59

 

 

 

 

 

 

 

6.60

 

 

 

 

 

 

 

(U.S. Daywork Contract - “Exhibit A” - Page 3)

Form provided by Forms On-A-Disk

Picture 17 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright© 2003 International Association of Drilling Contractors

(214) 340-9429 • FormsOnADisk.com

 





B-2-10

--------------------------------------------------------------------------------

 

 



Revised April, 2003

7. OTHER PROVISIONS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(U.S. Daywork Contract - “Exhibit A” - Page 3)

Form provided by Forms On-A-Disk

Picture 16 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright© 2003 International Association of Drilling Contractors

(214) 340-9429 • FormsOnADisk.com





B-2-11

--------------------------------------------------------------------------------

 

 



Revised April, 2003

 

EXHIBIT “B”

 

(See Subparagraph 8.3)

 

The following clauses, when required by law, are incorporated in the Contract by
reference as if fully set out:

(1)



The Equal Opportunity Clause prescribed in 41 CFR 60-1.4.

(2)



The Affirmative Action Clause prescribed in 41 CFR 60-250.4 regarding veterans
and veterans of the Vietnam era.

(3)



The Affirmative Action Clause for handicapped workers prescribed in 41CFR
60-741.4.

(4)



The Certification of Compliance with Environmental Laws prescribed in 40 CFR
15.20.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(U.S. Daywork Contract – “Exhibit B”-Page 1)

Form provided by Forms On-A-Disk

Picture 15 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright© 2003 International Association of Drilling Contractors

(214) 340-9429 • FormsOnADisk.com

 





B-2-12

--------------------------------------------------------------------------------

 

 



EXHIBIT “C”

 

CONTRACTORS SPECIAL PROVISIONS

 

1.Contractor shall furnish initial tested annular preventer element. If the
element is damaged due to destructive elements introduced to the mud, stripping,
or excessive testing, the Operator agrees to furnish a new element.

 

2.Chemical Additives to the mud for preventing oxidation of the drill string and
hydrogen sulfide scavenging chemicals to treat the mud or drilling fluid as
necessary to remove all traces of H2S and to control oxygen corrosion to be
furnished by the Operator.

 

3.Operator shall furnish all labor, equipment and materials to clean rig after
use of oil base mud and/or completion fluid.

 

4.Initial inspection of all Contractor’s drill pipe, drill collars, kelly, kelly
joints, valves, subs and HWDP shall be at Contractor’s expense. All repairs,
replacements and hauling for repairs will be at Contractor’s expense. (The
Inspection will be to T.H. Hill, DS1, Category 3 or its equivalent.) A copy of
the inspection report will be presented by Operator to Contractor prior to
initial mobilization to the first well.

 

5.Subsequent inspections (including the inspection at the end of the job) of all
drill pipe, drill collars, kelly, kelly joints, valves, subs and HWDP shall be
at the Operator’s expense. All repairs, replacements and hauling for repairs
will be at Operator’s expense. (The inspection will be to T.H. Hill, DS1,
Category 3 or its equivalent.) Operator agrees to inspect drill string
components at intervals not to exceed 80,000 feet of hole drilled. A copy of the
inspection report will be presented to Contractor as soon as practical after the
inspection is complete.

 

6.Operator, Operator’s representatives and Operator’s sub-contractors shall
support Contractor’s Safety Policies and Procedures in general and in
particular, will comply with all Contractor’s personal protective equipment
requirements.

 

7.Operator will be responsible for the provision and maintenance of any site
septic systems.

 

8.Contractor will provide only one size of mud pump liners. Any additional sizes
required by Operator will be provided by Operator at Operator’s cost.

 

9.All third party equipment required to nipple up/nipple down BOP equipment will
be provided and paid for by Operator.

 

10.The rates contained in this Contract are based on the rig inventory attached
hereto. Any modification or addition to the rig requested by Operator will be at
Operator’s expense.

 

11.Operator shall test BOP equipment at intervals as specified in federal, state
or local regulations, API Recommended Practice or every twenty-one (21) days
whichever interval is more stringent. Alt testing will be performed by an
independent testing company provided and paid for by Operator.

 

12.In all cases where Contractor’s employees (including Contractor’s direct,
borrowed, special or statutory employees) are covered by the Louisiana Walter’s
Compensation Act, La. R. S. 23:1021 et seq., Operator and Contractor agree that
alt work and operations performed by Contractor and its employees pursuant to
this agreement are an integral part of and are essential to the ability of
Operator to generate Operator’s goods, products and services. Furthermore,
Operator and Contractor agree that Operator is a statutory employer of
Contractor’s employees for purposes of La. R. S. 23:1061 (A) (3).
Notwithstanding Operator’s status as a statutory employer or special employer
(as defined in La. R. S. 23:1031 (C)) of Contractor’s employees, Contractor
shall remain primarily responsible for the payment of Louisiana Worker’s
Compensation benefits to its employees, and shall not be entitled to seek
contribution for any such payments from Operator.

 

13.Operator, its parent, subsidiary and affiliated corporations, as well as the
employees, officers and directors of each (collectively, “Operator”) is
cognizant of the Nabors Dispute Resolution Program and wishes to become an
Electing Entity, as defined in that Program. Accordingly, Operator and Nabors
Industries, Inc. (“Nabors”) hereby agree that Operator is an Electing Entity as
to all Disputes between Operator and the present and former Employees and
Applicants of Nabors pursuant to the Nabors Dispute Resolution Program as it
currently exists and as may be amended from time to time. In the event the
Program is amended, Nabors agrees to provide a copy of the amendment(s) to
Operator. Operator may withdraw this election to participate in the Program at
any time by giving notice of such withdrawal to Nabors, such revocation to be
effective with respect to any claims not yet instituted as of the date of
revocation. Operator understands that it is bound by the terms of the Program
with respect to all Disputes with Nabors employees, regardless of whether such
Dispute is initiated by the employee or by Operator. Operator and Nabors
acknowledge that the Program does not apply to disputes between Operator and
Nabors and that the Program does not alter the terms of any Indemnification
agreement between them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Picture 85 [sogc-20141231ex1047e4e1eg003.jpg]

 





B-2-13

--------------------------------------------------------------------------------

 

 



Picture 84 [sogc-20141231ex1047e4e1eg004.jpg]

NABORS

515 West Greens Road

DRILLING USA, LP

Suite 1000

 

 

Houston, Texas 77067

 

 

Phone: 281.874.0035

 

 

www.nabors.com

PACE®-X AC 1500 HP RIG (800 kip)

 

 

 

 

 

 

DRAWWORKS:

Canrig Commander™ AC Drawworks with regenerative braking, disc brakes provide
emergency stop and parking, powered by two 1150 hp AC motors.

 

 

 

 

POWER GENERATION:

Three (3) Caterpillar 3512C engines with Dual Fuel Manifolds Caterpillar C-15
independent camp generator.

 

 

 

 

MAST:

API 4F Bootstrap 800 kip with integrated top drive guide track.

 

 

 

 

SUBSTRUCTURE:

Modular Box on Box 800 kip with 500 kip setback.

 

 

 

 

DRILLER’S CONTROL:

Climate controlled driller’s cabin provides integrated joystick control
utilizing PLC technology. Touch screen controls provide state-of-the-art
monitoring, control of rig equipment and drilling parameters.

 

 

 

 

MUD PUMPS:

Two HH1600’s each powered by (1) 1500 hp AC motor.

 

 

 

 

MUD TANKS:

1300 barrels (round bottom) with pill, slug, and two (2) 50 bbl trip tanks.

 

 

 

 

SOLIDS CONTROL:

Three (3) Derrick HyperPool™ shakers

 

 

 

 

WATER STORAGE:

One (1) 500 bbl wheel mounted water tank with integral water pumps.

 

 

 

 

FUEL STORAGE:

One (1) 500 bbl diesel tank.

 

 

 

 

TRAVELING BLOCK:

Split Traveling block rated at 500 tons.

 

 

 

 

TOP DRIVE / SWIVEL:

Canrig 500 ton AC Top Drive (51,400 ft-lb continuous torque)

 

 

 

 

ROTARY TABLE:

37-1/2” Hydraulic Rotary Table (not for drilling).

 

 

 

 

ACCUMULATOR:

CPC Seven (7) station with two remote panels.

 

 

 

 

BLOWOUT

Annular:

Hydril, 13 5/8” 5M x 10M

 

PREVENTERS:

Double Ram:

Cameron, 13 5/8 x 10M

 

 

Single Ram:

Cameron, 13 5/8” x 10M

 

 

 

 

TUBULARS:

5” 19.50 S-135 NC50-16,000’

 

 

(21) 6 ½” Collars. (6) 8” Collars

 

 

 

 

ADDITIONAL

Canrig TM-80 Iron Roughneck

Rotating Mousehole

 

EQUIPMENT:

Canrig Powercat™

Conventional Tongs

 

 

CCTV

Multi-Axis walking system (100’ x

 

 

BOP Handling System with test stump

25’ walking)

 

 

Matting boards for walking area

Dedicated Manrider Winch

 

 

Pipe Tubs for all tubulars

RigWatch™ PVT System

 

 

(3) Hydraulic Hoists

Braided Wireline Machine

 

 

Gas Buster- 19’1 x 6’d

 

 

Note: Specific equipment manufacturers and models may be subject to change.

 

 

B-2-14

--------------------------------------------------------------------------------

 

 

EXHIBIT B-3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-3

 

 

--------------------------------------------------------------------------------

 

 

NOTE: This form contract is a suggested guide only and use of this form or any
variation thereof shall be at the sole discretion and risk of the user parties.
Users of the form contract or any portion or variation thereof are encouraged to
seek the advice of counsel to ensure that their contract reflects the complete
agreement of the parties and applicable law. The International Association of
Drilling Contractors disclaims any liability whatsoever for loss or damages
which may result from use of the form contract or portions or variations
thereof. Computer generated form, reproduced under license from IADC.

 

 

Revised April, 2003

INTERNATIONAL ASSOCIATION OF DRILLING CONTRACTORS
DRILLING BID PROPOSAL
AND
DAYWORK DRILLING CONTRACT – U.S.

 

 

 

Contractor’s Reference No. T9592

 

 

TO:

NABORS DRILLING USA, LP

 

 

 

 

 

Please submit bid on this drilling contract form for performing the work
outlined below, upon the terms and for the consideration set forth, with the
understanding that if the bid is accepted by 
                                                                                                                                                                         
this instrument will constitute a Contract between us. Your bid should be mailed
or delivered not later than     P.M. on    , 20    , to the following address:

 

THIS CONTRACT CONTAINS PROVISIONS RELATING TO INDEMNITY,
RELEASE OF LIABILITY, AND ALLOCATION OF RISK–

SEE PARAGRAPHS 4.9, 6.3(c), 10, 12, AND 14

 

This Contract is made and entered into on the date hereinafter set forth by and
between the parties herein designated as “Operator” and “Contractor.”

 

OPERATOR:

NFR Energy LLC

Address:

1415 Louisiana, Suite 1600

 

Houston, Texas 77002

CONTRACTOR:

NABORS DRILLING USA, LP

Address:

515 W. Greens Road, Suite 1000

 

Houston, Texas 77067

 

IN CONSIDERATION of the mutual promises, conditions and agreements herein
contained and the specifications and special provisions set forth in Exhibit “A”
and Exhibit “B” attached hereto and made a part hereof (the “Contract”),
Operator engages Contractor as an independent contractor to drill the
hereinafter designated well or wells in search of oil or gas on a Daywork Basis.

 

For purposes hereof, the term “Daywork” or “Daywork Basis” means contractor
shall furnish equipment, labor, and perform services as herein provided, for a
specified sum per day under the direction, supervision and control of Operator
(inclusive of any employee, agent, consultant or subcontractor engaged by
Operator to direct drilling operations). When operating on a Daywork Basis,
Contractor shall be fully paid at the applicable rates of payment and assumes
only the obligations and liabilities stated herein. Except for such obligations
and liabilities specifically assumed by Contractor, Operator shall be solely
responsible and assumes liability for all consequences of operations by both
parties while on a Daywork Basis, including results and all other risks or
liabilities incurred in or incident to such operations.

 

1.



LOCATION OF WELL: First well:

 

 

 

 

 

 

 

Well Name and Number:

Name to be advised by Operator

Parish/County:

      TBA     

State:

      Texas     

Field Name:

 

Well location and land description:

To be advised by Operator

1.1 Additional Well Locations or Areas:

As required by Operator in Texas during the Primary Contract Term.

 

Locations described above are for well and Contract identification only and
Contractor assumes no liability whatsoever for a proper survey or location stake
on Operator’s lease.

 

2.



COMMENCEMENT DATE:

 

Contractor agrees to use reasonable efforts to commence operations for the
drilling of the well by the        day of      , 20   ,  or as soon as the rig
and crews are assembled. If Operator does not provide a sound location to accept
Contractor’s rig as soon as the rig and crews are assembled, Operator shall pay
Contractor the Standby Time Rate from such date until the location is ready.

 

3.



DEPTH:

 

3.1 Well Depth: The well(s) shall be drilled to a depth of approximately
    TBA      Feet, or to the                          formation, whichever is
deeper, but the Contractor shall not be required hereunder to drill said well(s)
below a maximum depth of ** feet, unless Contractor and Operator mutually agree
to drill to a greater dept. ** Not to exceed capacity of rig as described on the
rig as described on the rig inventory attached herein.

 

4.



DAYWORK RATES:

 

Contractor shall be paid at the following rates for the work performed
hereunder.

 

4.1 Mobilization: Operator shall pay Contractor a mobilization fee of $       or
a mobilization day rate of $   22,100*    per day. This sum shall be due and
payable in full at the time the rig is rigged up or positioned at the well site
ready to spud. Mobilization shall include:

Move-in and rig up on the new well site.

 

*Plus actual costs of trucks, cranes and permits and $4,500 (lump sum per move)
for man-lifts, light towers and string up services.

 

4.2 Demobilization: Operator shall pay Contractor a demobilization fee of $ 
     or a demobilization day rate during tear down of $    22,100   * per day,
provided however that no demobilization fee shall be payable if the Contract is
terminated due to the total loss or destruction of the rig. Demobilization shall
include: Rig down and remove rig from the final well location and, if
applicable, move the rig to the nearest suitable stack out location.

 

*Plus actual costs of trucks, cranes and permits and $4,500 (lump sum per move)
for man-lifts, light towers and string up services.

 

4.3 Moving Rate: During the time the rig is in transit to or from a drill site,
or between drill sites, commencing on Rig Release, Operator: shall pay     per
twenty-four (24) hour day. *Plus actual costs of trucks, crances and permits and
$4,500 (lump sum per move) for Contractor a sum of $ 22,100* man-lifts, light
towers and string up/string down services.

 

4.4 Operating Day Rate: For work performed per twenty-four (24) hour day with
Five (5) man crew the operating day rate shall be:

 

Depth intervals

 

 

 

 

 

Form

 

To

 

Without Drill Pipe

 

With Drill Pipe

 

0

 

Rig Release

 

$

26,000

per day

$

26,000

per day

 

 

 

 

$

 

per day

$

 

per day

 

 

 

 

$

 

per day

$

 

per day

 

Using Operator’s drill pipe  $ 26,000  per day.

 

The rate will begin when the drilling unit is rigged up at the drilling
location, or positioned over the location during marine work, and ready to
commence operations; and will cease when the rig is ready to be moved off the
location.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(U.S. Daywork Contract – Page 1)

Form provided by Forms On-A-Disk

Picture 14 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 – FormsOnADisk.com





B-3-1

--------------------------------------------------------------------------------

 

 



Revised April 2003

 

If under the above column “With Drill Pipe” no rates are specified, the rate per
twenty-four hour day when drill pipe is in use shall be the applicable rate
specified in the column “Without Drill Pipe” plus compensation for any drill
pipe actually used at the rates specified below, computed on the basis of the
maximum drill pipe in use at any time during each twenty-four hour day.

 

DRILL PIPE RATE PER 24-HOUR DAY

 

 

 

 

 

 

 

 

 

Directional or

 

 

 

 

 

 

 

Straight Hole

 

 

Size

 

Grade

 

Uncontrollable Deviated Hole

 

 

Size

 

Grade

 

$

N/A

per ft.

 

 

 

 

 

$

N/A

per ft.

 

 

 

 

 

$

N/A

per ft.

 

 

 

 

 

$

N/A

per ft.

 

 

 

 

 

$

N/A

per ft.

 

 

 

 

 

$

N/A

per ft.

 

 

 

 

 

 

Directional or uncontrolled deviated hole will be deemed to exist when deviation
exceeds     degrees or when the change of angle exceeds     degrees per one
hundred feet.

 

Drill pipe shall be considered in use not only when in actual use but also while
it is being picked up or laid down. When drill pipe is standing in the derrick,
it shall not be considered in use, provided, however, that if Contractor
furnishes special strings of drill pipe, drill collars, and handling tools as
provided for in Exhibit “A”, the same shall be considered in use at all times
when on location or until released by Operator. In no event shall fractions of
an hour be considered in computing the amount of time drill pipe is in use but
such time shall be computed to the nearest hour, with thirty minutes or more
being considered a full hour and less than thirty minutes not to be counted.

 

4.5 Repair Time: In the event it is necessary to shut down Contractor’s rig for
repairs, excluding routine rig servicing, Contractor shall be allowed
compensation at the applicable rate for such shut down time up to a maximum of
four (4) hours for any one rig repair job, but not to exceed twenty-four (24)
hours of such compensation for any calendar mouth. Thereafter, Contractor shall
be compensated at a rate of $Zero (0) per twenty-four (24) hour day. Routine rig
servicing shall include, but not be limited to, cutting and slipping drilling
line, changing pump or swivel expendables, testing BOP equipment, lubricating
rig, and normal rig and top drive maintenance. When two (2) mud pumps are
required to be used simultaneously, the time spend changing expendable pump
parts shall not considered downtime.

 

4.6 Standby Time Rate:  $100% of the Operating Day Rate/per twenty-four (24)
day. Standby time shall be defined to include time when the rig is shut down
although in readiness to begin or resume operations but Contractor is waiting on
orders of Operator or on materials, services or other items to be furnished by
Operator.

 

4.7 Drilling Fluid Rates: When drilling fluids of a type and characteristic that
increases Contractor’s cost of performance hereunder, including but not limited
to oil-based mud or potassium chloride, are in use, Operator shall pay
Contractor in additional to the operating rate specified above:

 

(a)



$20 per man per day for Contractor’s rig-site personnel.

(b)



$110 per day additional operating rate; and

(c)



Cost of all labor, material and services plus twenty-four (24) hours operating
rate to clean rig and related equipment.

 

4.8 Force Majeure Rate: $100% of the Operating Day Rate/per twenty-four (24)
hour day for any continuous period that normal operations are suspended or
cannot be carried on due to conditions of Force Majeure as defined in Paragraph
17 hereof. It is, however, understood that subject to Subparagraph 6.3 below,
Operator can release the rig in accordance with Operator’s right to direct
stoppage of the work, effective when conditions will permit the rig to be moved
from the location.

 

4.9 Reimbursable Costs: Operator shall reimburse Contractor for the costs of
material, equipment, work or services which are to be furnished by Operator as
provided for herein but which for convenience are actually furnished by
Contractor at Operator’s request, plus ten (10) percent for such cost of
handling. When, at operator’s request and with Contractor’s agreement, the
Contractor furnishes or subcontracts for certain items or services which
Operator is required herein to provide, for purposes of the indemnity and
release provisions of this Contract, said items or services shall be deemed to
be Operator furnished items or services. Any subcontractors so hired shall be
deemed to be Operator’s contractor, and Operator shall not be relieved of any of
its liabilities in connection therewith. Notwithstanding the foregoing,
Contractor shall not be obliged to purchase any items on behalf of Operator.

 

4.10 Revision in Rates: The rates and/or payments herein set forth due to
Contractor from Operator shall be revised to reflect the change in costs if the
costs of any of the items hereinafter listed shall very by more than zero (0)
percent from the costs thereof on the date of this Contract or by the same
percent after the date of any revision pursuant to the Subparagraph:

 

 

(a)

Labor costs, including all benefits, of Contractor’s personnel;

(b)    

Contractor’s cost of insurance premiums;

(c)(b)

Contractor’s cost of fuel, including all taxes and fees; the cost per gallon/MCF
being $N/A; Operator shall provide all fuel.

(d)(c)

Contractor’s cost of catering, when applicable;

(e)(d)

If Operator requires Contractor to increase or decrease the number of
Contractor’s personnel;

(f)(e)

Contractor’s cost of spare parts and supplies with the understanding that such
spare parts and supplies constitute fifteen (15) percent of the operating rate
and that the parties shall use the U.S. Bureau of Labor Statistics Oil Field and
Gas Field Drilling Machinery Producer Price Index (Series ID WPU119102) to
determine to what extent a price variance has occurred in said spare parts and
supplies;

(g)(f)

If there is any change in legislation or regulations in the area in which
Contractor is working or other unforeseen, unusual event that alters
Contractor’s financial burden.

 

5.



TIME OF PAYMENT

 

Payments is due by Operator to Contractor as follows:

 

5.1 Payment for mobilization, drilling and other work performed at applicable
rates, and all other applicable charges shall be due, upon presentation of
invoice therefor, upon completion of mobilization, demobilization, rig release
or at the end of the month in which such work was performed or other charges are
incurred, whichever shall first occur. All invoices may be mailed to Operator at
the address hereinabove shown, unless Operator does hereby designate that such
invoices shall be mailed as follows:                                   

 

5.2 Disputed Invoices and Late Payment: Operator shall pay all invoices within
thirty (30) days after receipt except that if Operator disputes an invoice or
any part thereof, Operator shall, within fifteen days after receipt of the
invoice, notify Contractor of the item disputed, specifying the reason therefor,
and payment of the disputed item may be withheld until settlement of the
dispute, but timely payment shall be made of any undisputed portion. Any sums
(including amounts ultimately paid with respect to a disputed invoice) not paid
within the above specified days shall bear interest at the rate of 1 ½ percent
or the maximum legal rate, whichever is less, per month from the due date until
paid. If Operator does not pay undisputed items within the above stated time,
Contractor may suspend operations or terminate this Contract as specified under
Subparagraph 6.3.

 

6.



TERM:

 

6.1Duration of Contract: This Contract shall remain in full force and effect
until drilling operations are completed on the well or wells specified in
Paragraph 1 above, or for a term of nine hundred ten (910) days, commencing on
the date specified in Paragraph 2 above (the “Primary Contract Term”). In the
event a well is in progress at the end of the Primary Contract Term, this
Contract shall automatically extend to permit the completion of operations for
the well in progress.

 

6.2Extension of Term: Operator may extend the term of this Contract for     
well(s) or for a period of              by giving notice to Contractor at
least       days prior to completion of the well then being drilled or by Not
used.

 

6.3Early Termination:

 

(a)By Either Party: Upon giving of written notice, either party may terminate
this Contract when total loss or destruction of the rig, or a major breakdown
with indefinite repair time necessitate stopping operations hereunder.

 

 

 

 

 

 

(U.S. Daywork Contract – Page 2)

Form provided by Forms On-A-Disk

Picture 13 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 – FormsOnADisk.com

 





B-3-2

--------------------------------------------------------------------------------

 

 



Revised April 2003

 

(b)By operator: Notwithsanding the provisions 3 with respect to the depth to be
drilled, Operator shall have the right to direct the stoppage of the work to be
performed by contractor hereunder at any time prior to reaching the specified
depth, and even though contractor has made no default hereunder. In such even.
Operator shall reimburse contractor as set forth in subparagraph 8.4 hereof.

 

(c)By Contractor: Notwithstanding the provisions of paragraph 3 with respect to
the depth to be drilled, in the event Operator shall become insolvent, or be
adjudicated a bankrupt, or file, by way of petition or answer, a debtor's
petition or other pleading seeking adjustment of operator's debts, under any
bankrupt or debtor's relief laws now or hereafter prevailing, or, if any such be
filed against operator, or in case a receiver be appointed of operator or
operator's property, or any part thereof, or operator's affairs be placed in the
hands of a creditor's committee, or following three business days prior written
notice to operator if operator does not pay contractor within the time specified
in subparagraph 5.2 all undisputed items due and owing, contractor may, at its
option, (1) elect to terminate further performance of any work under this
contract and contractor's right to compensation shall be as set forth in
subparagraph 6.4 hereof, or (2) suspend operations until payment is made by
operation in which event the standby time rate contained in subparagraph 4.6
shall apply until payment is made by operator and operation are resumed. In
addition to contractor's rights to suspend operations or terminate performance
under this paragraph, operator hereby expressly agrees to protect, defend and
indemnify contractor from and against any claims, demands and causes of action,
including all costs of defense, in favor of operator, operator's co-ventures,
co-lessees and joint owners, or any other parties arising out of any drilling
commitments or obligations contained in any lease, farm out agreement or other
agreement, which may be affected by such suspension of operations or termination
of performance hereunder.

 

6.4Early Termination Compensation: See Special Provisions Sub-paragraph 27.

 

(a)Prior to commencement: In the event operator terminates this contract prior
to commencement of operations hereunder operator shall pay contractor as
liquidated damages and not as a penalty a sum equal to the standby time rate
(Sub[paragraph 4.6) for a period of_______________day or a lump sum
of________________________

 

(b)Prior to Spudding: If such termination occur after commencement of operations
but prior to the spudding of the well, operator shall pay to contractor the sum
of the following: (1) all expenses reasonably incurred and to be incurred by
contractor by reason of the contract and reason of the premature termination of
the work, including the expense of drilling or other members and supervision
directly assigned to the rig: (2) ten percent (10%) of the amount of such
reimbursable expenses: and (3)  a sum calculated at the standby time rate for
all time from the date upon which contractor commences any operations hereunder
down to such date subsequent to the date of termination as will afford
contractor reasonable time to dismantle its rig and equipment provided, however,
if this contract is for a term of more than one well or for a period of time,
operator shall pay contractor in addition to the above, the Force Majeure Rate,
less any unnecessary labor from that date subsequent to termination upon which
contractor completed dismantling its rig and equipment until the end of the term
or_________________________________________________________________

__________________________________________________________________________________________________________________________________________________________________________

 

(c)Subsequent to spudding: If each termination occurs after the supdding of the
well operator shall pay contractor (1) the amount for all applicable rates end
all other charges and reimbursement due to contractor but in no event shall such
exclusive of reimbursements due be less than would have been eamed for
__________________________days at the applicable rate "Without Drill Pipe" and
the actual amount due for drill pipe used in accordance with the above rates: or
(2) at the election of contractor and by reason such premature termination plus
a lump sum of ___________________provided however, if this contract is for a
term of more than one well or for a period of time, operator shall pay
contractor, In addition to the above, the Force Majeure Rates less any
unnecessary labor from the date of termination unit the end of the term
or__________________________________________________________________________________________________________________________________________________________

 

7.



CASING PROGRAM

 

Operator shall have the night to designate the points at which casing will be
set and the manner of setting cementing and testing. Operator may modify the
casing program, however, any such modification which materially increases
contractor’s hazards or costs can only be made by mutual consent of operator and
contractor and upon agreement as to the additional compensation to be paid
contractor as a result thereof.

 

8.



DRILLING METHODS AND PRACTICES:

 

8.1Contractor shall maintain well control equipment in good condition at all
times and shall use all reasonable means to prevent and control fires and
blowous and to protect the hote.

 

8.2Subject to the terms hereof and at operator’s cost at all times during the
drilling of the well, operator shall have the right to control the mud program
and the drilling fuld must be of a type and have characteristics and be
maintained by contractor in accordance with the specificarions shows in exhibit
“A”.

 

8.3Each party hereto agrees to comply with all laws, rules, and regulations of
any federal, stste or local grovernment authority which are new or may become
applicable to that party’s operations covered by or arising out of the
performance of this contract. When required by law, the terms of Exhibit “B”
shall apply to this contract. In the event any provision if this contract is
inconsistent with or contrary to any applicable federal, state or local law,
rule or regulation, said provision shall to deemend to be modified to the extent
required to comply with said law, rule or regulation, and as so modified said
provision and this Contract shall continue in full force and effect.

 

8.4Contractor shall keep and furnish to Operator an accurate record of the work
performed and formations drilled on the IADC-API Daily Drilling Report Form or
other form acceptable to Operator. A legible copyof said form shall be furnished
by Contractor to Operator in both hard copy and electronic form.

 

8.5If requested by Operator, Contractor shall furnish Operator with a cop of
delivery tickets covering any material or supplies provided by Operator and
received by Contractor.

 

9.



INGRESS, EGRESS, AND LOCATION

 

Operator hereby assigns to Contractor all necessary rights of ingress and egress
with respect to the tract on which the well is to be located for the performance
by Contractor of all work contemplated by this Contract.  Should Contract be
denied free access to the location for any reason not reasonably within
Contractor’s control, any time lost by Contractor as a result of such denial
shall be paid for at the standby tine rate. Operator agrees at all tines to
maintain the road and location in such a condition that will allow free access
and movement to and from the drilling site in an ordinarily equipment highway
type vehicle. If Contractor is required to use buildozers, tractors, four-whell
drive vehicles, or any other specialized transportation equipment for the
movement of necessary personnel, machinery, or equipemnt over access roads or on
the drilling location, Operator shall furish the same at its expense and without
cost to a Contractor. The actual cost of repairs to any transportation
equipement furnished by Contractor or its personnel damaged as a result of
improperly maintained access roads or location will be charged to Operator.
Operator shall reimburse Contractor for all amounts reasonably expended by
Contractor for repairs and/or reinforcement of roads, bridges and related or
similar facilities (public and private) required as a direct result of a rig
move pursuant to performance hereunder. Operator shall be responsible for any
costs associated with leveling the rig because of location settling.

 

10.



SOUND LOCATION:

 

Operator shall prepare a sound location adequate in size and capable of properly
supporting the drilling rig, and shall be responsible for a casing and cementing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(U.S. Daywork Contract – Page 3)

Form provided by Forms On-A-Disk

Picture 12 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 – FormsOnADisk.com

 





B-3-3

--------------------------------------------------------------------------------

 

 



Revised April, 2003

program adequate to prevent soil and subsoil wash out. It is recognized that
Operator has superior knowledge of the location, and must advise Contractor of
any subsurface conditions, or obstructions (including, but not limited to,
mines, caverns, sink holes, streams, pipelines, power line and communication
lines) which Contractor might encounter while on route to the location or during
operations hereunder. In the event subsurface conditions cause a cratering or
shifting of the location surface, or if seabed conditions prove unsatisfactory
to property support the during marine operations hereunder, and loss or damage
to the rig or its associated equipment results therefrom, Operator shall,
without regard to mother provisions of this Contract, Including Subparagraph
14.1 hereof, reimburse Contractor to the extent not covered by Contractor's
insurance and not to exceed $1,000,000 per occurrence, for all such loss or
damage including removal of debris and payment of Force Majeure Rate during
repair and/or demobilization if applicable.

 

11.



EQUIPMENT CAPACITY

 

Operation shall not be attempted under any conditions which exceed the capacity
of the equipment specified to be used hereunder or where canal or water depths
are in excess of _______________________ feet. Without prejudice to the
provisions of Paragraph 14 hereunder, Contractor shall have the right to make
the final decisions as to when an operation or attempted operation would exceed
the capacity of specified equipment.

 

12.



TERMINATION OF LOCATION LIABILITY

 

When Contractor has concluded operations at the well locations, Operation shall
thereafter be liable to property, personal injury or death of any person which
occurs as a result of conditions of the location and Contractor shall be
relieved of such liability; provided, however, if Contractor shall subsequently
reenter upon the location for any reason, including removal of the rig, any term
of the Contract relating to such reentry activity shall become applicable during
such period.

 

13.



INSURANCE

 

During the life of this Contract, Contractor  shall at Contractor's expense
maintain, with an insurance company or companies authorized to do business in
the state where the work is to be performed or through a self-insurance program,
insurance coverage of the kind and in the amount set forth in Exhibit "A" ,
insuring the liabilities specifically assumed by Contractor in Paragraph 14 of
this Contract. Contractor shall procure from the company or companies writing
said Insurance a certificate or certificate that said insurance is in full force
and effect and that the same shall not be canceled or materially changed without
ten (10) days prior written notice to Operator. For liabilities assumed
hereunder by Contractor, its insurance shall be endorsed to provide that the
underwriters waive their right of subrogation against Operator Operator will, as
well, cause its insurer to waive subrogation against Contractor for liability it
assumes and shall maintain, at Operator's expense, or shall self insure.
Insurance coverage as set forth in Exhibit "A" of the same kind and in the same
amount as is required of Contractor, insuring the liabilities specifically
assumed by Operator in Paragraph 14 of this Contract. Operator shall procure
from the company or companies writing said insurance a certificate or
certificates that said insurance is in full force and effect and that the same
not be canceled or materially changed without ten (10) days prior written notice
Contractor. Operator shall cause their respective underwriters to name the other
additionally insured but only to the indemnification assumed herein.

 

14.



RESPONSIBILITY FOR LOSS OR DAMAGE, INDEMNITY, RELEASE OF LIABILITY AND
ALLOCATION OF RISK.

 

14.1Contractor's Surface Equipment; Contractor shall liability at all times for
damage to or destruction of Contractor's surface equipment, regardless of when
or how such damage or destruction occurs, and Contractor shall release Operator
liability for any such loss, except loss or damage under the provisions of
Paragraph 10 or Subparagraph 14.3.

 

14.2Contractor's in-Hole Equipment: Operator shall assume at all times for
damage to or destruction of Contractor's in-hole equipment, Including, but not
limited to, drill pipe, drill collars, and tool joints, and Operator shall
reimburse for the value of any such loss or damage; the value to be determined
by agreement between Contractor and Operator as current repair costs or
____100____ percent of current new replacement cost of such equipment deilvered
to the wall site.

 

14.3Contractor's Equipment - Environmental Loss or Damage: Notwithstanding the
provisions 14.1 above, Operator shall assume liability at all times for damage
to or destruction of Contractor's equipment resulting from the presence of H2S1
CO2 or other corroslve elements that enter the drilling fluids from subsurface
formations or the use of corrosive, destructive or abrasive additions in the
drilling fluids.

14.4Operator's Equipment: Operator shall assume liability at all times for
damage to or destruction of Operator's or its co-venturers', co lessees' or
joint owners' equipment, including but not limited to, casing, tubing, well head
equipment, and platform if applicable, regardless of when or how such damage or
destruction occurs, and Operator shall release Contractor of any liability for
any such loss or damage.

 

14.5The Hole: In the event the hole should be lost or damaged, Operator shall be
solely responsible for such damage to or loss of hole, including the casing
therein, Operator shall release Contractor and its suppliers, Contractors and
subcontractors of any the of any liability for damage to or loss of the hole,
and shall protect, defend and indemnity Contractor and its suppliers,
contractors  and Subcontractors of any from and against any and all claims,
liability, and expense relating to such damage to or loss of hole.

 

14.6Underground Damage: Operator shall release Contractor and its suppliers,
contractors of any liability for, and indemnity Contractor and its suppliers,
contractors and subcontractors of any tier from and against any and all claims,
liability, and expense resulting from operations under this Contract on account
of injury to, destruction of, or loss or impaliment, of any property right in to
oil, gas or other mineral substance or water, if at the time of the act or
omission causing such Injury, destruction, loss, or impaliment, said substance
had not been reduced to physical possession above the surface of the earth, and
for any loss or damage to any formation, strate, or reservoir beneath the
surface of the earth.

 

14.7Inspection of Materials Furnished by Operator: Contractor agrees to visually
inspect all materials furnished by Operator before using same and to notify
Operator of any apparent defects therein, Contractor shall not be liable for any
loss or damage resulting from the use of materials furnished by Operator, and
Operator shall release Contractor from, and shall protect, defend and indemnity
Contractor from and against, any such liability.

 

14.8Contractor’s Indemnification of Operator: Contractor shall release Operator
of any liability for, and shall protect, defend and Indemnity Operator from and
against all claims, demands, and causes of action of every kind and character,
without limit and without regard to the cause or cause thereof the negligence of
any party of parties, arising in connection herewith in favor of Contractor’s
employees or Contractor’s subcontractors of any tier (inclusive of any agent or
consultant engaged by Contractor) or their employees, or Contractor’s invitees,
on account of bodily injury, death or damage to property.  Contractor’s
indemnity under this Paragraph shall be without regard to and without any right
to contribution from any insurance maintained by Operator pursuant to Paragraph
13.  If it is judicially determined that the monetary limits of Insurance
required hereunder or of the indemnities voluntarily assumed under Subparagraph
14.8 (which Contractor and Operator hereby agree will be supported either by
available liability insurance, under which the insurer has no right of
subrogation against the indemnities, or voluntarily self-insured, in part or
whole) exceed the maximum limits permitted under applicable law, it is agreed
that said insurance requirements or indemnities shall automatically be amended
to conform to the maximum monetary limits permitted under such law.

 

14.9Operator’s Indemnification of Contractor: Operator shall release Contractor
of any liability for, and shall protect, defend and indemnify Contractor from an
against all claims, demands, and causes of action of every kind  and character,
without limit and without regard to the cause or causes thereof or the
negligence of any

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(U.S. Daywork Contract – Page 4)

Form provided by Forms On-A-Disk

Picture 11 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 – FormsOnADisk.com

 





B-3-4

--------------------------------------------------------------------------------

 

 



 

party or parties, arising in connection herewith in favor of Operator’s
employees or Operator’s contractors of any tier (inclusive of any agent,
consultant or subcontractor engaged by Operator) or their employees, or
Operator’s Invitees, other than those parties identified in Subparagraph 14.8 on
account of bodily injury, death or damage to property. Operator’s indemnify
under this Paragraph shall be without regard to and without any right to
contribution from any insurance maintained by Contractor pursuant to Paragraph
13. If it is judicially determined that the monetary limits if insurance
required hereunder or of the Indemnities voluntarily assumed under Subparagraph
14.9 (which Contractor and Operator hereby agree will be supported either by
available liability Insurance, under which the insurer has no right of
subrogation against the indemnities, or voluntarily self-insured, in part or
whole) exceed the maximum limits permitted under applicable law, it is agreed
that said insurance requirements or indemnities shall automatically be amended
to conform to the maximum monetary limits permitted under such law.

 

14.10Liability for Wild Well: Operator shall be liable for the cost regaining
control of any wild well, as well as for cost of removal of any debris and cost
of property remediation and restoration, and Operator shall release, protect,
defend and indemnify Contractor and its suppliers, contractors and
subcontractors of any tier from and against any liability for such cost.

 

14.11Pollution or Contamination: Notwithstanding anything to the contrary
contained herein, except the provisions of Paragraphs 10 and 12, it is
understood and agreed by and between contractor and Operator that the
responsibility for pollution or contamination shall be as follows:

 

(a) Contractor shall assume all responsibility for, including control and
removal of, and shall protect, defend and indemnify Operator from and against
all claims, demands and causes of action of every kind and character arising
from pollution or contamination, which originates above the surface of the land
or water from spills of fuels, lubricants, motor oils, pipe dope, paints,
solvents, ballast, bilge and garbage, except unavoidable pollution from reserve
pits, wholly in Contractor’s possession and control and directly associated with
Contractor’s equipment and facilities.

 

(b) Operator shall assume all responsibility for, including control and removal
of, and shall protect, defend and indemnify Contractor and its suppliers,
contractors and subcontractors of any tier from and against all claims, demands,
and causes of action of every kind and character arising directly or indirectly
from all other pollution or contamination which may occur during the conduct of
operations hereunder, including, but not limited to, that which may result from
fire, blowout, cratering, seepage or any other uncontrolled flow of oil, gas,
water or other substance, as well as the use or disposition of all drilling
fluids, including, but not limited to, oil emulsion, oil base or chemically
treated drilling fluids, contaminated cuttings or cavings, lost circulation and
fish recovery materials and fluids. Operator shall release Contractor and its
suppliers, contractors and subcontractors of any tier of any liability for the
foregoing.

 

(c) In the event a third party commits an act or omission which results in
pollution or contamination for which either Contractor or Operator, for whom
such party is performing work, is held to be legally liable, the responsibility
thereof shall be considered, as between Contractor and Operator, to be the same
as if the party for whom the work was performed had perfomed the same and all of
the obligations respecting protection, defense, indemnify and limitation of
responsibility and liability, as set forth in (a) and (b) above, shall be
specifically applied.

 

14.12Consequential Damages: Subject to and without affecting the provisions of
this Contract regarding the payment rights and obligations of the parties or the
risk of loss, release and indemnify rights and obligations of the parties, each
party shall at all times be responsible for and hold harmless and indemnify the
other party from and against its own special, indirect or consequential damages,
and the parties agree that special, indirect or consequential damages shall be
deemed to include, without limitation, the following: loss of profit or revenue;
costs and expenses resulting from business interruptions; loss of or delay in
production; loss of or damage to the leasehold; loss of or delay in drilling or
operating rights; cost of or loss of use of property, equipment, materials and
services, including without limitation those provided by contractors or
subcontractors of tier or by third parties. Operator shall at all times be
responsible for and hold harmless and indemnify Contractor and its suppliers,
contractors and subcontractors of any tier from and against all claims, demands
and causes of action of every kind and character in connection with such
special, indirect or consequential damages suffered by Operator’s co-owners,
co-ventures, co-lessees, farmors, farmees, partners and joint owners.

 

14.13Indemnify Obligation: Except as otherwise expressly limited in this
Contract, it is the intent of parties hereto that all release, indemnify
obligations and/or liabilities assumed by such parties under terms of this
Contract, including, without limitation, Subparagraphs 4.9 and 6.3(c),
Paragraphs 10 and 12, and Subparagraphs 14.1 through 14.12 hereof, be without
limit and without regard to the cause or causes thereof, including, but not
limited to, pre-existing conditions, defect or ruin of premises or equipment
strict liability, regulatory or statutory liability, products liability, breach
of representation or warranty (express or implied), breach of duty (whether
statutory, contractual or otherwise) any theory of tort, breach of contract,
fault, the negligence of any degree or character (regardless of whether such
negligence is sole, joint or concurrent, active, passive or gross) of any party
or parties, including the party seeking the benefit of the release, indemnify or
assumption of liability, or any other theory of legal liability. The
indemnities, and releases and assumptions of liability extended by the parties
hereto under the provisions of Subparagraphs 4.9 and 6.3 and Paragraphs 10, 12
and 14 shall insure to the benefit of such parties, their co-ventures,
co-lessees, joint owners, their parent, holding and affiliated companies and the
officers, directors, stockholders, partners, managers, representatives,
employees, consultants, agents, servants and insurers of each. Except as
otherwise provided herein, such indemnification and assumptions of liability
shall not be deemed to create any rights to indemnification in any person or
entity not a party to this Contract, either as a third party beneficiary or by
reason of any agreement of indemnify between one of the parties hereto and
another person or entity not a party to this Contract.

 

15.



AUDIT

 

If any payment provided for hereunder is made on the basis of Contractor’s
costs, Operator shall have the right to audit Contractor’s books and records
relating to such costs. Contractors agrees to maintain such books and records
for a period of two (2) years from the date such costs were incurred and to make
such books and records readily available to Operator at any reasonable time or
times within the period.

 

16.



NO WAIVER EXCEPT IN WRITING

 

It is fully understood and agreed that none of the requirements of this Contract
shall be considered as waived by either party unless the same is done in
writing, and then only by the persons executing this Contract, or other duty
authorized agent or representative of the party.

 

17.



FORCE MAJEURE

 

Except as provided in this Paragraph 17 and without prejudice to the risk of
loss, release and indemnify obligations under this Contract, each party to this
Contract shall be excused from complying with the terms of this Contract, except
for the payment of monies when due, if and for so long as such compliance is
hindered or prevented by a Force Majeure Event. As used in this Contract, “Force
Majeure Event” includes: acts of God, action of the elements, wars (declared or
undeclared), insurrection, revolution, rebellions or civil strife, piracy, civil
war or hostile action, terrorists acts, riots, strikes, differences with
workmen, acts of public enemies, federal or state laws, rules, regulations
dispositions or orders of any governmental authorities having jurisdiction in
the premises or of any other group, organization or informal association
(whether or not formally recognized as a government), inability to procure
material, equipment, fuel or necessary labor in the open market, acute and
unusual labor or material, equipment or fuel shortages, or any other causes
(except financial) beyond the control of either party. Neither Operator nor
Contractor shall be required against its will to adjust any labor or similar
disputes except in accordance with applicable law. In the event that either
party hereto is rendered unable, wholly or in part, by any of these causes to
carry out its obligation under this contract, it is agreed that such party
giving the notice and details of Force Majeure in writing to other party as
promptly as possible after its occurrence. In such cases, the obligations of the
party giving the notice shall be suspended during the continuance of any
inability so caused except that operator shall be obligated to pay to Contractor
the Force Majeure Rate provided for in Subparagraph 4.8 above.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(U.S. Daywork Contract – Page 2)

Form provided by Forms On-A-Disk

Picture 10 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 – FormsOnADisk.com





B-3-5

--------------------------------------------------------------------------------

 

 



18.



GOVERING LAW:

 

This Contract shall be construed, governed, interpreted, enforced and litigated,
and the relations between the parties determined in accordance with the laws of
THE STATE OF TEXAS, EXCLUDING THE CONGLICT OF LAWS PROVISIONS THEREOF THAT WOULD
OTHERWISE REQUIRE THE APPLICATION OF LAW OF ANY OTHER JURISDICTION. NO
HANDWRITTEN WORDS OR PROVISIONS, NOR ANY TYPEWRITTEN ADDITIONS OR CHANGES, SHALL
BE GIVEN ANY GREATER EFFECT THAN THE PRE-PRINTED PROVISIONS IN THIS CONTRACT,
AND ANY APPLICABLE CONTRACT INTERPRETATION RULES THAT WOULD OTHERWISE SO REQUIRE
SHALL BE DISREGARDED IN THE INTERPRETATION OF THIS CONTRACT.

 

19.



INFORMATION CONFIDENTAL:

 

Upon written request by operator, information obtained by contractor in the
conduct of drilling operations on this well, including, but not limited to,
depth, formations penetrated, the results of coring, testing and surveying,
shall be considered confidential and shall not be divulged by Contractor or its
employees, to any person, firm, or corporation other than designated
representatives.

 

20.



SUBCONTRACTS:

 

Either party may employ other contractors to person any of the operations or
serviced to be provided or performed by it according to EXHIBIT “A”.

 

21.



ATTORNEY’S FEES

 

If this Contract is placed in the hands of an attorney for collection of any
sums due hereunder, or suit is brought on same, or sums due here under, are
collected through bankruptcy or arbitration proceedings, then the prevailing
party shall be entitled to recover responsible attorney’s fees and costs.

 

22.



CLAIMS AND LIENS:

 

Contractor agrees to pay all valid claims for labor, material, services, and
supplies to be furnished by Contractor hereunder, and agrees to allow no lien by
such third parties to be fixed upon the lease, the well, or other property of
the Operator or the land upon which said well is located.

 

23.



ASSIGNMENT:

 

Neither party may assign this Contract without the prior written consent of the
other, which consent shall not be unresponsbly withheld, and prompt notice of
any such intent to assign shall be given to the other party. In the event such
assignment the assigning party shall remain liable to the party to the other
shall be delivered by hand, mailed, digitally transmitted or telecopied to the
address hereinabove shown. All sums payable hereunder to Contractor shall be
payable at this address hereinabove shown unless otherwise specifies herein.

 

24.



NOTICE AND PLACE OF PAYMENTS:

 

Notice, reports, and other communications required or permitted by this Contract
to be given or sent by one party to the other shall be delivered by hand,
mailed, digitally transmitted or telecopied to the address hereinabove shown.
All sums payable hereunder to Contractor shall be payable at its address
hereinabove shown unless otherwise specified herein.

 

25.



CONTINUING OBLIGATIONS:

 

Notwithstanding the termination of this Contract, the parties shall continue to
be bound by the provisions of this Contract that reasonably require some action
or forbearance after such termination.

 

26.



ENTIRE AGGREMENT:

 

This Contract constitutes the full understanding of the parties, and a complete
and exclusive statement of the terms of their agreement, and shall exclusively
control and govern all work performed hereunder. All representation, offers, and
exclusive statement of terms of their agreement, and shall exclusively control
and govern all work performed hereunder. All representation, offers, and
undertakings of the terms of their agreements, and shall exclusively control and
govern all work performed hereunder.

 

27.



SPECIAL PROVISIONS:

 

27.1Exhibit “C” – CONTRACTORS Special Provisions is attached hereto and made a
part hereof.

 

27.2In the event of any dispute arising out of or related to this Contract, the
parties agree that jurisdiction will lie with the state with the state and
federal courts In Houston, Harris County, Texas, Operator agrees and consents to
the jurisdiction

 

27.3For periods of delay during rig moves, caused by circumstances beyond
Contractor’s control, including, but not limited to, inclement weather, lack of
availability of roads, location, transportation equipment or permits, Operator
shall pay Contractor a delay rate of $22,100 per day.

 

27.4Early Termination Compensation: In the event Operator terminates this
Contract after the effective date and prior to the end of the Primary Contract
Term, Operator shall pay Contractor a lump sum early termination fee which shall
be calculated by multiplying the Shortfall Rate of $16,000 per day by the number
of days between the date of termination and the end of the Primary Contract
Term. This amount shall be in addition to any amounts due for work performed up
to the date of termination. Notwithstanding payment by Operator of the lump sum
early termination fee, Contractor shall be free to market and contract the rig.

 

27.5In the event Contractor fails to comply with or breaches any of its
representations or obligations under this Contract, including performance, based
on accepted industry standards, Operator shall have the right to provide
Contractor with notice of such non-compliance, breach, or sub-standard
performance. If Contractor does not rectify or remedy such non-compliance,
breach or sub-standard performance within fourteen (14) days, Operator shall
have the right, as its sole remedy, to place the rig on zero day rate until
Contractor rectifies or remedies the non-compliance, breach or sub-standard
performance.

 

27.6THE INDEMNITY OBLIGATIONS SET OUT HEREINABOVE SHALL ONLY BE EFFECTIVE TO THE
MAXIMUM EXTENT PERMITTED BY THE APPLICABLE LAW. IN PARTICULAR, BUT WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, IF IT IS JUDICIALLY DETERMINED THAT
THE MONETARY LIMITS OF INSURANCE REQUIRED HEREUNDER OR THE INDEMNITIES
VOLUNTARILY ASSUMED HEREUNDER EXCEED THE MAXIMUM LIMITS PERMITTED UNDER
APPLICABLE LAW, THE PARTIES HEREBY AGREE THAT SAID INDEMNITIES OR INSURANCE
REQUIREMENT SHALL AUTOMATICALLY BE AMENDED TO CONFORM TO THE MAXIMUM EXTENT
PERMITTED UNDER APPLICABLE LAW.

 

27.7The Commencement Date Deadline is January 1, 2014.

 

27.8Contractor agrees to use reasonable efforts to complete the construction and
commissioning of the rig in a timely manner so as to meet the Commencement Date
Deadline. If the rig is not delivered by the commencement Date Deadline (with
such delayed delivery referred to as “Late Delivery”), then this Contract shall
continue in full force and effect and the Commencement Date Deadline will be
automatically changed, extended and adjusted by the amount of time necessary to
allow completion of the construction and commissioning of the rig (the “Actual
Delivery Date”). In the event of Late Delivery, Operator’s sole remedy shall be
that the primary Contract Term shall be reduced by one (1) day for each day that
the Actual Delivery Date exceeds the Commencement Date Deadline referenced in
Sub-paragraph 27.7.

 

27.9Operator may utilize the rig under the same terms and conditions (other than
appropriate adjustments for variation in labor costs or additional required rig
features) in any of Operator’s domestic operating areas in which Contractor has
active operations. Should Operator elect to utilize the rig in an area which
will require rig winterization, Operator shall reimburse Contractor for the cost
to winterize the rig.

 

 

 

 

 

 

 

 

 

(U.S. Daywork Contract – Page 2)

Form provided by Forms On-A-Disk

Picture 9 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 – FormsOnADisk.com

 





B-3-6

--------------------------------------------------------------------------------

 

 



28.



ACCEPTANCE OF CONTRACT:

 

The foregoing Contract, including the provisions relating to indemnity, release
of liability and allocation of risk of Subparagraphs 4.9 and 6.3(c), and
Subparagraph 27.6

Paragraphs 10 and 12, and subparagraphs 14.12/ is acknowledged, agreed to and
accepted by Operator this 14th day of Dec. 2012.

 

 

 

 

OPERATOR:

/s/ David J. Sambrooks

 

By:

David J. Sambrooks

 

Title:

Chief Executive Officer

 

 

The foregoing contract, including the provisions relating to indemnity, release
of liability and allocation of risk of subparagraphs 4.9, 6.3(c), paragraphs 10
and 12, and subparagraphs 14.1 through 14.12/, is acknowledged, agreed to and
accepted by Contractor this 19th day of November, 2012 which is the effective
date of this contract, subject to rig availability, and subject to all of its
terms and provisions, with the understanding that it will not be binding upon
operator until Operator has noted its acceptance, and with the further
understanding that unless said contract is thus executed by operator within
Seven (7) days of the above date contractor shall be in no manner by its
signature thereto.

 

 

 

 

CONTRACTOR:

Nabors Drilling USA, LP By:  NDUSA Holdings Corp., its general partner

 

By:

Anthony G. Petrello

 

Title:

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(U.S. Daywork Contract – Page 2)

Form provided by Forms On-A-Disk

Picture 8 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 – FormsOnADisk.com

 

 





B-3-7

--------------------------------------------------------------------------------

 

 



EXHIBIT “A”

 

To Daywork Contract dated

November 19, 2012

 

Operator

NFR Energy LLC

Contractor

Nabors Drilling USA. LP

Well Name and Number

Name to be advised by Operator

 

SPECIFICATIONS AND SPECIAL PROVISIONS

 

1.



CASING PROGRAM (See Paragraph 7) (Per Operator’s program)

 

 

 

Hole
Size

 

 

Casing
Size

 

 

Weight

 

 

Grade

 

Approximate
Setting Depth

 

 

Weight on Cement Time

 

Conductor

 

 

in.

 

 

in.

 

 

Ibs/ft.

 

 

 

 

ft.

 

 

hrs

Surface

 

 

in.

 

 

in.

 

 

Ibs/ft.

 

 

 

 

ft.

 

 

hrs

Protection

 

 

in.

 

 

in.

 

 

Ibs/ft.

 

 

 

 

ft.

 

 

hrs

 

 

 

in.

 

 

in.

 

 

Ibs/ft.

 

 

 

 

ft.

 

 

hrs

Production

 

 

in.

 

 

in.

 

 

Ibs/ft.

 

 

 

 

ft.

 

 

hrs

Liner

 

 

in.

 

 

in.

 

 

Ibs/ft.

 

 

 

 

ft.

 

 

hrs

 

 

 

in.

 

 

in.

 

 

Ibs/ft.

 

 

 

 

ft.

 

 

hrs

 

2.



MUD CONTROL PROGRAM (see Subparagraph 8.2) (Per Operator’s program)

 

Depth Interval
(ft)

 

 

 

 

 

 

 

 


From

 


To

 


Type Mud

 

Weight
(Ibs./gal.)

 

Viscosity
(Secs)

 

Water Loss
(cc)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other mud specifications:

 

 

 

 

 

3.



INSURANCE (See Paragraph 13)

3.1



Adequate Workers’ Compensation Insurance complying with State Laws applicable or
Employers’ Liability Insurance with limits of $     one (1) million covering all
of Contractor’s employees working under this contract.

3.2



Commercial (or Comprehensive) General Liability insurance, including contractual
obligations as respects this contract and proper coverage for all other
obligations assumed in this contract. The limit shall be $     one (1) million
combined single limit per occurrence for Bodily injury and Property Damage.

3.3



Automobile Public Liability insurance with limits of $     one (1) million for
the death or injury of each person and $     one (1) million for each accident;
and Automobile Public Liability Property Damage Insurance with limits of
$     one (1) million for each accident.

3.4



In the event operations are over water, contractor shall carry in addition to
the statutory workers’ compensation insurance, endorsements covering liability
under the longshoremen’s & Harbor workers’ compensation Act and Maritime
Liability including maintenance and cure with limits of $____________ for each
death or injury to one person and $_______ for any one accident.

3.5



Other insurance: Excess liability insurance in the amount of $4 million dollars
{in excess of 3.1.3.2 and 3.3} Operator will purchase OEE insurance in an amount
not less than $10 million dollars insuring the liabilities assumed by the
Operator under this contract.

 

4.



EQUIPMENT, MATERIALS AND SERVICES TO BE FURNISHED BY CONTRACTOR:

The machinery, equipment, tools, materials, supplies, instruments, services and
labor hereinafter listed, including any transportation required for such items,
shall be provided at the well location at the expense of Contractor unless
otherwise noted by this Contract.

4.1



Drilling Rig *Subject to availability

Completed Drilling Rig, designated by Contractor as its Rig No. First PACETM X
rig for Operator”, the major items of equipment being:

 

Drawworks: Make and Model

Per rig inventory attached hereto and made a part hereof.

Engines: Make, Model, and H.P

 

No. on Rig

 

Pumps: No.1 Make, Size, and Power

 

No.2 Make, Size, and Power

 

Mud Mixing Pump: Make, Size, and Power

 

Boilers: Number, Make, H.P, and W.P

 

Derrick or Mast: Make, Size, and Capacity

 

 

Substructure: Size and Capacity

 

Rotary Drive: Type

 

Drill Pipe: Size Per rig Inventory in _______________ ft: Size: _______________
in. ____________________ft.

Drill Collars: Number and Size Per rig inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(U.S. Daywork Contract – Page 2)

Form provided by Forms On-A-Disk

Picture 7 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 – FormsOnADisk.com

 





B-3-8

--------------------------------------------------------------------------------

 

 



 

Blowout Preventers:

 

 

 

 

 

 

 

 

 

Size

 

Series or Test Pr

 

Make & Model

 

Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.O.P. Closing Unit:

 

B.O.P. Accumulator:

 

 

 

 


4.2 

Derrick timbers.


4.3 

Normal strings of drill pipe and drill collars specified above.


4.4 

Conventional drift indicator.


4.5 

Circulating mud pits.


4.6 

Necessary pipe racks and rigging up material.


4.7 

Normal storage for mud and chemicals.


4.8 

Shale Shaker.


4.9 

 


4.10 

 


4.11 

 


4.12 

 


4.13 

 


4.14 

 


4.15 

 


4.16 

 


4.17 

 

 

5.



EQUIPMENT, MATERIAL AND SERVICES TO BE FURNISHED BY OPERATOR:

The machinery, equipment, tools, materials, supplies, instruments, services and
labor hereinafter listed, including any transportation required for such items,
shall be provided at the well location at the expense of Operator unless
otherwise noted by this Contract.

 

 

 


5.1 

Furnish and maintain adequate roadway and/or canal to location, right –of-way,
including rights-of-way for fuel and water lines, river crossings, highway
crossings, gates and cattle guards.


5.2 

Stake location, clear and grade location, and provide turnaround, including
surfacing when necessary.


5.3 

Test tanks with pipe and fittings.


5.4 

Mud storage tanks with pipe and fittings.


5.5 

Separator with pipe and fittings.


5.6 

Labor and materials to connect and disconnect mud tank, test tank, and mud gas
separator.


5.7 

Labor to disconnect and clean test tanks and mud gas separator.


5.8 

Drilling mud, chemicals, lost circulation materials and other additives.


5.9 

Pipe and connections for oil circulating lines.


5.10 

Labor to lay, bury and recover oil circulating lines.


5.11 

Drilling bits, reamers, reamer cutters, stabilizers and special tools.


5.12 

Contract fishing tool services and tool rental.


5.13 

Wire line core bits or heads, core barrels and wire line core catchers if
required.


5.14 

Conventional core bits, core catchers and core barrels.


5.15 

Diamond core barrel with head.


5.16 

Cement and cementing service.


5.17 

Electrical wireline logging services.


5.18 

Directional, caliper, or other special services.


5.19 

Gun or jet perforating services.


5.20 

Explosives and shooting services.


5.21 

Formation testing, hydraulic fracturing, acidizing and other related services.


5.22 

Equipment for drill stem testing.


5.23 

Mud logging service.


5.24 

Sidewall coring service.


5.25 

Welding service for welding bottom joints of casing, guide shoe, float shoe,
float collar and in connection with installing of well head equipment if
required.


5.26 

Casing, tubing, liners, screen, float collars, guide and float shoes and
associated equipment.


5.27 

Casing scratchers and centralizers.


5.28 

Well head connections and all equipment to be installed in or on the premises
for use in connection with testing, completion and operation of well.


5.29 

Special or added storage for mud and chemicals.


5.30 

Casinghead, API series, to conform to that shown for the blowout preventers
specified in Subparagraph 4.1 above.


5.31 

Blowout preventer testing packoff and testing services.


5.32 

Replacement of BOP rubbers, elements and seals, if required after initial test


5.33 

Casing Thread Protectors and Casing Lubricants.


5.34 

H2S training and equipment as necessary or as required by law.


5.35 

Site septic systems.


5.36 

Ditching around rig and location


5.37 

Third party BOP testing service


5.38 

 


5.39 

 


5.40 

 


5.41 

 


5.42 

 


5.43 

 


5.44 

 


5.45 

 


5.46 

 


5.47 

 


5.48 

 


5.49 

 


5.50 

 

 

 

(U.S. Daywork Contract – Page 2)

Form provided by Forms On-A-Disk

Picture 6 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 – FormsOnADisk.com

 

 





B-3-9

--------------------------------------------------------------------------------

 

 



6.EQUIPMENT, MATERIALS AND SERVICES TO BE FURNISHED BY DESIGNATED PARTY:

 

The machinery, equipment, tools, materials, supplies, instruments, services, and
labor listed as the following numbered items, including any transportation
required for such items unless otherwise specified, shall be provided at the
well location and at the expense of the party hereto as designated by an x mark
in the appropriate column.

 

 

 

 

 

 

 

 

 

 

 

 

To Be Provided By and
At The Expense Of

 

 

Item

 

Operator

 

Contractor

6.1

 

Cellar and Runways

 

X

 

 

6.2

 

Ditches and sumps

 

X

 

 

6.3

 

Fuel (located at                                                       )

 

X

 

 

6.4

 

Fuel Lines (length of rig only                                )

 

 

 

x

6.5

 

Water at source, including required permits

 

x

 

 

6.6

 

Water well, including required permits

 

x

 

 

6.7

 

Water lines, including required permits

 

x

 

 

6.8

 

Water storage tanks ___________ capacity (Per rig inventory)

 

 

 

x

6.9

 

Potable water and bottled water

 

x

 

 

6.10

 

Labor to operate water well or water pump (Rig crew only)

 

 

 

x

6.11

 

Maintenance of water well, if required

 

x

 

 

6.12

 

Water Pump

 

x

 

 

6.13

 

Fuel for water pump

 

x

 

 

6.14

 

Mats for engines and boilers, or motors and mud pumps

 

x

 

 

6.15

 

Transportation of Contractor's property:

 

 

 

 

 

 

Move in

 

See Paragraph 4.1 and 4.3

 

 

 

 

Move out

 

See Paragraph 4.2 and 4.3

 

 

6.16

 

Materials for "boxing in" rig and derrick

 

N/A

 

N/A

6.17

 

Special strings pf drill pipe and drill collars as follows:

 

 

 

 

 

 

Any required

 

x

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.18

 

Kelly joints, subs, elevators, tongs, slips and BOP rams for use with special
drill pipe

 

x

 

 

6.19

 

Drill pipe protectors for Kelly joint and each joint of drill pipe running
inside of Surface Casing as required, for use with normal strings of drill pipe

 

x

 

 

6.20

 

Drill pipe protectors for Kelly joint and drill pipe running inside of
Protection Casing

 

x

 

 

6.21

 

Rate of penetration recording device (Epoch electronic)

 

 

 

x

6.22

 

Extra labor for running and cementing casing (Casing crews)

 

x

 

 

6.23

 

Casing tools

 

x

 

 

6.24

 

Power casing tongs

 

x

 

 

6.25

 

Laydown and pickup machine

 

x

 

 

6.26

 

Tubing tools

 

x

 

 

6.27

 

Power tubing tongs

 

x

 

 

6.28

 

Crew Boats, Number_________                           

 

N/A

 

N/A

6.29

 

Service Barge

 

N/A

 

N/A

6.30

 

Service Tug Boat

 

N/A

 

N/A

6.31

 

Rat Hole

 

x

 

 

6.32

 

Mouse Hole

 

x

 

 

6.33

 

Reserve Pits

 

x

 

 

6.34

 

Upper Kelly Cock

 

 

 

x

6.35

 

Lower Kelly Valve

 

 

 

x

6.36

 

Drill Pipe Safety Value

 

 

 

x

6.37

 

Inside Blowout Preventer

 

 

 

x

6.38

 

Drilling hole for or driving for conductor pipe

 

x

 

 

6.39

 

Charges, cost of bonds for public roads

 

x

 

 

6.40

 

Portable Toilet

 

x

 

 

6.41

 

Trash Receptacle

 

x

 

 

6.42

 

Liner Motion Shale Shaker (Per rig Inventory)

 

 

 

x

6.43

 

Shale Shaker Screens

 

x

 

 

6.44

 

Mud Cleaner

 

x

 

 

6.45

 

Mud/Gas Separator

 

x

 

 

6.46

 

Desander

 

 

 

x

6.47

 

Desilter

 

 

 

x

6.48

 

Degasser

 

x

 

 

6.49

 

Centrifuge

 

x

 

 

6.50

 

Rotating Head

 

x

 

 

6.51

 

Rotating Head Rubbers

 

x

 

 

6.52

 

Hydraulic Adjustable Choke

 

x

 

 

6.53

 

Pit Volume Totalizer

 

x

 

 

6.54

 

Communication, type (Cellular phone for rig use only)

 

 

 

x

 

 

Forklift, capacity Model JLG G9-43A (NDUSA, LP preferred model) or a JLG G10-55A
(10,000 Ib lift with outriggers) with a Star Industries Quick-Tach

 

 

 

 

6.55

 

Truss boom Model
1302-JLG                                                                                                                                             

 

x

 

 

6.56

 

Corrosion Inhibitor for protecting drill string

 

x

 

 

6.57

 

 

 

 

 

 

6.58

 

 

 

 

 

 

6.59

 

 

 

 

 

 

6.60

 

 

 

 

 

 

 

(U.S. Daywork Contract – Page 2)

Form provided by Forms On-A-Disk

Picture 4 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 – FormsOnADisk.com





B-3-10

--------------------------------------------------------------------------------

 

 



Revised April, 2003

7.



OTHER PROVISIONS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(U.S. Daywork Contract – Page 2)

Form provided by Forms On-A-Disk

Picture 3 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 – FormsOnADisk.com

 





B-3-11

--------------------------------------------------------------------------------

 

 



Revised April, 2003

EXHIBIT "B"

 

(See Subparagraph 8.3)

 

The following clauses,  when required by law, are incorporated in the contract
by reference as if fully set out:

(1)



The Equal Opportunity Clause prescribed in 41 CFR 60-1.4.

(2)



The Affirmative Action Clause prescribed in 41 CFR 60-250.4 regarding veterans
and veterans of the Vietnam era.

(3)



The Affirmative Action Clause for handicapped workers prescribed in 41 CFR
60-741.4.

(4)



The Certification of Compliance with Environmental Laws prescribed in 40 CFR
15.20.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(U.S. Daywork Contract – Page 2)

Form provided by Forms On-A-Disk

Picture 2 [sogc-20141231ex1047e4e1eg003.jpg]

Copyright © 2003 International Association of Drilling Contractors

(214) 340-9429 – FormsOnADisk.com

 





B-3-12

--------------------------------------------------------------------------------

 

 



EXHIBIT “C”

 

CONTRACTORS SPECIAL PROVISIONS

 

1.



Contractor shall furnish initial tested annular preventer element. If the
element is damaged due to destructive elements introduced to the mud, stripping,
or excessive testing the Operator agrees to furnish a new element.

2.



Chemical Additives to the mud for preventing oxidation of the drill string and
hydrogen sulfide scavenging chemicals to treat the mud or drilling fluid as
necessary to remove all traces of H2S and to control oxygen corrosion to be
furnished by the Operator.

3.



Operator shall furnish all labor, equipment and materials to clean rig after use
of oil base mud and/or completion fluid.

4.



Initial inspection of all Contractor’s drill pipe, drill collars, Kelly, Kelly
joints, valves, subs and HWDP shall be at Contractor’s expense. All repairs,
replacements and hauling for repairs will be at Contractor’s expense. (The
inspection will be to T.H. Hill, DS1, Category 3 or its equivalent.) A copy of
the inspection report will be presented by Operator to Contractor prior to
initial mobilization to the first well.

5.



Subsequent inspections (including the inspection at the end of the job) of all
drill pipe, drill collars, Kelly, Kelly joints, valves, subs and HWDP shall be
at the Operator’s expense. All repairs, replacements and hauling for repairs
will be at Operator’s expense. (The inspection will be to T.H. Hill, DS1,
category 3 or its equivalent.) Operator agrees to inspect drill string
components at intervals not to exceed 80,000 feet of hole drilled. A copy of the
inspection report will be presented to Contractor as soon as practical after the
inspection is complete.

6.



Operator, Operator’s representatives and Operator’s sub-contractors shall
support Contractor’s Safety Policies and Procedures in general and in
particular, will comply with all Contractor’s personal protective equipment
requirements.

7.



Operator will be responsible for the provision and maintenance of any site
septic systems.

8.



Contractor will provide only one size of mud pump liners. Any additional sizes
required by Operator will be provided by Operator at Operator’s cost.

9.



All third party equipment required to nipple up/nipple down BOP equipment will
be provided and paid for by Operator.

10.



The rates contained in this Contract are based on the rig inventory attached
hereto. Any modification or addition to the rig requested by Operator will be at
Operator’s expense.

11.



Operator shall test Bop equipment at intervals as specified in federal, state or
local regulations, API Recommended practice or every twenty-one (21) days
whichever interval is more stringent. All testing will be performed by an
independent testing company provided and paid for by Operator.

12.



In all cases where Contractor’s employees (including Contractor’s direct,
borrowed, special or statutory employees) are covered by the Louisiana Worker’s
Compensation Act, La. R. S. 23:1021 et seq., Operator and Contractor agree that
all work and operations performed by Contractor and its employees pursuant to
this agreement are an integral part of and are essential to the ability of
Operator to generate Operator’s goods, products and services. Furthermore,
Operator and Contractor agree that Operator is a statutory employer of
Contractor’s employees for purposes of and are essential to the ability of
Operator is statutory employer of Contractor’s employees for purposes of La. R.
S. 23:1061 (A) (3). Notwithstanding Operator’s status as a statutory employer or
special employer (as defined in La. R. S. 23:1031 (C)) of Contractor’s
employees, Contractor shall remain primarily responsible for the payment of
Louisiana Worker’s Compensation benefits to its employees, and shall not be
entitled to seek contribution for any such payments from Operator.

13.



Operator, its parent, subsidiary and affiliated corporations, as well as the
employees, officers and directors of each (collectively, “Operator”) is
cognizant of the Nabors Dispute Resolution Program and wishes to become an
Electing Entity, as defined in that Program. Accordingly, Operator and Nabors
Industries, Inc. (“Nabors”) hereby agree that Operator is an Electing Entity as
to all Disputes between Operator and the present and former Employees and
Applications of Nabors pursuant to the Nabors Disputes Resolution Program as it
currently exists and as may be amended from time to time. In the event the
Program is amended, Nabors agrees to provide a copy of the amendment(s) to
Operator. Operator may withdraw this election to participate in the Program at
any time by giving notice of such withdrawal to Nabors, such revocation to be
effective with respect to any claims not yet instituted as of the date of
revocation. Operator understands that it is bound by the terms of the program
with respect to all Disputes with Nabors employees, regardless of whether such
Dispute is initiated by the employee or by Operator. Operator and Nabors
acknowledge that the Program does not apply to disputes between Operator and
Nabors and that the Program does not alter the terms of any indemnification
agreement between them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Picture 1 [sogc-20141231ex1047e4e1eg003.jpg]





B-3-13

--------------------------------------------------------------------------------

 

 



Picture 87 [sogc-20141231ex1047e4e1eg004.jpg]

NABORS

515 West Greens Road

DRILLING USA, LP

Suite 1000

 

 

Houston, Texas 77067

 

 

Phone: 281.874.0035

 

 

www.nabors.com

 

PACE®–AC 1500 HP RIG (800 kip)

 

 

 

 

DRAWWORKS:

 

Canrig CommanderTM AC Drawworks with regenerative braking, disc brakes provide
emergency stop and parking, powered by two 1150 hp AC motors.

 

 

 

POWER

 

Three (3) Caterpillar 3512C engines with Dual Fuel Manifolds

GENERATION :

 

Caterpillar C-15 independent camp generator.

 

 

 

Mast:

 

API 4F Bootstrap 800 kip with integrated top drive guide track.

 

 

 

SUBSTRUCTURE:

 

Modular Box on Box 800 kip with 500 kip setback.

 

 

 

DRILLER’S

 

Climate controlled driller’s cabin provides integrated joystick control
utilizing

CONTROL:

 

PLC technology. Touch screen controls provide state-of-the-art monitoring,
control of rig equipment and drilling parameters.

 

 

 

MUD PUMPS:

 

Two HH1600’s each powered by (1) 1500 hp AC motor.

 

 

 

MUD TANKS:

 

1300 barrels (round bottom) with pill, slug, and two (2) 50 bbl trip tanks.

 

 

 

SOLIDS CONTROL:

 

Three (3) Derrick HyperPooltm shakers

 

 

 

WATER STORAGE:

 

One (1) 500 bbl wheel mounted water tank with integral water pumps.

 

 

 

FUEL STORAGE:

 

One (1) 500bbl diesel tank.

 

 

 

TRAVELING BLOCK:

 

Split Traveling block rated at 500 tons.

 

 

 

TOP DRIVE / SWIVEL:

 

Caring 500 ton AC Top Drive (51,40  ft-lb continuous torque)

 

 

 

ROTARY TABLE:

 

37-1/2” Hydraulic Rotary Table (not for drilling).

 

 

 

ACCUMULATOR:

 

CPC Seven (7) station with two remote panels.

 

 

 

 

BLOWOUT

Annular:

Hydril,13 5/8” 5M x 10M

PREVENTORS:

Double Ram:

Cameron, 13 5/8 x 10M

 

Single Ram:

Cameron, 13 5/8” x 10M

 

 

 

TUBULARS:

5” 19.50 S-135 NC50-16,000’

 

 

(21) 6 ½” Collars, (6) 8” Collars

 

 

 

 

ADDITIONAL

CanrigTM-80 Iron Roughneck

Rotating Mousehole

EQUIPMENT:

Canrig PowercatTM

Conventional Tongs

 

CCTV

Multi-Axis walking system (100’ x

 

BOP Handling System with test stump

25’ walking)

 

Matting boards for walking area

Dedicated Manrider Winch

 

Pipe Tubs for all tubulars

RigWatchTM PVT System

 

(3) Hydraulic Hoists

Braided Wireline Machine

 

Gas Buster- 19”1 x 6’d

 

 

Note: Specific equipment manufactures and models may be subject to change.Pace-X
AC 1500 HP PACE Rig- 800 kip.doc

 



B-3-14

--------------------------------------------------------------------------------